--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
 
Exhibit 10.2
 


PROVIDER AGREEMENT BETWEEN
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES AND
WELLCARE OF OHIO, INC.
Amendment No. 1
 
Pursuant to Article IX.A. the Provider Agreement between the State of Ohio,
Department of Job and Family Services, (hereinafter referred to as "ODJFS") and
WELLCARE OF OHIO, INC. (hereinafter referred to as "MCP") for the Covered
Families and Children (hereinafter referred to as "CFC") population dated
November 1, 2006, is hereby amended as follows:
 
1. Baseline, Index and Appendices A, B, C, D, E, F, G, H, I, J, K, L, M, N, O
and P are modified as attached.
 
2. All other terms of the provider agreement are hereby affirmed.
 
The amendment contained herein shall be effective January 1, 2007.
 


WELLCARE OF OHIO, INC.:
 
BY: /s/ Todd S. Farha
TODD S. FARHA, PRESIDENT & CEO
 
Date: 12/18/2006
 
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:
 
BY: /s/ Barbara E. Riley  
BARBARA E. RILEY, DIRECTOR
 
Date: 12/22/2006

 

--------------------------------------------------------------------------------




 
Covered Families and Children (CFC) population




OHIO DEPARTMENT OF JOB AND FAMILY SERVICES
OHIO MEDICAL ASSISTANCE PROVIDER AGREEMENT
FOR MANAGED CARE PLAN
CFC ELIGIBLE POPULATION
 
This provider agreement is entered into this first day of January, 2006, at
Columbus, Franklin County, Ohio, between the State of Ohio, Department of Job
and Family Services, (hereinafter referred to as ODJFS) whose principal offices
are located in the City of Columbus, County of Franklin, State of Ohio, and
WellCare of Ohio, Inc, Managed Care Plan (hereinafter referred to as MCP), an
Ohio for-profit corporation, whose principal office is located in the city of
Beechwood, County of Cuyahoga, State of Ohio.
 
MCP is licensed as a Health Insuring Corporation by the State of Ohio,
Department of Insurance (hereinafter referred to as ODI), pursuant to Chapter
1751. of the Ohio Revised Code and is organized and agrees to operate as
prescribed by Chapter 5101:3-26 of the Ohio Administrative Code (hereinafter
referred to as OAC), and other applicable portions of the OAC as amended from
time to time.
 
MCP is an entity eligible to enter into a provider agreement in accordance with
42 CFR 438.6 and is engaged in the business of providing prepaid comprehensive
health care services as defined in 42 CFR 438.2 through the managed care program
for the Covered Families and Children (CFC) eligible population described in OAC
rule 5101:3-26-02 (B).
 
ODJFS, as the single state agency designated to administer the Medicaid program
under Section 5111.02 of the Ohio Revised Code and Title XIX of the Social
Security Act, desires to obtain MCP services for the benefit of certain Medicaid
recipients. In so doing, MCP has provided and will continue to provide proof of
MCP's capability to provide quality services, efficiently, effectively and
economically during the term of this agreement.
 



Covered Families and Children (CFC) population
Page 2 of 10
 
This provider agreement is a contract between the ODJFS and the undersigned
Managed Care Plan (MCP), provider of medical assistance, pursuant to the federal
contracting provisions of 42 CFR 434.6 and 438.6 in which the MCP agrees to
provide comprehensive medical services through the managed care program as
provided in Chapter 5101:3-26 of the Ohio Administrative Code, assuming the risk
of loss, and complying with applicable state statutes, Ohio Administrative Code,
and Federal statutes, rules, regulations and other requirements, including but
not limited to title VI of the Civil Rights Act of 1964; title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1.973; and the
Americans with Disabilities Act.
 
ARTICLE I - GENERAL
 
A. MCP agrees to report to the Chief of Bureau of Managed Health Care
(hereinafter referred to as BMHC) or their designee as necessary to assure
understanding of the responsibilities and satisfactory compliance with this
provider agreement.
 
B. MCP agrees to furnish its support staff and services as necessary for the
satisfactory performance of the services as enumerated in this provider
agreement.
 
C. ODJFS may, from time to time as it deems appropriate, communicate specific
instructions and requests to MCP concerning the performance of the services
described in this provider agreement. Upon such notice and within the designated
time frame after receipt of instructions, MCP shall comply with such
instructions and fulfill such requests to the satisfaction of the department. It
is expressly understood by the parties that these instructions and requests are
for the sole purpose of performing the specific tasks requested to ensure
satisfactory completion of the services described in this provider agreement,
and are not intended to amend or alter this provider agreement or any part
thereof.
 
If the MCP previously had a provider agreement with the ODJFS and the provider
agreement terminated more than two years prior to the effective date of any new
provider agreement, such MCP will be considered a new plan in its first year of
operation with the Ohio Medicaid managed care program.
 
ARTICLE II - TIME OF PERFORMANCE
 
A. Upon approval by the Director of ODJFS this provider agreement shall be in
effect from the date entered through June 30, 2007, unless this provider
agreement is suspended or terminated pursuant to Article VIII prior to the
termination date, or otherwise amended pursuant to Article IX.
 
ARTICLE III - REIMBURSEMENT
 
A. ODJFS will reimburse MCP in accordance with rule 5101:3-26-09 of the Ohio
Administrative Code and the appropriate appendices of this provider agreement.
 



Covered Families and Children (CFC) population
Page 3 of l0
 
ARTICLE IV - MCP INDEPENDENCE
 
A. MCP agrees that no agency, employment, joint venture or partnership has been
or will be created between the parties hereto pursuant to the terms and
conditions of this agreement. MCP also agrees that, as an independent
contractor, MCP assumes all responsibility for any federal, state, municipal or
other tax liabilities, along with workers compensation and unemployment
compensation, and insurance premiums which may accrue as a result of
compensation received for services or deliverables rendered hereunder. MCP
certifies that all approvals, licenses or other qualifications necessary to
conduct business in Ohio have been obtained and are operative. If at any time
during the period of this provider agreement MCP becomes disqualified from
conducting business in Ohio, for whatever reason, MCP shall immediately notify
OD.1FS of the disqualification and MCP shall immediately cease performance of
its obligation hereunder in accordance with OAC Chapter 5101:3-26.
 
ARTICLE V - CONFLICT OF INTEREST; ETHICS LAWS
 
A. In accordance with the safeguards specified in section 27 of the Office of
Federal Procurement Policy Act (41 U.S.C. 423) and other applicable federal
requirements, no officer, member or employee of MCP. the Chief of BMHC, or other
ODJFS employee who exercises any functions or responsibilities in connection
with the review or approval of this provider agreement or provision of services
under this provider agreement shall, prior to the completion of such services or
reimbursement, acquire any interest, personal or otherwise, direct or indirect,
which is incompatible or in conflict with, or would compromise in any manner or
degree the discharge and fulfillment of his or her functions and
responsibilities with respect to the carrying out of such services. For purposes
of this article, "members" does not include individuals whose sole connection
with MCP is the receipt of services through a health care program offered by
MCP.
 
B. MCP hereby covenants that MCP, its officers, members and employees of the MCP
have no interest, personal or otherwise, direct or indirect, which is
incompatible or in conflict with or would compromise in any manner of degree the
discharge and fulfillment of his or her functions and responsibilities under
this provider agreement. MCP shall periodically inquire of its officers, members
and employees concerning such interests.
 
C. Any person who acquires an incompatible, compromising or conflicting personal
or business interest shall immediately disclose his or her interest to ODJFS in
writing. Thereafter, he or she shall not participate in any action affecting the
services under this provider agreement, unless ODJFS shall determine that, in
the light of the personal interest disclosed, his or her participation in any
such action would not be contrary to the public interest. The written disclosure
of such interest shall be made to: Chief, Bureau of Managed Health Care, ODJFS.
 


Covered Families and Children (CFC) population
Page 4 of 10
 
D. No officer, member or employee ofMCP shall promise or give to any ODJFS
employee anything of value that is of such a character as to manifest a
substantial and improper influence upon the employee with respect to his or her
duties. No officer, member or employee ofMCP shall solicit an ODJFS employee to
violate any ODJFS rule or policy relating to the conduct of the parties to this
agreement or to violate sections 102.03, 102.04, 2921.42 or 2921.43 of the Ohio
Revised Code.
 
E. MCP hereby covenants that MCP, its officers, members and employees are in
compliance with section 102.04 of the Revised Code and that if MCP is required
to file a statement pursuant to 102.04(D)(2) of the Revised Code, such statement
has been filed with the ODJFS in addition to any other required filings.
 
ARTICLE VI - EQUAL EMPLOYMENT OPPORTUNITY
 
A. MCP agrees that in the performance of this provider agreement or in the
hiring of any employees for the performance of services under this provider
agreement, MCP shall not by reason of race, color, religion, sex, sexual
orientation, age, disability, national origin, veteran's status, health status,
or ancestry, discriminate against any citizen of this state in the employment of
a person qualified and available to perform the services to which the provider
agreement relates.
 
B. MCP agrees that it shall not, in any manner, discriminate against,
intimidate, or retaliate against any employee hired for the performance or
services under the provider agreement on account of race, color, religion, sex,
sexual orientation, age, disability, national origin, veteran's status, health
status, or ancestry.
 
C. In addition to requirements imposed upon subcontractors in accordance with
OAC Chapter 5101:3-26, MCP agrees to hold all subcontractors and persons acting
on behalf of MCP in the performance of services under this provider agreement
responsible for adhering to the requirements of paragraphs (A) and (B) above and
shall include the requirements of paragraphs (A) and (B) above in all
subcontracts for services performed under this provider agreement, in accordance
with rule 5101:3-26-05 of the Ohio Administrative Code.
 
ARTICLE VII - RECORDS, DOCUMENTS AND INFORMATION
 
A. MCP agrees that all records, documents, writings or other information
produced by MCP under this provider agreement and all records, documents,
writings or other information used by MCP in the performance of this provider
agreement shall be treated in accordance with rule 5101:3-26-06 of the Ohio
Administrative Code. MCP must maintain an appropriate record system for services
provided to members. MCP must retain all records in accordance with 45 CFR 74.
 
B. All information provided by MCP to ODJFS that is proprietary shall be held to
be strictly
 
Covered Families and Children (CFC) population
Page 5 of 10
 
confidential by ODJFS. Proprietary information is information which, if made
public, would put MCP at a disadvantage in the market place and trade of which
MCP is a part [see Ohio Revised Code Section 1333.61(D)]. MCP is responsible for
notifying ODJFS of the nature of the information prior to its release to ODJFS.
ODJFS reserves the right to require reasonable evidence of MCP's assertion of
the proprietary nature of any information to be provided and ODJFS will make the
final determination of whether this assertion is supported. The provisions of
this Article are not self-executing.
 
C. MCP shall not use any information, systems, or records made available to it
for any purpose other than to fulfill the duties specified in this provider
agreement. MCP agrees to be bound by the same standards of confidentiality that
apply to the employees of the ODJFS and the State of Ohio. The terms of this
section shall be included in any subcontracts executed by MCP for services under
this provider agreement. MCP must implement procedures to ensure that in the
process of coordinating care, each enrollee's privacy is protected consistent
with the confidentiality requirements in 45 CFR parts 160 and 164. .
 
ARTICLE VIII - SUSPENSION AND TERMINATION
 
A. This provider agreement may be canceled by the department or MCP upon written
notice in accordance with the applicable rule(s) of the Ohio Administrative
Code, with termination to occur at the end of the last day of a month.
 
B. MCP, upon receipt of notice of suspension or termination, shall cease
provision of services on the suspended or terminated activities under this
provider agreement;suspend, or terminate all subcontracts relating to such
suspended or terminated activities, take all necessary or appropriate steps to
limit disbursements and minimize costs, and furnish a report, as of the date of
receipt of notice of suspension or termination describing the status of all
services under this provider agreement.
 
C. In the event of suspension or termination under this Article, MCP shall be
entitled to reconciliation of reimbursements through the end of the month for
which services were provided under this provider agreement, in accordance with
the reimbursement provisions of this provider agreement.
 
D. ODJFS may, in its judgment, suspend, terminate or fail to renew this provider
agreement if the MCP or MCP's subcontractors violate or fail to comply with the
provisions of this agreement or other provisions of law or regulation governing
the Medicaid program. Where ODJFS proposes to suspend, terminate or refuse to
enter into a provider agreement, the provisions of applicable sections of the
Ohio Administrative Code with respect to ODJFS' suspension, termination or
refusal to enter into a provider agreement shall apply, including the MCP's
right to request a public hearing under Chapter 119. of the Revised Code.
 



Covered Families and Children (CFC) population
Page 6 of 10
 
E. When initiated by MCP, termination of or failure to renew the provider
agreement requires written notice to be received by ODJFS at least 75 days in
advance of the termination or renewal date, provided, however, that termination
or non-renewal must be effective at the end of the last day of a calendar month.
In the event of non-renewal of the provider agreement with ODJFS, if MCP is
unable to provide notice to ODJFS 75 days prior to the date when the provider
agreement expires, and if, as a result of said lack of notice, ODJFS is unable
to disenroll Medicaid enrollees prior to the expiration date, then the provider
agreement shall be deemed extended for up to two calendar months beyond the
expiration date and both parties shall, for that time, continue to fulfill their
duties and obligations as set forth herein. If an MCP wishes to terminate or not
renew their provider agreement for a specific region(s), ODJFS reserves the
right to initiate a procurement process to select additional MCPs to serve
Medicaid consumers in that region(s).
 
ARTICLE IX - AMENDMENT AND RENEWAL
 
A. This writing constitutes the entire agreement between the parties with
respect to all matters herein. This provider agreement may be amended only by a
writing signed by both parties. Any written amendments to this provider
agreement shall be prospective in nature.
 
B. This provider agreement may be renewed one or more times by a writing signed
by both parties for a period of not more than twelve months for each renewal.
 
C. In the event that changes in State or Federal law, regulations, an applicable
waiver, or the terms and conditions of any applicable federal waiver, require
ODJFS to modify this agreement, ODJFS shall notify MCP regarding such changes
and this agreement shall be automatically amended to conform to such changes
without the necessity for executing written amendments pursuant to this Article
of this provider agreement.
 
ARTICLE X - LIMITATION OF LIABILITY
 
A. MCP agrees to indemnify the State of Ohio for any liability resulting from
the actions or omissions of MCP or its subcontractors in the fulfillment of this
provider agreement.
 
B. MCP hereby agrees to be liable for any loss of federal funds suffered by
ODJFS for enrollees resulting from specific, negligent acts or omissions of the
MCP or its subcontractors during the term of this agreement, including but not
limited to the nonperformance of the duties and obligations to which MCP has
agreed under this agreement.
 
C. In the event that, due to circumstances not reasonably within the control of
MCP or ODJFS, a major disaster, epidemic, complete or substantial destruction of
facilities, war, riot or civil insurrection occurs, neither ODJFS nor MCP will
have any liability or obligation on account of reasonable delay in the provision
or the arrangement of covered
 



Covered Families and Children (CFC) population
Page 7 of 10
 
services; provided that so long as MCP's certificate of authority remains in
full force and effect, MCP shall be liable for the covered services required to
be provided or arranged for in accordance with this agreement.
 
ARTICLE XI - ASSIGNMENT
 
A. ODJFS will not allow the transfer of Medicaid members by one MCP to another
MCP unless this membership has been obtained as a result of an MCP selling their
entire Ohio corporation to another health plan. MCP shall not assign any
interest in this provider agreement and shall not transfer any interest in the
same (whether by assignment or novation) without the prior written approval of
ODJFS and subject to such conditions and provisions as ODJFS may deem necessary.
Any such assignments shall be submitted for ODJFS' review 120 days prior to the
desired effective date. No such approval by ODJFS of any assignment shall be
deemed in any event or in any manner to provide for the incurrence of any
obligation by ODJFS in addition to the total agreed-upon reimbursement in
accordance with this agreement.
 
B. MCP shall not assign any interest in subcontracts of this provider agreement
and shall not transfer any interest in the same (whether by assignment or
novation) without the prior written approval of ODJFS and subject to such
conditions and provisions as ODJFS may deem necessary. Any such assignments of
subcontracts shall be submitted for ODJFS' review 30 days prior to the desired
effective date. No such approval by ODJFS of any assignment shall be deemed in
any event or in any manner to provide for the incurrence of any obligation by
ODJFS in addition to the total agreed-upon reimbursement in accordance with this
agreement.
 
ARTICLE XII - CERTIFICATION MADE BY MCP
 
A. This agreement is conditioned upon the full disclosure by MCP to ODJFS of all
information required for compliance with federal regulations as requested by
ODJFS.
 
B. By executing this agreement, MCP certifies that no federal funds paid to MCP
through this or any other agreement with ODJFS shall be or have been used to
lobby Congress or any federal agency in connection with a particular contract,
grant, cooperative agreement or loan. MCP further certifies compliance with the
lobbying restrictions contained in Section 1352, Title 31 of the U.S. Code,
Section 319 of Public Law 101-121 and federal regulations issued pursuant
thereto and contained in 45 CFR Part 93, Federal Register, Vol. 55, No. 38,
February 26, 1990. pages 6735-6756. If this provider agreement exceeds $100,000,
MCP has executed the Disclosure of Lobbying Activities, Standard Form LLL, if
required by federal regulations. This certification is material representation
of fact upon which reliance was placed when this provider agreement was entered
into.
 
C. By executing this agreement, MCP certifies that neither MCP nor any
principals of MCP (i.e., a director, officer, partner, or person with beneficial
ownership of more than 5% of the MCP's equity) is presently debarred, suspended,
proposed for debarment, declared ineligible, or otherwise excluded from
participation in transactions by any Federal
 

Covered Families and Children (CFC) population
Page 8 of 10
 
agency. The MCP also certifies that the MCP has no employment, consulting or any
other arrangement with any such debarred or suspended person for the provision
of items or services or services that are significant and material to the MCP's
contractual obligation with ODJFS. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into. If it is ever determined that MCP knowingly executed
this certification erroneously, then in addition to any other remedies, this
provider agreement shall be terminated pursuant to Article VII, and ODJFS must
advise the Secretary of the appropriate Federal agency of the knowingly
erroneous certification.
 
D. By executing this agreement, MCP certifies compliance with Article V as well
as agreeing to future compliance with Article V. This certification is a
material representation of fact upon which reliance was placed when this
contract was entered into.
 
E. By executing this agreement, MCP certifies compliance with the executive
agency lobbying requirements of sections 121.60 to 121.69 of the Ohio Revised
Code. This certification is a material representation of fact upon which
reliance was placed when this provider agreement was entered into.
 
F. By executing this agreement, MCP certifies that MCP is not on the most recent
list established by the Secretary of State, pursuant to section 121.23 of the
Ohio Revised Code, which identifies MCP as having more than one unfair labor
practice contempt of court finding. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into.
 
G. By executing this agreement MCP agrees not to discriminate against
individuals who have or are participating in any work program administered by a
county Department of Job and Family Services under Chapters 5101 or 5107 of the
Revised Code.
 
H. By executing this agreement, MCP certifies and affirms that, as applicable to
MCP, no party listed in Division (I) or (J) of Section 3517.13 of the Ohio
Revised Code or spouse of such party has made, as an individual, within the two
previous calendar years, one or more contributions in excess of $1.000.00 to the
Governor or to his campaign committees. This certification is a material
representation of fact upon which reliance was placed when this provider
agreement was entered into. If it is ever determined that MCP's certification of
this requirement is false or misleading, and not withstanding any criminal or
civil liabilities imposed by law. MCP shall return to ODJFS all monies paid to
MCP under this provider agreement. The provisions of this section shall survive
the expiration or termination of this provider agreement.
 
I. By executing this agreement, MCP certifies and affirms that HHS, US
Comptroller General or representatives will have access to books, documents,
etc. of MCP.
 
J. By executing this agreement. MCP agrees to comply with the false claims
recovery requirements of Section 6032 of The Deficit Reduction Act of 2005 (also
see Section 5111.101 of the Revised Code).
 



Covered Families and Children (CFC) population
Page 9 of 10
 
 
 
ARTICLE XIII - CONSTRUCTION
 
A. This provider agreement shall be governed, construed and enforced in
accordance with the laws and regulations of the State of Ohio and appropriate
federal statutes and regulations. If any portion of this provider agreement is
found unenforceable by operation of statute or by administrative or judicial
decision, the operation of the balance of this provider agreement shall not be
affected thereby; provided, however, the absence of the illegal provision does
not render the performance of the remainder of the provider agreement
impossible.
 
ARTICLE XIV - INCORPORATION BY REFERENCE
 
A. Ohio Administrative Code Chapter 5101:3-26 (Appendix A) is hereby
incorporated by reference as part of this provider agreement having the full
force and effect as if specifically restated herein.
 
B. Appendices B through P and any additional appendices are hereby incorporated
by reference as part of this provider agreement having the full force and effect
as if specifically restated herein.
 
C. In the event of inconsistence or ambiguity between the provisions ofOAC
5101:3-26 and this provider agreement, the provision of OAC 5101:3-26 shall be
determinative of the obligations of the parties unless such inconsistency or
ambiguity is the result of changes in federal or state law. as provided in
Article IX of this provider agreement, in which case such federal or state law
shall be determinative of the obligations of the parties. In the event OAC
5101:3-26 is silent with respect to any ambiguity or inconsistency, the provider
agreement (including Appendices B through P and any additional appendices),
shall be determinative of the obligations of the parties. In the event that a
dispute arises which is not addressed in any of the aforementioned documents,
the parties agree to make every reasonable effort to resolve the dispute, in
keeping with the objectives of the provider agreement and the budgetary and
statutory constraints of ODJFS.
 



Covered Families and Children (CFC) population


 
The parties have executed this agreement the date first written above. The
agreement is hereby accepted and considered binding in accordance with the terms
and conditions set forth in the preceding statements.
 


WELLCARE OF OHIO, INC.:
 
BY: _______________________
TODD S. FARHA, PRESIDENT & CEO
 
Date:
 
OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:
 
BY: __________________________
BARBARA E. RILEY, DIRECTOR
 
Date:




--------------------------------------------------------------------------------



CFC PROVIDER AGREEMENT INDEX
 
JANUARY 1, 2007
 





APPENDIX
TITLE
APPENDIX A
OAC RULES 5101:3-26
APPENDIX B
SERVICE AREA SPECIFICATIONS - CFC ELIGIBLE POPULATION
APPENDIX C
MCP RESPONSIBILITIES - CFC ELIGIBLE POPULATION
APPENDIX D
ODJFS RESPONSIBILITIES - CFC ELIGIBLE POPULATION
APPENDIX E
RATE METHODOLOGY - CFC ELIGIBLE POPULATION
APPENDIX F
REGIONAL RATES - CFC ELIGIBLE POPULATION
APPENDIX G
COVERAGE AND SERVICES - CFC ELIGIBLE POPULATION
APPENDIX H
PROVIDER PANEL SPECIFICATIONS - CFC ELIGIBLE POPULATION
APPENDIX I
PROGRAM INTEGRITY- CFC ELIGIBLE POPULATION
APPENDIX J
FINANCIAL PERFORMANCE - CFC ELIGIBLE POPULATION
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM - CFC ELIGIBLE POPULATION
APPENDIX L
DATA QUALITY - CFC ELIGIBLE POPULATION
APPENDIX M
PERFORMANCE EVALUATION - CFC ELIGIBLE POPULATION
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM - CFC ELIGIBLE POPULATION
APPENDIX O
PAY-FOR-PERFORMANCE (P4P) - CFC ELIGIBLE POPULATION
APPENDIX P
MCP TERMINATIONS/NONRENEWALS/ AMENDMENTS - CFC ELIGIBLE POPULATION
   



 



APPENDIX A
OAC RULES 5101:3-26
 
The managed care program rules can be accessed electronically through the BMHC
page of the ODJFS website.
 



APPENDIX B
 
SERVICE AREA SPECIFICATIONS
 
CFC ELIGIBLE POPULATION
 
MCP: WELLCARE OF OHIO, INC.
 
The MCP agrees to provide services to Covered Families and Children (CFC)
members residing in the following service area(s):
 
Service Area: Northeast Region - Ashtabula, Cuyahoga, Erie, Geauga, Huron, Lake,
Lorain, and Medina counties.
 



APPENDIX C
 
MCP RESPONSIBILITIES CFC ELIGIBLE POPULATION
 
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) - MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.
 
General Provisions
 
1. The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.
 
2. The MCP must submit a current copy of their Certificate of Authority (COA) to
ODJFS within 30 days of issuance by the Ohio Department of Insurance.
 
3 The MCP must designate the following:
 
a. A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP. ODJFS may also require the MCP to
designate contact staff for specific program areas. The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.
 
b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).
 
As long as the MCP serves both the CFC and ABD populations, they are not
required to have separate provider relations representatives or Medicaid
coordinators.
 
4. All MCP employees are to direct all day-to-day submissions and communications
to their ODJFS-designated Contract Administrator unless otherwise notified by
ODJFS.
 
5. The MCP must be represented at all meetings and events designated by ODJFS as
requiring mandatory attendance.
 
6. The MCP must have an administrative office located in Ohio.
 
7. Upon request by ODJFS, the MCP must submit information on the current status
of their company's operations not specifically covered under this provider
agreement (for example, other product lines, Medicaid contracts in other states,
NCQA accreditation, etc.) unless otherwise excluded by law.
 



Appendix C
Page 2
 
8. The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.
 
9. If an MCP determines that it does not wish to provide, reimburse, or cover a
counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP's
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide.
 
10. For any data and/or documentation that MCPs are required to maintain, ODJFS
may request that MCPs provide analysis of this data and/or documentation to
ODJFS in an aggregate format, such format to be solely determined by ODJFS.
 
11. The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule 5101:3-26-03.
Notwithstanding such responsibility, ODJFS retains the right to make the final
determination on medical necessity in specific member situations.
 
12. In addition to the timely submission of medical records at no cost for the
annual external quality review as specified in OAC rule 5101:3-26-07, the MCP
may be required for other purposes to submit medical records at no cost to ODJFS
and/or designee upon request.
 
13. The MCP must notify their Contract Administrator of the termination of an
MCP panel provider that is designated as the primary care physician for ^500 of
the MCP's CFC members. The MCP must provide notification within one working day
of the MCP becoming aware of the termination.
 
14. Upon request by ODJFS, MCPs may be required to provide written notice to
members of any significant change(s) affecting contractual requirements, member
services or access to providers.
 
15. MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability. If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them.
 



Appendix C
Page 3
 
a. MCPs are required to make transportation available to any member that must
travel (thirty) 30 miles or more from their home to receive a
medically-necessary Medicaid-covered service. If the MCP offers transportation
to their members as an additional benefit and this transportation benefit only
covers a limited number of trips, the required transportation listed above may
not be counted toward this trip limit.
 
b. Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.
 
c. MCPs must give ODJFS and members (ninety) 90 days prior notice when
decreasing or ceasing any additional benefit(s). When it is beyond the control
of the MCP, as demonstrated to ODJFS' satisfaction, ODJFS must be notified
within (one) 1 working day.
 
16. MCPs must comply with any applicable Federal and State laws that pertain to
member rights and ensure that its staff adhere to such laws when furnishing
services to its members. MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.
 
17. MCPs must comply with any other applicable Federal and State laws (such as
Title VI of the Civil rights Act of 1964. etc.) and other laws regarding privacy
and confidentiality, as such may be applicable to this Agreement.
 
18. Upon request, the MCP will provide members and potential members with a copy
of their practice guidelines.
 
19. The MCP is responsible for promoting the delivery of services in a
culturally competent manner, as solely determined by ODJFS, to all members,
including those with limited English proficiency (LEP) and diverse cultural and
ethnic backgrounds.
 
All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible individuals.
In addition, MCPs must provide written translations of certain MCP materials in
the prevalent non-English languages of members and eligible individuals in
accordance with the following:
 
a. When 10% or more of the CFC eligible individuals in the MCP's service area
have a common primary language other than English, the MCP must
 



Appendix C
Page 4
 
translate all ODJFS-approved marketing materials into the primary language of
that group. The MCP must monitor changes in the eligible population on an
ongoing basis and conduct an assessment no less often than annually to determine
which, if any, primary language groups meet the 10% threshold for the eligible
individuals in each service area. When the 10% threshold is met, the MCP must
report this information to ODJFS, in a format as requested by ODJFS, translate
their marketing materials, and make these marketing materials available to
eligible individuals. MCPs must submit to ODJFS, upon request, their prevalent
non-English language analysis of eligible individuals and the results of this
analysis.
 
b. When 10% or more of an MCP's CFC members in the MCP's service area have a
common primary language other than English, the MCP must translate all
ODJFS-approved member materials into the primary language of that group. The MCP
must monitor their membership and conduct a quarterly assessment to determine
which, if any, primary language groups meet the 10% threshold. When the 10%
threshold is met, the MCP must report this information to ODJFS, in a format as
requested by ODJFS, translate their member materials, and make these materials
available to their members. MCPs must submit to ODJFS, upon request, their
prevalent non-English language member analysis and the results of this analysis.
 
20. The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services). This database must
include all MCP member primary language information (PEI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members. This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share specific communication needs information with their providers
[e.g., PCPs, Pharmacy Benefit Managers (PBMs), and Third Party Administrators
(TPAs)], as applicable. MCPs must submit to ODJFS, upon request, detailed
information regarding the MCP's members with special communication needs, which
could include individual member names, their specific communication need, and
any provision of special services to members (i.e., those special services
arranged by the MCP as well as those services reported to the MCP which were
arranged by the provider).
 



Appendix C
Page 5


Additional requirements specific to providing assistance to hearing-impaired,
vision-impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(0),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.
 
21. The MCP is responsible for ensuring that all member materials use easily
understood language and format. The determination of what materials comply with
this requirement is in the sole discretion of ODJFS.
 
22. Pursuant to OAC rules 5101:3-26-08 and 5101:3-26-08.2, the MCP is
responsible for ensuring that all MCP marketing and member materials are prior
approved by ODJFS before being used or shared with members. Marketing and member
materials are defined as follows:
 
a. Marketing materials are those items produced in any medium, by or on behalf
of an MCP, including gifts of nominal value (i.e.. items worth no more than
$15.00), which can reasonably be interpreted as intended to market to eligible
individuals.
 
b. Member materials are those items developed, by or on behalf of an MCP, to
fulfill MCP program requirements or to communicate to all members or a group of
members. Member health education materials that are produced by a source other
than the MCP and which do not include any reference to the MCP are not
considered to be member materials.
 
c. All MCP marketing and member materials must represent the MCP in an honest
and forthright manner and must not make statements which are inaccurate,
misleading, confusing, or otherwise misrepresentative, or which defraud eligible
individuals or ODJFS.
 
d. All MCP marketing cannot contain any assertion or statement (whether written
or oral) that the MCP is endorsed by CMS, the Federal or State government or
similar entity.
 
e. MCPs must establish positive working relationships with the CDJFS offices and
must not aggressively solicit from local Directors, MCP County Coordinators, or
or other staff. Furthermore, MCPs are prohibited from offering gifts of nominal
value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or SSE staff,
as these may influence an individual's decision to select a particular MCP.
 
23. Advance Directives - All MCPs must comply with the requirements specified in
42 CFR 422.128. At a minimum, the MCP must:
 
a. Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.
 



Appendix C
Page 6
 
 
b. Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:
 
i. Provides written information to all adult members concerning:
 
a. the member's rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives. (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).
 
b. the MCP's policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;
 
c. any changes in state law regarding advance directives as soon as possible but
no later than (ninety) 90 days after the proposed effective date of the change;
and
 
d. the right to file complaints concerning noncompliance with the advance
directive requirements with the Ohio Department of Health.
 
ii. Provides for education of staff concerning the MCP's policies and procedures
on advance directives;
 
iii. Provides for community education regarding advance directives directly or
in concert with other providers or entities;
 
iv. Requires that the member's medical record document whether or not the member
has executed an advance directive; and
 
v. Does not condition the provision of care, or otherwise discriminate against a
member, based on whether the member has executed an advance directive.
 
24. New Member Materials
 



Appendix C
Page 7
 
Pursuant to OAC rule 5101:3-26-08.2 (B)(3), MCPs must provide to each member or
assistance group, as applicable, an MCP identification (ID) card, a new member
letter, a member handbook, a provider directory, and information on advance
directives.
 
a. MCPs must use the model language specified by ODJFS for the new member
letter.
 
b. The ID card and new member letter must be mailed together to the member via a
method that will ensure its receipt prior to the member's effective date of
coverage. No other materials may be included with this mailing.
 
c. The member handbook, provider directory and advance directives information
must be mailed separately from the ID card and new member letter. MCPs will meet
the timely receipt requirement for these materials if they are mailed to the
member within (twenty-four) 24 hours of the MCP receiving the ODJFS-produced
monthly membership roster (MMR). This is provided the materials are mailed via a
method with an expected delivery date of no more than five (5) days. If the MCP
is unable to mail the materials within twenty-four (24) hours, the materials
must be mailed via a method that will ensure receipt by no later than the
effective date of coverage.
 
d. MCPs must designate two (2) MCP staff members to receive a copy of the new
member materials on a monthly basis in order to monitor the timely receipt of
these materials. At least one of the staff members must receive the materials at
their home address.
 
25. Call Center Standards
The MCP must provide assistance to members through a member services toll-free
call-in system pursuant to OAC rule 5101:3-26-08.2(A)(1). MCP member services
staff must be available nationwide to provide assistance to members through the
toll-free call-in system every Monday through Friday, at all times during the
hours of 7:00 a.m to 7:00 p.m Eastern Time, except for the following major
holidays:
 
• New Year's Day
• Martin Luther King's Birthday
• Memorial Day
• Independence Day
• Labor Day
• Thanksgiving Day
• Christmas Day
• 2 optional closure days: These days can be used independently or in
combination with any of the major holiday closures but cannot both be used
within the same closure period.
 
Before announcing any optional closure dates to members and/or staff, MCPs must
receive ODJFS prior-approval which verifies that the optional closure days meet
the specified criteria.



Appendix C
Page 8


 
If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP's member handbook, member newsletter, or other
some general issuance to the MCP's members at least (thirty) 30 days in advance
of the closure.
 
The MCP must also provide access to medical advice and direction through a
centralized twenty-four-hour, seven day (24/7) toll-free call-in system,
available nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The 24/7
call-in system must be staffed by appropriately trained medical personnel. For
the purposes of meeting this requirement, trained medical professionals are
defined as physicians, physician assistants, licensed practical nurses, and
registered nurses.
 
MCPs must meet the current American Accreditation HealthCare
Commission/URAC-designed Health Call Center Standards (HCC) for call center
abandonment rate, blockage rate and average speed of answer. By the 10th of each
month, MCPs must self-report their prior month performance in these three areas
for their member services and 24/7 toll-free call-in systems to ODJFS. ODJFS
will inform the MCPs of any changes/updates to these URAC call center standards.
 
MCPs are not permitted to delegate grievance/appeal functions [Ohio
Administrative Code (OAC) rule 5101:3-26-08.4(A)(9)]. Therefore, the member
services call center requirement may not be met through the execution of a
Medicaid Delegation Subcontract Addendum or Medicaid Combined Services
Subcontract Addendum.
 
26. Notification of Optional MCP Membership
 
In order to comply with the terms of the ODJFS State Plan Amendment for the
managed care program (i.e., 42 CFR 438.50), MCPs in mandatory membership service
areas must inform new members that MCP membership is optional for certain
populations. Specifically, MCPs must inform any applicable pending member or
member that the following CFC populations are not required to select an MCP in
order to receive their Medicaid healthcare benefit and what steps they need to
take if they do not wish to be a member of an MCP:
- Indians who are members of federally-recognized tribes.
- Children under 19 years of age who are:
o Eligible for Supplemental Security Income under title XVI;
o In foster care or other out-of-home placement;
o Receiving foster care of adoption assistance;
o Receiving services through the Ohio Department of Health's Bureau for



Appendix C
Page 9
 
Children with Medical Handicaps (BCMH) or any other family-centered,
community-based, coordinated care system that receives grant funds under section
501(a)(l)(D) of title V, and is defined by the State in terms of either program
participation or special health care needs.
 
27. HIPAA Privacy Compliance Requirements
 
The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health information.
Protected Health Information (PHI) is information received from or on behalf of
ODJFS that meets the definition of PHI as defined by HIPAA and the regulations
promulgated by the United States Department of Health and Human Services,
specifically 45 CFR 164.501, and any amendments thereto. MCPs must agree to the
following:
 
a. MCPs shall not use or disclose PHI other than is permitted by this agreement
or required by law.
 
b. MCPs shall use appropriate safeguards to prevent unauthorized use or
disclosure of PHI.
 
c. MCPs shall report to ODJFS any unauthorized use or disclosure of PHI of which
it becomes aware. Any breach by the MCP or its representatives of protected
health information (PHI) standards shall be immediately reported to the State
HIPAA Compliance Officer through the Bureau of Managed Health Care. MCPs must
provide documentation of the breach and complete all actions ordered by the
HIPAA Compliance Officer.
 
d. MCPs shall ensure that all its agents and subcontractors agree to these same
PHI conditions and restrictions.
 
e. MCPs shall make PHI available for access as required by law.
 
f. MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.
 
g. MCPs shall make PHI disclosure information available for accounting as
required by law.
 
h. MCPs shall make its internal PHI practices, books and records available to
the Secretary of Health and Human Services (HHS) to determine compliance.
 
 
Appendix C
Page 10


i. Upon termination of their agreement with ODJFS, the MCPs, at ODJFS' option,
shall return to ODJFS, or destroy, all PHI in its possession, and keep no copies
of the information, except as requested by ODJFS or required by law.
 
j. ODJFS will propose termination of the MCP's provider agreement if ODJFS
determines that the MCP has violated a material breach under this section of the
agreement, unless inconsistent with statutory obligations of ODJFS or the MCP.
 
28. Electronic Communications - MCPs are required to purchase/utilize Transport
Layer Security (TLS) for all e-mail communication between ODJFS and the MCP. The
MCP's e-mail gateway must be able to support the sending and receiving of e-mail
using Transport Layer Security (TLS) and the MCP's gateway must be able to
enforce the sending and receiving of email via TLS.
 
29. MCP Membership acceptance, documentation and reconciliation
 
a. Selection Services Contractor: The MCP shall provide to the selection
services contractor (SSC) ODJFS prior-approved MCP materials and directories for
distribution to eligible individuals who request additional information about
the MCP.
 
b. Monthly Reconciliation of Membership and Premiums: The MCP shall reconcile
member data as reported on the SSC-produced consumer contact record (CCR) with
the ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received. Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments and delivery payments as
reported on the monthly remittance advice (RA).
 
The MCP shall work directly with the ODJFS, or other ODJFS-identified entity, to
resolve any difficulties in interpreting or reconciling premium information.
Premium reconciliation questions must be identified within thirty (30) days of
receipt of the RA.
 
c. Monthly Premiums and Delivery Payments: The MCP must be able to receive
monthly premiums and delivery payments in a method specified by ODJFS. (ODJFS
monthly prospective premium and delivery payment issue dates are provided in
advance to the MCPs.) Various retroactive premium payments (e.g., newborns), and
recovery of premiums paid (e.g., retroactive terminations of membership for
children in custody, deferments, etc.,) may occur via any ODJFS weekly
remittance.
 

Appendix C
Page 11
 
d. Hospital Deferment Requests: When the MCP learns of a new member's
hospitalization that is eligible for deferment prior to that member's discharge,
the MCP shall notify the hospital and treating providers of the potential that
the MCP may not be the payer. The MCP shall work with hospitals, providers and
the ODJFS to assure that discharge planning assures continuity of care and
accurate payment. Notwithstanding the MCP's right to request a hospital
deferment up to six (6) months following the member's effective date, when the
MCP leams of a deferment-eligible hospitalization, the MCP shall make every
effort to notify the ODJFS and request the deferment as soon as possible. When
the MCP is notified by ODJFS of a potential hospital deferment, the MCP must
make every effort to respond to ODJFS within ten (10) business days of the
receipt of the deferment information.
 
e. Just Cause Requests: The MCP shall follow procedures as specified by ODJFS in
assisting the ODJFS in resolving member requests for member-initiated requests
affecting membership.
 
f. Newborn Notifications: The MCP is required to submit newborn notifications to
ODJFS in accordance with the ODJFS Newborn Notification File and Submissions
Specifications.
 
g. Eligible Individuals: If an eligible individual contacts the MCP, the MCP
must provide any MCP-specific managed care program information requested. The
MCP must not attempt to assess the eligible individual's health care needs.
However, if the eligible individual inquires about continuing/transitioning
health care services, MCPs shall provide an assurance that all MCPs must cover
all medically necessary Medicaid-covered health care services and assist members
with transitioning their health care services.
 
h. Pending Member
 
If a pending member (i.e., an eligible individual subsequent to plan selection
but prior to their membership effective date) contacts the selected MCP, the MCP
must provide any membership information requested, including but not limited to.
assistance in determining whether the current medications require prior
authorization. The MCP must also ensure that any care coordination (e.g., PCP
selection, transition of services) information provided by the pending member is
logged in the MCP's system and forwarded to the appropriate MCP staff for
processing as required. MCPs may confirm any information provided on the CCR at
this time. Such communication does not constitute confirmation of membership.
MCPs are prohibited from initiating contact with a pending member.
 
 
Appendix C
Page 12
 
 
i. Transition of Fee-For-Service Members
 
Providing care coordination for prescheduled health services is critical for
members transitioning from Medicaid fee-for service (FFS) to managed care.
Therefore, MCPs must:
 
i. Allow their new members that are transitioning from Medicaid fee-for-service
to receive services from out-of-panel providers if the member or authorized
representative contacts the MCP to discuss the scheduled health services in
advance of the service date and one of the following applies:
 
a. The member has been approved to receive an organ, bone marrow, or
hematapoietic stem cell transplant pursuant to OAC rule 5101:3-2-07.1.
 
b. The member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;
 
c. The member has been scheduled for an inpatient/outpatient surgery and has
been prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40
(surgical procedures would also include follow-up care as appropriate);
 
d. The member has appointments within the initial month of MCP
membership with specialty physicians that were scheduled prior to the effective
date of membership; or
 
e. The member is receiving ongoing chemotherapy or radiation treatment.
 
ii. Reimburse out-of-panel providers that agree to provider the transition
services identified in this section at 100% of the current Medicaid
fee-for-service provider rate for the service(s).
 
iii. Document the provision of transition of services as follows:
 
a. As expeditiously as the situation warrants, contact the
provider's office via telephone to confirm that the service(s) meet(s) the above
criteria.



Appendix C
Page 13
 
b. For services that meet the above criteria, inform the provider the MCP is
sending a form for signature to document that they accept/do not accept the
terms for the provision of the services and copy the member on the form.
 
c. If the provider agrees to the terms, notify the member and provider of the
authorization and ensure that the claims processing system will not deny the
claim payment because the provider is out-of-panel. MCPs must include their
non-contracting provider materials as outlined in Appendix G.4.e.with the
provider notice.
 
d. If the provider does not agree to the terms, notify the member and assist the
member with locating a provider as expeditiously as the member's condition
warrants.
 
e. Use the ODJFS-specified model language for the provider and member notices.
 
f. Maintain documentation of all member and/or provider contacts relating to
such out-of-panel services, including but not limited to telephone calls and
letters.
 
30. Health Information System Requirements
The ability to develop and maintain information management systems capacity is
crucial to successful plan performance. OD.IFS therefore requires MCPs to
demonstrate their ongoing capacity in this area by meeting several related
specifications.
 
a. Health Information System
 
i. As required by 42 CFR 438.242(a), each MCP must maintain a health information
system that collects, analyzes, integrates, and reports data. The system must
provide information on areas including, but not limited to, utilization,
grievances and appeals, and MCP membership terminations for other than loss
ofMedicaid eligibility.
 
ii. As required by 42 CFR 438.242(b)(l), each MCP must collect data on member
and provider characteristics and on services furnished to its members.
 
iii. As required by 42 CFR 438.242(b)(2), each MCP must ensure that
 

Appendix C
Page 14
 
data received from providers is accurate and complete by verifying the accuracy
and timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.
 
iv. As required by 42 CFR 438.242(b)(3). each MCP must make all collected data
available upon request by ODJFS or the Center for Medicare and Medicaid Services
(CMS).
 
v. Acceptance testing of any data that is electronically submitted to ODJFS is
required:
 
a. Before an MCP may submit production files
 
b. Whenever an MCP changes the method or preparer of the electronic media;
and/or


c. When the ODJFS determines an MCP's data submissions have an unacceptably high
error rate.
 
MCPs that change or modify information systems that are involved in producing
any type of electronically submitted files, either internally or by changing
vendors, are required to submit to ODJFS for review and approval a transition
plan including the submission of test files in the ODJFS-specified formats. Once
an acceptable test file is submitted to ODJFS, as determined solely by ODJFS,
the MCP can return to submitting production files. ODJFS will inform MCPs in
writing when a test file is acceptable. Once an MCP's new or modified
information system is operational, that MCP will have up to ninety (90) days to
submit an acceptable test file and an acceptable production file.
 
Submission of test files can start before the new or modified information system
is in production. ODJFS reserves the right to verify any MCP's capability to
report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.


b. Electronic Data Interchange and Claims Adjudication Requirements
Claims Adjudication
 
The MCP must have the capacity to electronically accept and adjudicate all
claims to final status (payment or denial). Information on claims submission
procedures
 
Appendix C
Page 15
 
must be provided to non-contracting providers within thirty (30) days of a
request. MCPs must inform providers of its ability to electronically process and
adjudicate claims and the process for submission. Such information must be
initiated by the MCP and not only in response to provider requests.
 
The MCP must notify providers who have submitted claims of claims status [paid,
denied, pended (suspended)] within one month of receipt. Such notification may
be in the form of a claim payment/remittance advice produced on a routine
monthly, or more frequent, basis.
 
Electronic Data Interchange
The MCP shall comply with all applicable provisions of HIPAA including
electronic data interchange (EDI) standards for code sets and the following
electronic transactions:
Health care claims;
Health care claim status request and response;
Health care payment and remittance status; and Standard code sets.
 
Each EDI transaction processed by the MCP shall be implemented in conformance
with the appropriate version of the transaction implementation guide, as
specified by applicable federal rule or regulation.
 
The MCP must have the capacity to accept the following transactions from the
Ohio Department of Job and Family services consistent with EDI processing
specifications in the transaction implementation guides and in conformance with
the 820 and 834 Transaction Companion Guides issued by ODJFS:
 
ASC XI 2 820 - Payroll Deducted and Other Group Premium Payment for Insurance
Products; and
 
ASC XI 2 834 - Benefit Enrollment and Maintenance.
 
The MCP shall comply with the HIPAA mandated EDI transaction standards and code
sets no later than the required compliance dates as set forth in the federal
regulations.
 
Documentation of Compliance with Mandated EDI Standards The capacity of the MCP
and/or applicable trading partners and business associates to electronically
conduct claims processing and related transactions in compliance with standards
and effective dates mandated by HIPAA must be demonstrated, to the satisfaction
of ODJFS, as outlined below.
 
 
Appendix C
Page 16
 
Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)
MCPs shall submit written verification to ODJFS for transaction standards and
code sets specified in 45 CFR Part 162 - Health Insurance Reform: Standards for
Electronic Transactions (HIPAA regulations), that the MCP has established the
capability of sending and receiving applicable transactions in compliance with
the HIPAA regulations. The written verification shall specify the date that the
MCP has: 1) achieved capability for sending and/or receiving the following
transactions, 2) entered into the appropriate trading partner agreements, and 3)
implemented standard code sets. If the MCP has obtained third-party
certification of HIPAA compliance for any of the items listed below, that
certification may be submitted in lieu of the MCP's written verification for the
applicable item(s).
 
i. Trading Partner Agreements
 
ii. Code Sets
 
iii. Transactions
 
a. Health Care Claims or Equivalent Encounter Information (ASCX12N 837&NCPDP5.1)
b. Eligibility for a Health Plan (ASC X12N 270/271)
c. Referral Certification and Authorization (ASC X 12N 278)
d. Health Care Claim Status (ASC X 12N 276/277)
e. Enrollment and Disenrollment in a Health Plan (ASC XI 2N 834)
f. Health Care Payment and Remittance Advice (ASC X12N 835)
g. Health Plan Premium Payments (ASC X 12N 820)
h. Coordination of Benefits
 
Trading Partner Agreement with ODJFS
MCPs must complete and submit an EDI trading partner agreement in a format
specified by the ODJFS. Submission of the copy of the trading partner agreement
prior to entering into this Agreement may be waived at the discretion of ODJFS;
if submission prior to entering into this Agreement is waived, the trading
partner agreement must be submitted at a subsequent date determined by ODJFS.
 
Noncompliance with the EDI and claims adjudication requirements will result in
the imposition of penalties, as outlined in Appendix N, Compliance Assessment
System, of the Provider Agreement.
 
c. Encounter Data Submission Requirements
 
General Requirements
Each MCP must collect data on services furnished to members through an encounter
data system and must report encounter data to the ODJFS. MCPs are



Appendix C
Page 17
 
required to submit this data electronically to ODJFS on a monthly basis in the
following standard formats:
 
• Institutional Claims - UB92 flat file
 
• Noninstitutional Claims - National standard format
 
• Prescription Drug Claims - NCPDP
 
ODJFS relies heavily on encounter data for monitoring MCP performance. The ODJFS
uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting
MCP capitation rates. For these reasons, it is important that encounter data is
timely, accurate, and complete. Data quality, performance measures and standards
are described in the Agreement.
 
An encounter represents all of the services, including medical supplies and
medications, provided to a member of the MCP by a particular provider,
regardless of the payment arrangement between the MCP and the provider. For
example, if a member had an emergency department visit and was examined by a
physician, this would constitute two encounters, one related to the hospital
provider and one related to the physician provider. However, for the purposes of
calculating a utilization measure, this would be counted as a single emergency
department visit. If a member visits their PCP and the PCP examines the member
and has laboratory procedures done within the office, then this is one encounter
between the member and their PCP.
 
If the PCP sends the member to a lab to have procedures performed, then this is
two encounters; one with the PCP and another with the lab. For pharmacy
encounters, each prescription filled is a separate encounter.
 
Encounters include services paid for retrospectively through fee-for-service
payment arrangements, and prospectively through capitated arrangements. Only
encounters with services (line items) that are paid by the MCP, fully or in
part, and for which no further payment is anticipated, are acceptable encounter
data submissions, except for immunization services. Immunization services
submitted to the MCP must be submitted to ODJFS if these services were paid for
by another entity (e.g., free vaccine program).
 
All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g.. unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.
 

Appendix C
Page 18
 
Acceptance Testing
The MCP must have the capability to report all elements in the Minimum Data Set
as set forth in the ODJFS Encounter Data Specifications and must submit a test
file in the ODJFS-specified medium in the required formats prior to contracting
or prior to an information systems replacement or update.
 
Acceptance testing of encounter data is required as specified in Section
29(a)(v) of this Appendix.
 
Encounter Data File Submission Procedures
A certification letter must accompany the submission of an encounter data file
in the ODJFS-specified medium. The certification letter must be signed by the
MCP's Chief Executive Officer (CEO), Chief Financial Officer (CFO), or an
individual who has delegated authority to sign for, and who reports directly to,
the MCP's CEO or CFO.
 
No more than two production files in the ODJFS-specified medium per format
(e.g., NSF) should be submitted each month. If it is necessary for an MCP to
submit more than two production files in the ODJFS-specified medium for a
particular format in a month, they must request and receive permission to do so
from their designated Contract Administrator.
 
Timing of Encounter Data Submissions
ODJFS recommends that MCPs submit encounters no more than thirty-five (35) days
after the end of the month in which they were paid. For example, claims paid in
January are due March 5. ODJFS recommends that MCPs submit files in the
ODJFS-specified medium by the 5th of each month. This will help to ensure that
the encounters are included in the ODJFS master file in the same month in which
they were submitted.
 
d. Information Systems Review
 
Every two (2) years, and before ODJFS enters into a provider agreement with a
new MCP, ODJFS or designee may review the information system capabilities of
each MCP. Each MCP must participate in the review, except as specified below.
The review will assess the extent to which MCPs are capable of maintaining a
health information system including producing valid encounter data, performance
measures, and other data necessary to support quality assessment and
improvement, as well as managing the care delivered to its members.
 
The following activities, at a minimum, will be carried out during the review.
ODJFS or its desimee will:
 
 
Appendix C
Page 19
 
i. Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.
 
ii. Review the completed ISCA and accompanying documents;
 
iii. Conduct interviews with MCP staff responsible for completing the ISCA, as
well as staff responsible for aspects of the MCP's information systems function;
 
iv. Analyze the information obtained through the ISCA, conduct follow-up
interviews with MCP staff, and write a statement of findings about the MCP's
information system.
 
v. Assess the ability of the MCP to link data from multiple sources;
 
vi. Examine MCP processes for data transfers;
 
vii. If an MCP has a data warehouse, evaluate its structure and reporting
capabilities;
 
viii. Review MCP processes, documentation, and data files to ensure that they
comply with state specifications for encounter data submissions; and
 
ix. Assess the claims adjudication process and capabilities of the MCP.
 
As noted above, the information system review may be performed every two years.
However, if ODJFS or its designee identifies significant information system
problems, then ODJFS or its designee may conduct, and the MCP must participate
in, a review the following year or in such a timeframe as ODJFS, in their sole
discretion, deems appropriate to ensure accuracy and efficiency of the MCP
health information system.
 
If an MCP had an assessment performed of its information system through a
private sector accreditation body or other independent entity within the two
years preceding the time when ODJFS or its designee will be conducting its
review, and has not made significant changes to its information system since
that time, and the information gathered is the same as or consistent with the
ODJFS oi-ks designee's proposed review, as determined by the ODJFS, then the MCP
will not required to undergo the IS review. The MCP must provide ODJFS or its
designee with a copy of the review that was performed so that ODJFS can
determine whether or not the MCP will be required to participate in the IS
review.
 
Appendix C
Page 20
 
MCPs who are determined to be exempt from the IS review must participate in
subsequent information system reviews, as determined by ODJFS.
 
31. Delivery Payments
 
MCPs will be reimbursed for paid deliveries that are identified in the submitted
encounters using the methodology outlined in the ODJFS Methods for Reimbursing
for Deliveries (as specified in Appendix L). The delivery payment represents the
facility and professional service costs associated with the delivery event and
postpartum care that is rendered in the hospital immediately following the
delivery event; no prenatal or neonatal experience is included in the delivery
payment.
 
If a delivery occurred, but the MCP did not reimburse providers for any costs
associated with the delivery, then the MCP shall not submit the delivery
encounter to ODJFS and is not entitled to receive payment for the delivery. MCPs
are required to submit all delivery encounters to ODJFS no later than one year
after the date of the delivery. Delivery encounters which are submitted after
this time will be denied payment. MCPs will receive notice of the payment denial
on the remittance advice.
 
If an MCP is denied payment through ODJFS' automated payment system because the
delivery encounter was not submitted within a year of the delivery date, then it
will be necessary for the MCP to contact BMHC staff to receive payment. Payment
will be made for the delivery, at the discretion of ODJFS if a payment had not
been made previously for the same delivery.
 
To capture deliveries outside of institutions (e.g.. hospitals) and deliveries
in hospitals without an accompanying physician encounter, both the institutional
encounters (UB-92) and the noninstitutional encounters (NSF) are searched for
deliveries.
 
If a physician and a hospital encounter is found for the same delivery, only one
payment will be made. The same is true for multiple births; if multiple delivery
encounters are submitted, only one payment will be made. The method for
reimbursing for deliveries includes the delivery of stillboms where the MCP
incurred costs related to the delivery.
 
Rejections
If a delivery encounter is not submitted according to ODJFS specifications, it
will be rejected and MCPs will receive this information on the exception report
(or error report) that accompanies every file in the ODJFS-specified format.
Tracking, correcting and resubmitting all rejected encounters is the
responsibility of the MCP and is required by ODJFS.



Appendix C
Page 21
 


Timing of Delivery Payments
MCPs will be paid monthly for deliveries. For example, payment for a delivery
encounter submitted with the required encounter data submission in March, will
be reimbursed in March. The delivery payment will cover any encounters submitted
with the monthly encounter data submission regardless of the date of the
encounter, but will not cover encounters that occurred over one year ago.
 
This payment will be a part of the weekly update (adjustment payment) that is in
place currently. The third weekly update of the month will include the delivery
payment. The remittance advice is in the same format as the capitation
remittance advice.
 
Updating and Deleting Delivery Encounters
The process for updating and deleting delivery encounters is handled differently
from all other encounters. See the ODJFS Encounter Data Specifications for
detailed instructions on updating and deleting delivery encounters.
 
The process for deleting delivery encounters can be found on page 35 of the
UB-92 technical specifications (record/field 20-7) and page 111-47 of the NSF
technical specifications (record/field CAO-31 .Oa).
 
Auditing of Delivery Payments
A delivery payment audit will be conducted periodically. If medical records do
not substantiate that a delivery occurred related to the payment that was made.
then ODJFS will recoup the delivery payment from the MCP. Also, if it is
determined that the encounter which triggered the delivery payment was not a
paid encounter, then ODJFS will recoup the delivery payment.
 
32. If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior approval from ODJFS that verifies that the proper safeguards,
firewalls, etc., are in place to protect member data.
 
33. MCPs must receive prior written approval from ODJFS before adding any
information to their website that would require ODJFS prior approval in hard
copy form (e.g., provider listings, member handbook information).
 
34. Pursuant to 42 CFR 438.106(b), the MCP acknowledges that it is prohibited
from holding a member liable for services provided to the member in the event
that the ODJFS fails to make payment to the MCP.
 
35. In the event of an insolvency of an MCP, the MCP, as directed by ODJFS, must
cover the continued provision of services to members until the end of the month
in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs.
 

Appendix C
Page 22


 
36. Franchise Fee Assessment Requirements
 
a. Each MCP is required to pay a franchise permit fee to ODJFS for each calendar
quarter as required by ORC Section 5111.176. The current fee to be paid is an
amount equal to 4'/2 percent of the managed care premiums, minus Medicare
premiums that the MCP received from any payer in the quarter to which the fee
applies. Any premiums the MCP returned or refunded to members or premium payers
during that quarter are excluded from the fee.
 
b. The franchise fee is due to ODJFS in the ODJFS-specified format on or before
the 30th day following the end of the calendar quarter to which the fee applies.
 
c. At the time the fee is submitted, the MCP must also submit to ODJFS a
completed form and any supporting documentation pursuant to ODJFS
specifications.
 
d. Penalties for noncompliance with this requirement are specified in Appendix
N, Compliance Assessment System of the Provider Agreement and in ORC Section
5111.176.
 
37. Information Required for MCP Websites
 
a. On-line Provider Directory - MCPs must have an internet-based provider
directory available in the same format as their ODJFS-approved provider
directory, that allows members to electronically search for the MCP panel
providers based on name. provider type. geographic proximity, and population (as
specified in Appendix H). MCP provider directories must include all
MCP-contracted providers [except as specified by ODJFS] as well as certain ODJFS
non-contracted providers.
 
b. On-line Member Website - MCPs must have a secure internet-based website which
is regularly updated to include the most current ODJFS approved materials. The
website at a minimum must include: (1) a list of the counties that are covered
in their service area; (2) the ODJFS-approved MCP member handbook, recent
newsletters/announcements, MCP contact information including member services
hours and closures; (3) the MCP provider directory as referenced in section
36(a) of this appendix; (4) the MCP's current preferred drug list (PDL),
including an explanation of the list. which drugs require prior authorization
(PA), and the PA process; (5) the MCP's current list of drugs covered only with
PA, the PA process, and the MCP's policy for covering generic for brand-name
drugs; and (6) the ability for members to submit
questions/comments/grievances/appeals/etc, and receive a response (members



Appendix C
Page 23
 
must be given the option of a return e-mail or phone call) within one working
day of receipt. MCPs must ensure that all member materials designated
specifically for CFC and/or ABD consumers (i.e. the MCP member handbook) are
clearly labeled as such. The MCP's member website cannot be used as the only
means to notify members of new and/or revised MCP information (e.g., change in
holiday closures, change in additional benefits, revisions to approved member
materials etc.). ODJFS may require MCPs to include additional information on the
member website, as needed.
 
c. On-line Provider Website - MCPs must have a secure internet-based website for
providers where they will be able to confirm a consumer's MCP enrollment and
through this website (or through e-mail process) allow providers to
electronically submit and receive responses to prior authorization requests.
This website must also include: (1) a list of the counties that are covered in
their service area; (2) the MCP's provider manual; (3) MCP contact information;
(4) a link to the MCP's on-line provider directory as referenced in section
36(a) of this appendix; (5) the MCP's current PDL list, including an explanation
of the list, which drugs require PA, and the PA process; and (6) the MCP's
current list of drugs covered only with PA, the PA process, and the MCP's policy
for covering generic for brand-name drugs. MCPs must ensure that all member
materials designated specifically for CFC and/or ABD consumers are clearly
labeled as such. ODJFS may require MCPs to include additional information on the
provider website, as needed.
 
38. MCPs must provide members with a printed version of their PDL and PA lists,
upon request.
 
39. MCPs must not use, or propose to use, any offshore programming or call
center services in fulfilling the program requirements.
 



APPENDIX D
ODJFS RESPONSIBILITIES CFC ELIGIBLE POPULATION
 
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
OD.IFS-MCP provider agreement.
 
General Provisions
 
1. ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.
 
2. ODJFS will notify MCPs of managed care program policy and procedural changes
and, whenever possible, offer sufficient time for comment and implementation.
 
3. ODJFS will provide regular opportunities for MCPs to receive program updates
and discuss program issues with ODJFS staff.
 
4. ODJFS will provide technical assistance sessions where MCP attendance and
participation is required. ODJFS will also provide optional technical assistance
sessions to MCPs, individually or as a group.
 
5. ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.
 
6. ODJFS will identify contact staff, including the Contract Administrator,
selected for each MCP.
 
7. ODJFS will recalculate the minimum provider panel specifications if ODJFS
determines that significant changes have occurred in the availability of
specific provider types and the number and composition of the eligible
population.
 
8. ODJFS will recalculate the geographic accessibility standards, using the
geographic information systems (GIS) software, if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population and/or the ODJFS
provider panel specifications.
 
9. On a monthly basis, ODJFS will provide MCPs with an electronic file
containing their MCP's provider panel as reflected in the ODJFS Provider
Verification System (PVS) database.
 
10. On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid
 

Appendix D
Page 2


Provider Number, as well as all providers who have been assigned a provider
reporting number for current encounter data purposes.
 
 
11. It is the intent of ODJFS to utilize electronic commerce for many processes
and procedures that are now limited by H1PAA privacy concerns to FAX, telephone,
or hard copy. The use ofTLS will mean that private health information (PHI) and
the identification of consumers as Medicaid recipients can be shared between
ODJFS and the contracting MCPs via e-mail such as reports, copies of letters,
forms, hospital claims, discharge records, general discussions of
member-specific information, etc. ODJFS may revise data/information exchange
policies and procedures for many functions that are now restricted to FAX,
telephone, and hard copy, including, but not limited to, monthly membership and
premium payment reconciliation requests, newborn reporting, Just Cause
disenrollment requests, information requests etc. (as specified in Appendix C).
 
12. ODJFS will immediately report to Center for Medicare and Medicaid Services
(CMS) any breach in privacy or security that compromises protected health
information (PHI), when reported by the MCP or ODJFS staff.
 
13. Service Area Designation
Membership in a service area is mandatory unless ODJFS approves membership in
the service area for consumer initiated selections only. It is ODJFS'cun-ent
intention to implement a mandatory managed care program in service areas
wherever choice and capacity allow and the criteria in 42 CFR 438.50(a) are met.
 
14. Consumer information
 
a. ODJFS or its delegated entity will provide membership notices, informational
materials, and instructional materials relating to members and eligible
individuals in a manner and format that may be easily understood. At least
annually, ODJFS will provide MCP eligible individuals, including current MCP
members, with a Consumer Guide. The Consumer Guide will describe the managed
care program and include information on the MCP options in the service area and
other information regarding the managed care program as specified in 42 CFR
438.10.
 
b. ODJFS will notify members or ask MCPs to notify members about significant
changes affecting contractual requirements, member services or access to
providers.
 
c. If an MCP elects not to provide, reimburse, or cover a counseling service or
referral service due to an objection to the service on moral or religious
grounds. ODJFS will provide coverage and reimbursement for these services for
the MCP's members. ODJFS will provide information on what services the MCP will
not cover and how and where the MCP's members may obtain these services in the
applicable Consumer Guides.



Appendix D
Page 3
 


15. Membership Selection and Premium Payment
 
a. The Selection Services Entity (SSE) also known as Selection Services
Contractor (SSC): The ODJFS-contracted SSC will provide unbiased education,
selection services, and community outreach for the Medicaid managed care
program. The SSC shall operate a statewide toll-free telephone center to assist
eligible individuals in selecting an MCP or choosing a health care delivery
option.
 
The SSC shall distribute the most current Consumer Guide that includes the
managed care program information as specified in 42 CFR 438.10, as well as ODJFS
prior-approved MCP materials, such as solicitation brochures and provider
directories, to consumers who request additional materials.
 
b. Auto-Assignment Limitations - In order to ensure market and program
stability, ODJFS may limit an MCP's auto-assignments if they meet any of the
following enrollment thresholds:
 
• 40% of statewide Covered Families and Children (CFC) eligible population;
and/or
 
• 60% of the CFC eligibles in any region with two MCPs; and/or
 
• 40% of the CFC eligibles in any region with three MCPs.
 
Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and (2)
auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS. in their sole discretion, may not impose
the auto-assignment limitation and auto-assign members to the MCPs in that
region as ODJFS deems appropriate.
 
c. Consumer Contact Record (CCR): ODJFS or their designated entity shall forward
CCRs to MCPs on no less than a weekly basis. The CCRs are a record of each
consumer-initiated MCP enrollment, change, or termination, and each
SSC-initiated MCP assignment processed through the SSC. The CCR contains
information that is not included on the monthly member roster.
 
d. Monthly member roster (MR): ODJFS verifies managed care plan enrollment on a
monthly basis via the monthly membership roster. ODJFS or its designated entity
provides a full member roster (F) and a change roster (C) via HIPAA 834
compliant transactions.
 
e. Monthly Premiums and Delivery Payments: ODJFS will remit payment to the MCPs
via an electronic funds transfer (EFT), or at the discretion of ODJFS, by paper
warrant.



Appendix D
Page 4
 
 
f. Remittance Advice: ODJFS will confirm all premium payments and delivery
payments paid to the MCP during the month via a monthly remittance advice (RA),
which is sent to the MCP the week following state cut-off. ODJFS or its
designated entity provides a record of each payment via HIPAA 820 compliant
transactions.
 
g. MCP Reconciliation Assistance: ODJFS will work with an MCP-designated
contact(s) to resolve the MCP's member and newborn eligibility inquiries,
premium and delivery payment inquiries/discrepancies and to review/approve
hospital deferment requests.
 
16. ODJFS will make available a website which includes current program
information.
 
17. ODJFS will regularly provide information to MCPs regarding different aspects
of MCP performance including, but not limited to, information on MCP-specific
and statewide external quality review organization surveys, focused clinical
quality of care studies, consumer satisfaction surveys and provider profiles.
 
18. ODJFS will periodically review a random sample of online and printed
directories to assess whether MCP information is both accessible and updated.
 
19. Communications
 
a. ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for the
oversight of the MCPs' provider agreements with ODJFS. Within the BMHC. a
specific Contract Administrator (CA) has been assigned to each MCP. Unless
expressly directed otherwise, MCPs shall first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP's program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance, MCP staff should request to speak to a supervisor within the
Contract Administration Section. MCPs should take all necessary and appropriate
steps to ensure all MCP staff are aware of, and follow, this communication
process.
 
b. ODJFS contracting-entities: ODJFS-contracting entities should never be
contacted by the MCPs unless the MCPs have been specifically instructed to
contact the ODJFS contracting entity directly.
 
c. MCP delegated entities: In that MCPs are ultimately responsible for meeting
program requirements, the BMHC will not discuss MCP issues
 



Appendix D
Page 5
 
with the MCPs' delegated entities unless the applicable MCP is also
participating in the discussion. MCP delegated entities, with the applicable MCP
participating, should only communicate with the specific CA assigned to that
MCP.



APPENDIX E
 
RATE METHODOLOGY CFC ELIGIBLE POPULATION
 



MERCER
Government Human Services Consulting
333 South 7th Street, Suite 1600
Minneapolis, MN 55402-2427
www.mercerHR.com




 
October 20, 2006
 
Mr. Jon Barley
 
State of Ohio
Bureau of Managed Health Care
Ohio Department of Job and Family Services
255 East Main Street, 2nd Floor
Columbus.OH43215.5222
 
Subject:
Calendar Year 2007 Rate-Setting Methodology: Healthy Families and Healthy Start
 
Dear Jon:
 
The Ohio Department of Job and Family Services (State) contracted with Mercer
Government Human Services Consulting (Mercer) to develop actuarially sound
capitation rates for Calendar Year (CY) 2007 for the Healthy Families and
Healthy Start (CFC) managed care populations. Mercer developed CY 2007
capitation rates for the following seven managed care regions:
Central, East Central. Northeast, Northwest. Southeast. Southwest, and West
Central. At this time, Mercer has not developed rates for the eighth region,
Northeast Central, because managed care implementation has been put on hold for
this region. Once the implementation date is determined for Northeast Central, a
supplemental certification with the Northeast Central rates will be provided.
 
The basic rate-setting methodology is similar to the county-specific rate
methodology used in previous years. This methodology letter outlines the
rate-setting process, provides information on data adjustments, and includes a
final rate summary.
 
The key components in the CY 2007 rate-setting process are:
 
• Base data development,
 
• Managed care rate development, and
 
• Centers for Medicare and Medicaid Services (CMS) documentation requirements.
 
Each of these components is described further throughout the document and is
depicted in the flowchart included as Appendix A.


 


MERCER
Government Human Services Consulting
 
Page 2
October 20, 2006
Mr. Jon Barley
Ohio Department of Job and Family Services
 
Base Data Development
 
The major steps in the development of the base data are similar to previous
years. Mercer and the State have discussed the available data sources for rate
development and the applicability of these data sources for each region.
 
The data sources used for CY 2007 rate setting were:
 
• Ohio historical FFS data,
 
• MCP encounter data, and
 
• MCP financial cost report data.
 
Validation Process
As part of the rate-setting process. Mercer validated each of the data sources
that were used to develop rates. The validations included a review of the data
to be used in the rate setting process. During the validation process. Mercer
adjusted the data for any data miscodes (e.g., males in the delivery rate
cohort) that were found.
 
Data Sources
As Ohio's Medicaid program matures, the rate-setting methodology for those
counties within each region with stable managed care programs can focus more on
plan-reported managed care data, including encounter data and cost reports. For
counties within each region without established managed care programs. Mercer
continued to use the FFS data as a direct data source. The data sources used in
each region depended on the most credible data sources available within the
region. In regions where there are stable managed care programs, managed care
data for those counties was combined with the FFS data for those counties
without established managed care programs. The process to prepare these three
data sources for rate-setting is detailed below.
 
Appendix B includes a chart detailing how each region's counties have been
bucketed into mandatory, Preferred Option, voluntary, or new based on the
delivery system in place during the base period. This determined which data
sources were used in determining regional CY 2007 rates. Also included in
Appendix B is a map that shows the counties included within each region.
 
Other sources of information that were used, as necessary, included state
enrollment reports, state financial reports, projected managed care penetration
rates, information from prior MCP surveys, encounter data issues log, and other
ad hoc sources.
 



MERCER
Government Human Services Consulting
 
Page 3
October 20, 2006
Mr. Jon Barley
Ohio Department of Job and Family Services
 
Fee-for-Service Data
FFS experience from the base time period of State Fiscal Year (SFY) 2004 (July
1, 2003-June 30, 2004) and SFY 2005 (July 1, 2004-June 30, 2005) was used as a
direct data source for the counties described below:
 
• Those that had a voluntary managed care program during the base time period,
and
 
• Those that did not have a managed care program during the base time period.
 
In addition to the SFY 2004 and SFY 2005 data, SFY 2003 data supplemented the
FFS base data development as a reasonability measure. For the above counties,
the FFS data was considered the most credible data source and, in some cases,
was the only data available for rate setting.
 
As in previous years, adjustments were applied to the FFS data to reflect the
actuarially equivalent claims experience for the population that will be
enrolled in the managed care program. The State Medicaid Management Information
System (MM1S) includes data for populations and/or services excluded from
managed care and the actual FFS paid claims may be net or gross of certain
factors (e.g., gross adjustments or third party liability (TPL)). As a result,
it is necessary to make adjustments to the FFS base data as documented in
Appendix C and outlined in Appendix A.
 
Encounter Data
 
MCP encounter experience from the base time period of SFY 2004 and SFY 2005 was
used as a direct data source for the counties described below:
 
• Those that had a mandatory managed care program during the base time period,
and
 
• Those that had a Preferred Option managed care program during the base time
period.
 
For the above counties, the encounter data was considered a credible data source
and was used along with the financial cost report data as a direct data source.
 
Although encounter data is generally reflective of the populations and services
that are the responsibility of the MCPs, adjustments were applied to the
encounter data, as appropriate. Those adjustments, and other considerations,
include the following items:
 
• Claims completion factors,
 

MERCER
Government Human Services Consulting
 
Page 4
 
October 20, 2006
Mr. Jon Barley
Ohio Department of Job and Family Services
 
• Program changes in the historical base time period (SFY 2004-SFY 2005), and
 
• Other actuarially appropriate adjustments, as needed, and according to the
State's direction to reflect such things as incomplete encounter reporting or
other known data issues.
 
The adjustments to the encounter data are further documented in Appendix C and
outlined in Appendix A.
 
During the rate setting process, shadow pricing was used to assign unit costs to
the encounter data. This process was necessary since, during the base period,
paid amounts were not a required field for reporting encounters. Additional
information on shadow pricing is presented on page six of this letter.
 
Financial Cost Reports
MCP-submitted financial cost reports from the base time period CY 2004 and CY
2005 were used as a direct data source for the counties described below:
• Those that had a mandatory managed care program during the base time period,
and " Those that had a Preferred Option managed care program during the base
time period.
 
For all of the above counties, except Mahoning and Trumbull who entered into
managed care on October 1, 2005, the cost reports were considered a credible
data source. In addition, for counties with voluntary managed care programs
during the base time period, the cost reports were taken into consideration when
setting rates, although not used as a direct data source.
 
As with the encounter data, the cost report data typically reflects the
populations and services that are the responsibility of the MCPs. However,
adjustments were applied to the cost report data, as appropriate. Those
adjustments, and other considerations, include the following items:


-  Program changes in the historical base time period (CY 2004-CY 2005),

-  
Incurred claims estimates based on review of claims lag triangles, and

 

-  
Other actuarially appropriate adjustments, as needed, to reflect such things as
incomplete reporting or other known data issues.

 
Mercer considered the CY 2004 and CY 2005 cost reports both in the development
of completion factors for the base time period (CY 2004-CY 2005) and in the
development of the final rate.
 



MERCER
Government Human Services Consulting
 
Page 5
October 20, 2006
Mr. Jon Barley
Ohio Department of Job and Family Services
 
The adjustments for the cost report data are further documented in Appendix C
and outlined in Appendix A.
 
Managed Care Rate Development
 
This section explains how Mercer developed the final capitation rates paid to
contracted MCPs after the base data was developed and multiple years of data
were blended for each data source. First, Mercer applied trend, programmatic
changes and other adjustments to each data source to project the program cost
into the contract year. Next, the various data sources were blended into a
single managed care rate and an administrative component was applied. Finally,
relational modeling was used to smooth the results within each region. Appendix
A outlines the managed care rate development process. Appendix D provides more
detail behind each of the following adjustments.
 
Blending Multiple Years of Data
As the programs have matured, we have collected multiple years ofFFS and managed
care data. In order to utilize all available current information. Mercer
combined the yearly data within each data source using a weighted average
methodology similar to that used in previous years. Prior to blending these
years of data, the base time period experience was trended to a common time
period ofCY 2005. Mercer applied greater credibility on the most recent year of
data to reflect the expectation that the most recent year may be more reflective
of future experience and to reflect that fewer adjustments are needed to bring
the data to the effective contract period.
 
Managed Care Assumptions for the FFS Data Source
In developing managed care savings assumptions. Mercer applied generally
accepted actuarial principles that reflect the impact ofMCP programs on FFS
experience. Mercer reviewed Ohio's historical FFS experience, CY 2004 and CY
2005 cost report data, SPY 2004 and SFY 2005 encounter data, and other state
Medicaid managed care experience to develop managed care savings assumptions.
These assumptions have been applied to the FFS data to derive managed care cost
levels. The assumptions are consistent with an economic and efficiently operated
Medicaid managed care plan. The managed care savings assumptions vary by region,
rate cohort and category of service (COS).
 
Specific adjustments were made in this step to reflect the differences between
pharmacy contracting for the State and contracting obtained by the MCPs. Mercer
reviewed information
 



MERCER
Government Human Services Consulting
 
Page 6
 
October 20, 2006
Mr. Jon Barley
Ohio Department of Job and Family Services
 
related to discount rates, dispensing fees, rebates, encounter data and MCP cost
report data to make these adjustments. The rates are reflective of MCP
contracting for these services.
 
Shadow Pricing
During our base period, MCPs were not required to report the amount paid for a
particular service in their encounter submissions. Therefore, Mercer developed
assumed unit costs that were applied to encounter utilization data. For the
inpatient category of service, unit costs were calculated by region based on the
average daily cost for each hospital peer group. Unit costs for other COSs were
calculated based on Ohio Medicaid FFS reimbursement levels. The unit costs were
then adjusted by rate cohort to reflect the age/sex unit cost differential
apparent in the statewide FFS data. In addition, a unit cost managed care
assumption was applied in the shadow pricing step for the pharmacy COS.
 
Prospective Policy Changes
CMS also requires that the rate-setting methodology incorporates the impact of
any programmatic changes that have taken place, or are anticipated to take
place, between the base period (CY 2005) and the contract period (CY 2007).
 
The State provided Mercer with a detailed list of program changes that may have
a material impact on the cost. utilization, or demographic structure of the
program prior to, or within, the contract period and whose impact was not
included within the base period data. In addition, other potential program
changes are being discussed in the current legislative session. Final
programmatic changes approved for SFY 2007 are reflected in the CY 2007 rates,
as appropriate. Please refer to Appendix D for more information on these
programmatic changes.
 
Clinical Measures/Incentives
 
Per Appendix M of the Provider Agreement, the State expects the MCPs to reach
certain
performance levels for selected clinical measures. Mercer reviewed the impact of
these standards and incentives on the managed care rates and developed a set of
adjustments based upon the State's expected improvement rates. These utilization
targets were built into the capitation rates. The individual measures/incentives
are outlined in Appendix D.
 
Caseload
Historically, the State has experienced significant changes in its Medicaid
caseload. These shifts in caseload have affected the demographics of the
remaining Medicaid population. Mercer
 



MERCER
Government Human Services Consulting
 
Page 7
October 20, 2006
Mr. Jon Barley
 
Ohio Department of Job and Family Services
 
evaluated recent and expected caseload variations to determine if an adjustment
was necessary to account for demographic changes. Based on the data provided by
the State, Mercer determined no adjustments were necessary for either the
non-delivery or delivery rate cells.
 
Selection Issues
There are two selection adjustments that were made in the development of the
rates. The first is adverse selection, which accounts for the "missing" managed
care data and is applied to historical FFS data. This adjustment is explained in
more detail in Appendix C.
 
The second selection adjustment is voluntary selection, which accounts for the
fact that costs associated with individuals who elect to participate in managed
care are generally lower than the remaining FFS population. Therefore, the
voluntary selection adjustment adjusts for the risk of only those members
selecting managed care.
 
Both selection adjustments are reductions to paid claims and utilization for
non-delivery data. Appendix D provides more detail around the voluntary
selection adjustment.
 
Non-State Plan Services
According to the CMS Final Medicaid Managed Care Rule that was implemented
August 13, 2003, non-state plan services may not be included in the base data
for rate-setting. The CY 2004 and 2005 cost reports contain information from the
MCPs that was used to adjust the base data for non-state plan services reported
in the cost reports and the encounter data. Please refer to Appendix D for more
information concerning this adjustment.
 
Prospective Trend Development
Trend is an estimate of the change in the overall cost of providing a specific
benefit service over a finite period of time. A trend factor is necessary to
estimate the expenses of providing health care services in some future year,
based on expenses incurred in prior years. Trend was applied by COS to the
blended base data costs for CY 2005 to project the data forward to the CY 2007
contract period.
 
Cost report data was reviewed for overall per member per month (PMPM) trend
levels while the FFS data continued to be a primary source in projecting trend.
Because of its role in the rate-setting process, the encounter data was
available to study utilization trend drivers. Mercer integrated the specific
data sources' trend analysis with a broader analysis of other trend resources.
These resources included health care economic factors (e.g., as Consumer Price
Index
 



MERCER
Government Human Services Consulting
 
Page 8
October 20, 2006
Mr. Jon Barley
 
Ohio Department of Job and Family Services
 
(CPI) and Data Resource Inc. (DRI)). trends in neighboring states, the State FFS
trend expectations and any Ohio market changes. Moreover, the trend component
was comprised of both unit cost and utilization components.
 
As in the past. Mercer discussed all trend recommendations with the State. We
reviewed the potential impact of initiatives targeted to slow or otherwise
affect the trends in the program. Final trend amounts were determined from the
many trend resources and this additional program information. Appendix D
provides more information on trend.
 
Credibility Assignment
For regions composed of only new and voluntary counties, 100% credibility was
placed on the FFS data. For regions with available FFS and managed care data,
the FFS, encounter and cost report data was blended together.
 
Cesarean Delivery Rate
Mercer reviewed historical FFS delivery data. recent MCP delivery data, and
other program experience to determine an expected cesarean delivery rate under
the managed care program. Please refer to Appendix D for additional information
on cesarean delivery rates.
 
Relational Modeling
Relational modeling was used to adjust the premiums by rate cohort to produce a
relatively consistent age/sex slope among the regions. The relational modeling
adjustments shift dollars across rate cohorts within a region but do not change
the composite results by region or in aggregate. Through the use of the
adjustments, the range of variances among the regions and rate cohorts was
reduced while maintaining budget neutrality.
 
The relational modeling adjustments were applied to the net medical rates in the
Capitation. Rate Calculation Sheets (CRCS) to develop new adjusted medical
rates. An administration load factor was then applied as a percent of premium.
 
Administration/Contingencies
 
Mercer reviewed the components of the administration/contingencies allowance and
evaluated
the administration/contingencies rates paid to the MCPs. Factors that were taken
into consideration in determining the final administration/contingencies
percentages included the State's expectations, Ohio health plan experience,
other Medicaid program
 



MERCER
Government Human Services Consulting
 
Page 9
October 20, 2006
Mr. Jon Barley
 
Ohio Department of Job and Family Services
 
administration/contingencies allowances, and Ohio health plans' lengths of
participation in the program. In addition, the MCP franchise fee of 4.5% was
incorporated into the final capitation rate.
 
Certification of Final Rates
 
The following capitation rates were developed for each of the seven regions for
the CY 2007 contract period:
• Healthy Families/Healthy Start, Less Than 1, Male & Female, " Healthy
Families/Healthy Start, 1 Year Old, Male & Female,
• Healthy Families/Healthy Start, 2-13 Years Old, Male & Female, " Healthy
Families/Healthy Start, 14-18 Years Old, Female,
• Healthy Families/Healthy Start, 14-18 Years Old, Male, " Healthy Families,
19-44 Years Old, Female, " Healthy Families, 19-44 Years Old, Male,
 
• Healthy Families, 45 and Over, Male & Female,
 
• Healthy Start, 19-64 Years Old, Female, and
 
• Delivery Payment.
 
A summary of the rates is included in Appendix E.
 
Mercer certifies the above rates were developed in accordance with generally
accepted actuarial practices and principles by actuaries meeting the
qualification standards of the American Academy of Actuaries for the populations
and services covered under the managed care contract. Rates developed by Mercer
are actuarial projections of future contingent events. Actual MCP costs will
differ from these projections. Mercer developed these rates on behalf of the
State to demonstrate compliance with the CMS requirements under 42 CFR 438.6(c)
and to demonstrate that rates are in accordance with applicable law and
regulations.
 
MCPs are advised that the use of these rates may not be appropriate for their
particular circumstance and Mercer disclaims any responsibility for the use of
these rates by MCPs for any purpose. Mercer recommends any MCP considering
contracting with the State should analyze its own projected medical expense,
administrative expense, and any other premium needs for comparison to these
rates before deciding whether to contract with the State. Use of these rates for
purposes beyond those stated may not be appropriate.
 



MERCER
Government Human Services Consulting
 
Page 10
 
October 20, 2006
Mr. Jon Barley
 
Ohio Department of Job and Family Services








Sincerely,


 

/s/ Angela WasDyke
Angela WasDyke, MAAA, ASA
/s/ Wendy Radunz
Wendy Radunz, MAAA, FSA
 
Copy:
Chuck Betley, Mitali Ghatak, Tracy Williams - State of Ohio Katie Olecik, Jon
Rasmussen - Mercer

 


 
 


 
MMC Marsh & McLennan Companies
MERCER
Government Human Services Consulting








Appendix A - CY 2007 Rate-Setting Methodology




[Chart]






MERCER
Government Human Services Consulting
 
Appendix B - Regional Delivery System Definition
 
Regional Delivery System Definitions
For regional rate development, counties were bucketed into mandatory. Preferred
Option, voluntary, or new as outlined below. The data for all counties within
the region was used to develop the regional rate. Please see page B-2 for a map
defining the counties within each region.
 
Mandatory and Preferred Option Counties
 
Encounter and cost report data was used for counties that were either mandatory
or Preferred
 
Option during the base data period*. These counties include:
 
Mandatory:
Preferred Option:
Cuyahoga
Butler
Lucas
Clark
Stark
Franklin
Summit
Hamilton
 
Lorain
 
Montgomery

 
* Please note Mahoning and Trumbull are not included in the above table due to a
lack of credible data. Both counties entered into managed care in October of
2005.
 
Voluntary Counties
FFS data was used for voluntary counties during the base period and new counties
entering the managed care program since the time of the base data. The voluntary
counties include:


Voluntary:

Clermont
Greene
Pickaway
Warren
Wood
 
New counties include all counties that were not mandatory. Preferred Option or
voluntary during the base data period.
 
B- 1
 



MERCER
Government Human Services Consulting
 


 


 
[Medicaid Managed Care Program Regions for the CFC Population Map]
 
B-2
 



MERCER
Government Human Services Consulting
 
Appendix C - FFS Data Adjustments
 
This section lists adjustments made to the FFS claims and eligibility
information received from the State.
 
Completion Factors
SFY
Paid Through
2004
03/31/05
2005
12/31/05

 
The claims data was adjusted to account for the value of claims incurred but
unpaid on a COS basis. Mercer used claims for SFY 2004 and SPY 2005 that reflect
payments through the dates included in the following table.
 
The value of the claims incurred during each of these years, but unpaid, was
estimated using completion factor analysis.
 
Gross Adjustment File (GAF)
 
To account for gross debit and credit amounts not reflected in the FFS data,
adjustments were applied to the FFS paid claims.
 
Historical Policy Changes
As part of the rate-setting process, Mercer must account for policy changes that
occurred during the base data time period. Changes only reflected in a portion
of the data must be applied to the remaining data so that all base data reflects
the policy changes. All policy changes implemented during SFY 2004 and SFY 2005
were applied to the FFS data.
 
The following table shows the specific policy changes for which Mercer adjusted
the SFY 2004 and SFY 2005 delivery (where applicable) and non-delivery data.
Mercer calculated the adjustments based on information supplied by the State.
 
Policy Changes
Effective Date
Category of Service Affected
Rate Cohorts Affected
 
Independently-practicing psychologist services eliminated for adults (>21) and
pregnant women
 
1/1/2004
 
PCP, OB/GYN and Specialists
 
Ages 19+, including delivery
 
All chiropractic services eliminated for adults (>21) and pregnant women
 
1/1/2004
 
Other
HF, Age 19-44, M
HF,Age 19-44, F
HF,Age45+, M & F
HST, Age 19-64, F
Implementation of $3.00 Copay on Prior-Authorized Drugs
1/1/2004
Pharmacy
All

 
C- 1
 


MERCER
Government Human Services Consulting
 
Third Party Liability Recoveries
TPL can be identified with two components: "cost-avoidance" and ''pay and chase"
type actions. "Cost-avoidance" occurs when the State initially denies paying a
claim because another payer is the primary payer. The State may then pay a
residual portion of the charged amount. Only the residual portion of the claim
will be included in the FFS data. The portion of the claim paid by another payer
has been avoided and not included in reported claim payments. Participating MCPs
are expected to pay in a similar fashion and therefore, no adjustment to the FFS
data will be required.
 
In a "pay and chase" scenario, the State pays the claim as though it were the
primary payer. Subsequent to payment, the State makes recovery from a third
party. These TPL recoveries are not reflected in the FFS MMIS data. Since MCPs
are also expected to take similar recovery actions, the FFS experience was
adjusted to reflect "pay and chase" recoveries. Mercer made adjustments to both
the paid claims and utilization for all non-delivery and delivery COS. Since
MCPs do not collect tort recoveries, the data excludes tort collections.
 
Hospital Cost Settlements
The State provided Mercer with SPY 2004 and SPY 2005 interim cost settlements
for Diagnosis Related Group (DRG) and DRG-exempt hospitals. The DRG-exempt
hospital information included inpatient and outpatient settlements. However, the
DRG hospitals only include capital settlements, which were incorporated into the
adjustment. Therefore, an adjustment has been applied to non-delivery and
delivery inpatient, outpatient, and emergency room (ER) claims to remove these
additional costs.
 
Fraud and Abuse
The State does pursue recoveries from fraud and abuse cases. The dollars
recovered are accounted for outside of the State's MMIS system and are not
included in the FFS data. Since the MCPs are required to pursue fraud and abuse
cases, an adjustment was applied to the FFS claims and utilization in both the
delivery and non-delivery data.
 
Excluded Time Periods
The capitation rates paid to the MCPs reflect the risk of serving the eligible
enrollees from the date of health plan enrollment forward. Therefore, the
non-delivery FFS data has been adjusted to reflect only the time periods for
which the MCPs are at risk. Since newborns are automatically eligible for the
Medicaid program and are enrolled into their mother's MCP at birth, no
adjustment will be applied to the '"Less Than 1" age group.
 
Adverse Selection
An adverse selection adjustment was applied to the historical FFS data to
account for the "missing" managed care data. The adverse selection factor
adjusts the associated risk of the FFS members to the entire Medicaid
population's risk by accounting for the cost of the managed care population.
This adjustment varies by historical managed care penetration and includes a
 
C-2
 



MERCER
 
Government Human Services Consulting
 
credibility factor which accounts for differences in State enrollment patterns
and data sources. It has been applied to the paid claims and utilization for
non-delivery FFS base data.
 
Dual Eligibles
Dual eligible persons are not enrolled in managed care and. therefore, are not
included in the managed care rates. Their experience has been excluded from the
base FFS data used to develop the rates.
 
Catastrophic Claims
Since the State does not provide reinsurance to the MCPs. the MCPs are expected
to purchase reinsurance on their own. To reflect these costs, all claims,
including claims above the reinsurance threshold, were included in the base FFS
data. The final rates Mercer calculated reflect the total risk associated with
the covered population and are expected to be sufficient to cover the cost of
the required stop-loss provision.
 
DSH Payments
 
DSH payments are made by the State to providers and are not the responsibility
of the MCPs;
therefore, the information for these payments was excluded from the FFS data
used to develop the rates. TMo rate adjustment was necessary.
 
Spend Down
Persons Medicaid eligible due to spend down are not enrolled in managed care and
therefore not included in the managed care rates. The base FFS data is net of
recipient spend down. Therefore, no additional adjustment was needed for the
rate computations.
 
Graduate Medical Education (GME)
The State does not make supplemental GME payments for services delivered to
individuals covered under the managed care program. Rather, the MCPs negotiate
specific rates with the individual teaching hospitals for the daily cost of
care. Therefore, the GME payments are included in the capitation rates paid to
the MCPs.
 
C-3
 



MERCER
Government Human Services Consulting
 
Appendix C - Encounter Data Adjustments
 


 
Claims Completion
 
Mercer used CY 2005 cost report lag triangles to complete the MCP encounter
utilization data.
 
Historical Policy Changes
As part of the rate-setting process, the data must reflect any policy changes
that occurred during the base data time period. Changes only reflected in a
portion of the base data must be applied to the remaining base data to keep the
data similar. Mercer made adjustments to the encounter data to include
consideration for the following policy changes.
 
Policy Change
Effective Date
Category of Service Affected
Rate Cohorts Affected
Independently-practicing psychologist services eliminated for adults (>21) and
pregnant women
 1/1/2004
PCP, OB/GYN and Specialists
Ages 19+, including delivery
All chiropractic services eliminated for adults (>21) and pregnant women
1/1/2004
Other
HF, Age 19-44, M
HF, Age 19-44, F
HF,Age45+, M & F
HST, Age 19-64, F

 
The adjustment for the $3.00 copay on Prior-Authorization Drugs cannot be
directly applied to the encounter data because it only contains utilization. The
unit cost reduction was, however, reflected in the encounter data shadow prices.
 
Data Anomaly Corrections
As directed by the State, Mercer made adjustments to the encounter data to
account for incomplete reporting or other known data issues.
 
Non-State Plan Services
 
Mercer reviewed NSPS information included in the MCP cost reports. This
information was used
to calculate an adjustment for NSPS. including eye examinations, chiropractic
and psychological services, and routine transportation. The adjustment was
applied to the Specialists, Dental and Other categories of service in the
encounter data, as appropriate.
 
Third Party Liability Recoveries
Mercer reviewed TPL recoveries information contained in Report I of the cost
reports to remove these from the encounters reported by each health plan. Mercer
made MCP specific adjustments to the data.
 
C-4
 



MERCER
 
Government Human Services Consulting
 
Appendix C - Cost Report Data Adjustments
 
IBNR Review/Adjustment
 
Mercer used CY 2005 cost report claims restatement Report IV and lag triangles
to adjust the
MCP IBNR estimates in the CY 2004 and CY 2005 financial experience.
 
Historical Policy Changes
As part of the rate-setting process, the data must reflect any policy changes
that occurred during the base data time period. Changes only reflected in a
portion of the base data must be applied to the remaining base data to keep the
data similar. There were no rate-impacting policy changes implemented after
1/1/2004 and before 12/31/05. Therefore, no policy change adjustments were
applied to the cost report data.
 
Data Anomaly Corrections
Mercer made cost-neutral adjustments to the CY 2004 cost report data to account
for receding of expenses by category of service. For example, the delivery costs
associated with the "Other" COS in report 111-A were shifted to the non-delivery
"Other" COS.
 
Non-State Plan Services
Mercer reviewed NSPS information included in the MCP cost reports. This
information was used to calculate an adjustment for "NSPS. including eye
examinations, chiropractic and psychological services, and routine
transportation. The adjustment was applied to the Specialists, Dental and Other
categories of service in the cost report data, as appropriate.
 
Third Party Liability Recoveries
Mercer reviewed TPL recoveries information contained in Report I of the cost
reports to remove these from the medical costs reported by each health plan.
 
C-5
 



MERCER
Government Human Services Consulting
 
Appendix D - Calendar Year 2007 CFC Rate Development
 
Credibility By Year Mercer placed more credibility on the most recent year of
data for each data source.
 
FFS Historical and Managed Care Historical/Prospective Trend
Historical FFS trend assumptions were used to trend SFY 2004 and SFY 2005 FFS
data to the base period (CY 2005) for voluntary and new counties. Credibility
was then applied to blend together the trended SFY 2004 and the SFY 2005 FFS
data.
 
Managed care historical trend was used to trend SFY 2004 and SFY 2005 encounter
data and CY 2004 cost report data to the base period (CY 2005) for Preferred
Option and mandatory counties. Credibility was then applied to blend together
the trended SFY 2004 and the SFY 2005 encounter data and the trended CY 2004 and
CY 2005 cost report data.
 
Prospective managed care trend assumptions were then applied to the blended FFS,
cost report, and encounter data to develop the CY 2007 regional rates.
 
Prospective Policy Changes
The following items are considered prospective policy changes. These changes
were not reflected in the base data, but were implemented prior to the contract
period. Therefore, Mercer made rate-setting adjustments for each item in the
following table.
 
Adjustments Affecting Unit Cost
 
 
Policy Change
 
Effective Date
 
Category of Service Affected
 
Rate Cohorts Affected
 
Implementation of $2 copay for trade-name preferred drugs for adults (≥21)
 
1/1/2006
 
Pharmacy
 
HF, Age 19-44, F
 
HF, Age 19-44, M
 
HF, Age 45+, M & F
 
Implementation of $3 copay for each dental date of service for adults (≥21)
 
1/1/2006
 
Dental
 
HF, Age 19-44, F
 
HF,Age 19-44, M
 
HF,Age45+,M&F
 
Implementation of $2 copay for vision exams and $1 copay for dispensing services
for adults (≥21)
 
1/1/2006
 
Other
 
HF, Age 19-44, F
 
HF, Age 19-44, M
 
HF, Age 45+, M&F
 
HST, Age 19-64, F
 
Inpatient recalibration and outlier policies
 
1/1/2006
 
Inpatient
 
All
 
Inpatient rate freeze
 
1/1/2006
 
Inpatient
 
All

 
D-l
 



MERCER
 
Government Human Services Consulting
 
Adjustments Affecting Utilization
 
Policy Change
Effective Date
Category of Service Affected
Rate Cohorts Affected
 
Reduction in coverage of dental services for adults (S21)
 
1/1/2006
 
Dental
 
HF, Age 19-44, F
 
HF, Age 19-44, M
 
HF,Age45+,M&F
 
HST, Age 19-64, F

 


 
The 1/1/2006 policy change in the Federal Poverty Level (FPL) from 100% to 90%
did not have an impact on the rates.
 
Clinical Measures/Incentives
Since the State requires the plans to reach, at minimum, the performance
standard for each of the indicators from Appendix M of the SPY 2007 Provider
Agreement, Mercer built this expectation into the capitation rates. To calculate
the adjustments, Mercer reviewed MCP clinical measures percentages for the CY
2005 base year and projected these rates forward by building in the State's
expected improvement rate for counties in managed care as of January 1, 2006.
Mercer then calculated the percent change from base year to the rating period,
and applied the adjustment as a portion of COS. The following chart provides
additional detail on each clinical measure.
 
D-2
 



MERCER
 
Government Human Services Consulting
 
Clinical Measure
Rate Cohort
Category of Service Affected
Prenatal Care - Frequency of Ongoing Prenatal Care
Target: 80% of eligible population must receive 81% or more of expected number
of prenatal visits.
HF/HST, 14-18F
HST, 19-64F
HF.19-44F
 
OB/GYN Physician
 
Prenatal Care - Post Par-turn Visits
 
Target: 80% of the eligible population must receive a post partum visit.
HF/HST, 14-18F
HST, 19-64F
HF,19-44F
 
OB/GYN
 
Preventive Care for Children -Well-Child Visits
 
Target: 80% of children receive expected number of visits: Children who turn 15
mos. old; 6+ visits. Children who were 3-6 years old; 1+ visit. Children who
were 12-21 years old; 1+ visit.
HF/HST, <1 M&F
HF/HST, 1 M&F
HF/HST, 2-13 M&F
HF/HST, 14-18 M
HF/HST, 14-18F
 
Physician
 
Use of Appropriate Medications for People with Asthma
 
Target: 95% of eligible Asthma members receive prescribed medications acceptable
as primary therapy for long-term control of asthma.
 
HF/HST, 2-13
M&F HF/HST, 14-18 M
 HF/HST, 14-18F
HF, 19-44M
HF, 19-44F
HF, 45+ M&F
HST, 19-64F
 
Pharmacy
 
Annual Dental Visits
 
Target: 60% of enrolled children age 4-21 receive 1 dental visit.
 
HF/HST, 2-13
M&F HF/HST, 14-18 M
HF/HST, 14-18F
 
Dental
 
Lead Screening
 
Target: 80% of children age 1-2 receive a blood lead screening.
 
HF/HST, 1 M&F
 HF/HST, 2-13 M&F
 
Physician

 
Voluntary Selection
As a result of the adverse selection adjustment that was applied in the FFS Data
Summaries, the FFS data already reflects the risk of the entire Medicaid program
(i.e., FFS and managed care individuals). To solely reflect the risk of the
managed care program. Mercer modified the FFS data based on the projected
managed care penetration levels for CY 2007. This voluntary selection adjustment
modifies the FFS data to reflect the risk to the MCPs (i.e., only those
individuals who enroll in a health plan).
 
For the encounter and cost report data, the original base data reflects the
historical penetration levels in SPY 2004-SFY 2005 and CY 2004-CY 2005,
respectively. Where projected managed
 
D-3
 



MERCER
Government Human Services Consulting
 
care penetration levels differ from the historical values, the data was brought
back to reflect the risk of the entire Medicaid program, and then adjusted
forward (as the FFS data was) to reflect projected managed care levels.
 
Credibility by Data Source
For regions composed of only new and voluntary counties, 100% credibility was
placed on the FFS data. For regions with available FFS and managed care data,
the FFS data was used for the new and voluntary counties within the region,
w^hile the encounter and cost report data were used for the mandatory and
Preferred Option counties within the region.
 
C-Section/Vaginal Percent
Mercer received MCP cesarean and vaginal rates from CY 2005 encounter data.
Based on the analysis for all MCPs combined, Mercer determined C-section and
vaginal rate assumptions.
 
MCP Administration/Contingencies
Based on a review of MCP reported administration expenses, the MCP
administration/ contingencies allowance will remain at 12% of premium prior to
the franchise fee. For existing health plans, 1% of the pre-franchise fee
capitation rate will be put at risk, contingent upon MCPs meeting performance
requirements for counties with managed care enrollment as of January 1, 2006.
The at-risk amount for counties entering managed care after January 1, 2006 will
be 0% for the first two plan years.
 
For plans new to managed care in Ohio, the administration schedule will be as
follows.
 
 
 
Admin
 
At-Risk
 
Plan Year 1 (months 1-12)
 
13%
 
0%
 
Plan Year 2 (months 13-24)
 
12%
 
0%
 
Plan Year 3 (months 25-36)
 
12%
 
1%

 
For plans entering Ohio through the acquisition of another Ohio health plan's
membership, the administration schedule will continue as outlined above based on
the plan year of the acquired health plan membership. The administration
schedule will not revert back to the Plan Year 1 schedule due to the membership
acquisition.
 
In addition, the total capitation rate was adjusted to incorporate the 4.5% MCP
franchise fee requirement.
 
D-4
 



MERCER
 
Government Human Services Consulting
 
Appendix E - Calendar Year 2007 CFC Regional Rate Summary


 
State of Ohio


Appendix E Calendar Year 2007 CFC Regional Rate Summary



Region
Rate Cohort
Annualized April 2006
MM/Deliveries
% of MM
CY 2007 Guaranteed
Rate
CY 2007 Rate At Risk
CY 2007 Rate
Central
HF/HST, Age 0, M & F
171,818
6.0%
$ 564.92
$ 5.45
$ 570.36
Central
HF/HST, Age 1,M & F
146,106
5.1%
$ 149.56
$ 1.44
$ 151.01
Central
HF/HST, Age 2-13, M & F
1,335,641
46.6%
$ 99.74
$ 0.96
$ 100.70
Central
HF/HST, Age 14-18, M
191,907
6.7%
$ 118.11
$ 1.14
$ 119.25
Central
HF/HST, Age 14-18, F
208,187
7.3%
$ 166.07
$ 1.60
$ 167.68
Central
HF Age 19-44, M
172,314
6.0%
$ 206.93
$ 2.00
$ 208.92
Central
HF Age 19-44, F
531,797
18.5%
$ 299.33
$ 2.89
$ 302.21
Central
HP Age 45+, M & F
59,319
2.1%
$ 487.07
$ 4.70
$ 491.77
Central
HST Age 19-64, F
50,975
1.8%
$ 340.59
$ 3.28
$ 343.87
Central
Subtotal
2,868,064
100.0%
$ 191.93
$ 1.85
$ 193.78
Central
Delivery Payment
9,465
0.3%
$ 4,023.39
$ 38.79
$ 4,062.19
Central
Total
2,868.064
100.0%
$ 205.21
$ 1.98
$ 207.19
East-Central
HF/HST, Age 0, M & F
95,509
5.6%
$ 554.55
$ 5.35
$ 559.90
East-Central
HF/HST, Age 1,M&F
78,227
4.6%
$ 145.80
$ 1.41
$ 147.21
East-Central
HF/HST. Age 2-13, M&F
786,577
46.4%
$ 98.24
$ 0.95
$ 99.19
East-Central
HF/HST, Age 14-18, M
122,231
7.2%
$ 114.36
$ 1.10
$ 115.47
East-Central
HF/HST, Age 14-18, F
126,757
7.5%
$ 158,66
$ 1.53
$ 160.19
East-Central
HF Age 19-44, M
98,371
5.8%
$ 200.66
$ 1.93
$ 202.59
East-Central
HF Age 19-44, F
320,557
18.9%
$ 290.72
$ 2.80
$ 293.52
East-Central
HF, Age 45 +,M & F
38,258
2.3%
$ 470.93
$ 4,54
$ 475.47
East-Central
HST Age 19-64, F
29,264
1.7%
$ 331.03
$ 3.19
$ 334.22
East-Central
Subtotal
1.695,750
100.0%
$ 186.57
$ 1.80
$ 188.37
East-Central
Delivery Payment
5,596
0.3%
$ 4,132.16
$ 39.84
$ 4,172.00
East-Central
Total
1,695,750
100.0%
$ 200.20
$ 1.93
$ 202.13
Northeast
HF/HST, Age 0, M & F
152,915
5.2%
$ 529.07
$ 5.10
$ 534.17
Northeast
HF/HST, Age 1, M&F
133,744
4.5%
$ 140.45
$ 1.35
$ 141.80
Northeast
HF/HST, Age 2-13, M&F
1,381,832
46.7%
$ 94.02
$ 0.91
$ 94.93
Northeast
HF/HST, Age 14-18, M
223,275
7.5%
$ 111.31
$ 1.07
$ 112.38
Northeast
HF/HST, Age 14-18, F
236,299
8.0%
$ 153.26
$ 1.48
$ 154.74
Northeast
HF.Age 19-44, M
136,730
4.6%
$ 193.74
$ 1.87
$ 195.61
Northeast
HF Age 19-44, F
576,329
19.5%
$ 279.38
$ 2.69
$ 282.08
Northeast
HF, Age45+. M&F
75,738
2,6%
$ 453.99
$ 4.38
$ 458.37
Northeast
HST, Age 19-64, F
41,229
1.4%
$ 318.02
$ 3.07
$ 321.09
Northeast
Subtotal
2.958,090
100,0%
$ 177.71
$ 1.71
$ 179.42
Northeast
Delivery Payment
9,762
0.3%
S 4.620.33
$ 44.55
$ 4,664.87
Northeast
Total
2,958,090
100.0%
$ 192.96
S 1.86
$ 194.82
Northwest
HF/HST, Age 0, M & F
95,817
6.3%
$ 559.84
$ 5.40
$ 565.23
Northwest
HF/HST, Age 1, M & F
77,885
5.1%
$ 148.68
$ 1.43
$ 150.11
Northwest
HF/HST. Age 2-13, M&F
703,072
45.9%
$ 97.75
$ 0.94
$ 98.69
Northwest
HF/HST, Age 14-18, M
102,361
6.7%
$ 115.24
$1.11
$ 116.35
Northwest
HF/HST, Age 14-18, F
111,868
7.3%
$ 162.33
$ 1.57
$ 163.89
Northwest
HF, Age 19-44, M
91,211
6.0%
$ 202.82
$ 1.96
$ 204.77
Northwest
HF Age 19-44. F
289,036
18.9%
$ 299,30
$ 2.89
$ 302.18
Northwest
HF, Age 45+, M&F
29,822
1.9%
$ 483.93
$ 4.67
$ 488.60
Northwest
HST, Age 19-64.F
30,803
2,0%
$ 338.79
$ 3.27
$ 342.06
Northwest
Subtotal
1,531,875
100,0%
$ 191.78
$ 1.85
$ 193.63
Northwest
Delivery Payment
5.055
0.3%
$ 4,254,97
$ 41.03
$ 4,295.99
Northwest
Total
1,531,875
100.0%
$ 205.82
$ 1.98
$ 207.80

 
Mercer Government Human Services Consulting 
E-1
 



State of Ohio
Appendix E Calendar Year 2007 CFC Regional Rate Summary


Region
Rate Cohort
Annualized April 2006
MM/Deliveries
%of MM
CY 2007 Guaranteed
Rate
CY 2007 Rate At Risk
CY 2007 Rate
Southeast
HF/HST, Age 0, M & F
54,686
4.9%
$ 523.86
$ 5.05
$ 528.91
Southeast
HF/HST, Age 1, M & F
47,093
4.2%
$ 138.49
$ 1.34
$ 139.82
Southeast
HF/HST, Age 2-13, M&F
487,601
43.9%
$ 93.56
$ 0.90
$ 94.46
Southeast
HF/HST, Age 14-18, M
82,844
7.5%
$ 109.68
$ 1.06
$ 110.74
Southeast
HF/HST, Age 14-18, F
84,280
7.6%
$ 153.88
$ 1.48
$ 155.37
Southeast
HF, Age 19-44.M
98,747
8.9%
$ 195.17
$ 1.88
$ 197.06
Southeast
HF, Age 19-44, F
211,664
19.0%
$ 281.12
$ 2.71
$ 283.83
Southeast
HF, Age 45+, M&F
27,930
2.5%
$ 458.74
$ 4.42
$ 463.16
Southeast
HST, Age 19-64, F
16,667
1.5%
$ 320.31
$ 3.09
$ 323.40
Southeast
Subtotal
1,111,511
100,0%
$ 179.73
$ 1.73
$ 181.46
Southeast
Delivery Payment
3,668
0.3%
$ 4,128.68
$ 39.81
$ 4,168.49
Southeast
Total
1,111,511
100.0%
$ 193.36
$ 1.86
$ 195.22
Southwest
HF/HST, Age 0, M & F
121,364
6.5%
$ 570.51
$ 5.50
$ 576.01
Southwest
HF/HST, Age 1, M&F
97,721
5.3%
$ 148.69
$ 1.43
$ 150.13
Southwest
HF/HST, Age 2-13, M&F
876,398
47.1%
$ 99.74
$ 0.96
$ 100.70
Southwest
HF/HST, Age 14-18, M
126,346
6.8%
$ 116.29
$ 1.12
$ 117.41
Southwest
HF/HST, Age 14-18, F
140,619
7.6%
$ 163.87
$ 1.58
$ 165.45
Southwest
HF, Age 19-44, M
91,907
4.9%
$ 206.77
$ 1.99
$ 208.77
Southwest
HF, Age 19-44, F
335,867
18.0%
$ 298.60
$ 2.88
$ 301.48
Southwest
HF, Age 45+, M&F
35,032
1.9%
$ 485.99
$ 4.69
$ 490.68
Southwest
HST, Age 19-64, F
35,739
1.9%
$ 340.78
$ 3.29
$ 344.06
Southwest
Subtotal
1.860,993
100.0%
$ 192.06
$ 1.85
$ 193.91
Southwest
Delivery Payment
6,141
0.3%
$ 4,690.50
$ 45.23
$ 4,735.73
Southwest
Total
1,860,993
100.0%
$ 207.53
$ 2.00
$ 209.54
West-Central
HF/HST, Age 0, M & F
81,065
6.3%
$ 580.47
$ 5.60
$ 586.06
West-Central
HF/HST. Age 1.M&F
64,022
5.0%
$ 155.39
$ 1.50
$ 156.89
West-Central
HF/HST, Age 2-13, M&F
599,936
46.5%
$ 102.85
$ 0.99
$ 103.85
West-Central
HF/HST, Age 14-18, M
86,948
6.7%
$ 122.06
$ 1.18
$ 123.24
West-Central
HF/HST, Age 14-18, F
95,920
7.4%
$ 169.37
$ 1.63
$ 171.01
West-Central
HF, Age 19-44.M
68,617
5.3%
$ 211.40
$ 2.04
$ 213.43
West-Central
HF, Age 19-44, F
244,883
19.0%
$ 310.07
$ 2.99
$ 313.06
West-Central
HF, Age 45+, M&F
24,806
1.9%
$ 505.52
$ 4.87
$ 510.40
West-Central
HST, Age 19-64, F
23,655
1.8%
$ 352.42
$ 3.40
$ 355.82
West-Central
Subtotal
1.289,853
100,0%
$ 199,16
$ 1.92
$ 201.08
West-Central
Delivery Payment
4,257
0.3%
$ 4,509.84
$ 43.48
$ 4,553.32
West-Central
Total
1,289,853
100.0%
$ 214.04
$ 2.06
$ 216.10
All Regions
HF/HST, Age 0, M&F
773,175
5.8%
$ 555.52
$ 5.36
$ 560.88
All Regions
HF/HST, Age 1, M & F
644,798
4.8%
$ 146.75
$ 1.41
$ 148.16
All Regions
HF/HST, Age 2-13, M&F
6,171,057
46.3%
$ 97.86
$ 0.94
$ 98.80
All Regions
HF/HST, Age 14-18, M
935,911
7.0%
$ 115.06
$ 1.11
$ 116.17
All Regions
HF/HST, Age 14-18, F
1,003,930
7.5%
$ 160.69
$ 1.55
$ 162.24
All Regions
HF, Age 19-44, M
757,896
5.7%
$ 202.09
$ 1.95
$ 204.04
All Regions
HF,Age 19-44, F
2,510,133
18.9%
$ 293.06
$ 2.83
$ 295.89
All Regions
HF, Age 45+, M&F
290,906
2.2%
$ 474.74
$ 4.58
$ 479.32
All Regions
HST Age 19-64, F
228,331
1.7%
$ 334.82
$ 3.23
$ 338.05
All Regions
Subtotal
13,316,137
100.0%
$ 187.77
$ 1.81
$ 189.58
All Regions
Delivery Payment
43,943
0.3%
$ 4,345.63
$ 41,90
$ 4,387.53
All Regions
Total
13,316,137
100.0%
$ 202.11
$ 1.95
$ 204.06



 
Mercer Government Human Services Consulting


APPENDIX F
 REGIONAL RATES
 
1. PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 01/01/07, THROUGH
06/30/07, SHALL BE AS FOLLOWS:
An at-risk amount of 1% Is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.
 
MCP: WellCare of Ohio, Inc.
 
SERVICE ENROLLMENT AREA
VOLUNTARY/ MANDATORY**
HF/HST
Age< 1
HF/HST
Age 1
HF/HST
Age 2-13
HF/HST
Age 14-18 Male
HF/HST
Age 14-18 Female
HF
Age 19-44 Male
HF
Age 19-44 Female
HF
Age 45 and over
HST
Age 19-64 Female
Delivery Payment
 
Northeast
 
Mandatory
 
$540.31
 
$143.43
 
$96.02
 
$113.67
 
$156.52
 
$197.86
 
$285.32
 
$463.64
 
$324.78
 
$4,718.49
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
List of Eligible Assistance Groups (AGs)
 
Healthy Families: - MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
 
Healthy Start: - MA-P Pregnant Women and Children
 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
 
For the SFY 2007 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months.
MCPs will be put at-risk for a portion of the premiums received for members in
counties they began serving after January 1, 2006, beginning with the MCP's
twenty-fifth month of membership in each county's region.
 
Page 1 of 3
 



APPENDIX F
 REGIONAL RATES
 
2. AT-RISK AMOUNTS FOR 01/01/07, THROUGH 06/30/07, SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.
 
MCP: WellCareofOhio,lnc.
AT-RISK AMOUNTS*
 
SERVICE ENROLLMENT AREA
 
VOLUNTARY/ MANDATORY**
 
HF/HST
Age < 1
 
HF/HST
Age 1
 
HF/HST
Age 2-13
 
HF/HST Age 14-18 Male
 
HF/HST Age 14-18 Female
 
HF Age 19-44 Male
 
HF Age 19-44 Female
 
HF Age 45 and over
 
HST Age 19-64 Female
 
Delivery Payment
 
Northeast
 
Mandatory
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
$0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
List of Eligible Assistance Groups (AGs)
 
Healthy Families: - MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
 
Healthy Start: - MA-P Pregnant Women and Children
 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
 
For the SFY 2007 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of
January 1, 2006, provided the MCP has participated in the program for more than
twenty-four months. MCPs will be put at-risk for a portion of the premiums
received for members in counties they began serving after January 1, 2006,
beginning
with the MCP's twenty-fifth month of membership in each county's region.
 
Page 2 of 3
 



APPENDIX F
REGIONAL RATES
 
3. PREMIUM RATES* FOR 01/01/07, THROUGH 06/30/07, SHALL BE AS FOLLOWS:
An at-risk amount of 1% is applied to the MCP rates. The status of the at-risk
amount is determined in accordance with Appendix 0, performance incentives.
 
MCP: WellCare of Ohio, Inc.
 
 
I SERVICE ENROLLMENT AREA
 
VOLUNTARY/ MANDATORY**
 
HF/HST
Age < 1
 
HF/HST
Age 1
 
HF/HST
Age 2-13
 
HF/HST
Age 14-18
Male
 
HF/HST
Age 14-18 Female
 
HF
Age 19-44
Male
 
HF
Age 19-44 Female
 
HF
Age 45
and over
 
HST
Age 19-64 Female
 
Delivery Payment
Northeast
Mandatory
$540.31
$143.43
$96.02
$113.67
$156.52
$197.86
$285.32
$463.64
$324.78
$4,718.49
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
List of Eligible Assistance Groups (AGs)
 
Healthy Families: - MA-C Categorically eligible due to ADC cash
- MA-T Children under 21
- MA-Y Transitional Medicaid
 
Healthy Start: - MA-P Pregnant Women and Children
 
Note: An MCP's county membership for this program must not exceed their Primary
Care Physician (PCP) capacity for that county as verified by the ODJFS provider
database.
 
For the SFY 2007 contract period, MCPs will be put at-risk for a portion of the
premiums received for members in counties they served as of January 1, 2006,
provided the MCP has participated in the program for more than twenty-four
months. MCPs will be put at-risk for a portion of the premiums received for
members in counties they began serving after January 1, 2006, beginning with the
MCP's twenty-fifth month of membership in each county's region.
 
Page 3 of 3
 



APPENDIX G
 
COVERAGE AND SERVICES CFC ELIGIBLE POPULATION
 
1. Basic Benefit Package
 
Pursuant to OAC rule 5101:3-26-03(A), with limited exclusions (see section G.2
of this appendix), MCPs must ensure that members have access to
medically-necessary services covered by the Ohio Medicaid fee-for-service (FFS)
program. For information on Medicaid-covered services, MCPs must refer to the
ODJFS website. The following is a general list of the benefits covered by the
Ohio Medicaid fee-for-service program:
 
• Inpatient hospital services
 
• Outpatient hospital services
 
• Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)
 
• Physician services whether furnished in the physician's office, the covered
person's home, a hospital, or elsewhere
 
• Laboratory and x-ray services
 
• Screening, diagnosis, and treatment services to children under the age of
twenty-one (21) under the HealthChek (EPSDT) program
 
• Family planning services and supplies
 
• Home health services
 
• Podiatry
 
• Chiropractic services [not covered for adults age twenty-one (21) and older]
 
• Physical therapy, occupational therapy, and speech therapy
 
• Nurse-midwife, certified family nurse practitioner, and certified pediatric
nurse practitioner services
 
• Prescription drugs
 
• Ambulance and ambulette services
 
• Dental services
 
• Durable medical equipment and medical supplies
 
• Vision care services, including eyeglasses
 



Appendix G
Page 2
 
• Short-term rehabilitative stays in a nursing facility
 
• Hospice care
 
• Behavioral health services (see section G.2.b.iii of this appendix). Note:
Independent psychologist services not covered for adults age twenty-one (21) and
older.


2. Exclusions, Limitations and Clarifications
 
a. Exclusions
 
MCPs are not required to pay for Ohio Medicaid FFS program (Medicaid)
non-covered services. For information regarding Medicaid noncovered services,
MCPs must refer to the ODJFS website. The following is a general list of the
services not covered by the Ohio Medicaid fee-for-service program:
 
• Services or supplies that are not medically necessary
 
• Experimental services and procedures, including drugs and equipment, not
covered by Medicaid
 
• Organ transplants that are not covered by Medicaid
 
• Abortions, except in the case of a reported rape, incest, or when medically
necessary to save the life of the mother
 
• Infertility services for males or females
 
• Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure
 
• Reversal of voluntary sterilization procedures
 
• Plastic or cosmetic surgery that is not medically necessary*
 
• Immunizations for travel outside of the United States
 
• Services for the treatment of obesity unless medically necessary*
 
• Custodial or supportive care
 
• Sex change surgery and related services
 
• Sexual or marriage counseling
 



Appendix G
Page 3
 
• Court ordered testing
 
• Acupuncture and biofeedback services
 
• Services to find cause of death (autopsy)
 
• Comfort items in the hospital (e.g., TV or phone)
 
• Paternity testing
 
MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by OD.IFS.
 
*These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.
 


b. Limitations & Clarifications
 
i. Member Cost-Sharing
 
As specified in OAC rules 5101:3-26-05(0) and 5101:3-26-12, MCPs are permitted
to impose the applicable member co-payment amount(s) for dental services, vision
services, non-emergency emergency department services, or prescription drugs,
other than generic drugs. MCPs must notify OD.IFS if they intend to impose a
co-payment. OD.IFS must approve the notice to be sent to the MCP's members and
the timing of when the co-payments will begin to be imposed. IfODJFS determines
that an MCP's decision to impose a particular co-payment on their members would
constitute a significant change for those members, ODJFS may require the
effective date of the co-payment to coincide with the "Annual Opportunity'"
month.
 
Notwithstanding the preceding paragraph, MCPs must provide an ODJFS-approved
notice to all their members 90 days in advance of the date that the MCP will
impose the co-payment. With the exception of member co-payments the MCP has
elected to implement in accordance with OAC rules 5101:3-26-05(D) and
5101:3-26-12, the MCP's payment constitutes payment in full for any covered
services and their subcontractors must not charge members or ODJFS any
additional co-payment, cost sharing, down-payment, or similar charge, refundable
or otherwise.
 



Appendix G
Page 4


ii. Abortion and Sterilization
 
The use of federal funds to pay for abortion and sterilization services is
prohibited unless the specific criteria found in 42 CFR 441 and OAC rules
5101:3-17-01 and 5101:3-21-01 are met. MCPs must verify that all of the
information on the required forms (JFS 03197. 03198, and 03199) is provided and
that the service meets the required criteria before any such claim is paid.
 
Additionally, payment must not be made for associated services such as
anesthesia, laboratory tests, or hospital services if the abortion or
sterilization itself does not qualify for payment. MCPs are responsible for
educating their providers on the requirements; implementing internal procedures
including systems edits to ensure that claims are only paid once the MCP has
determined if the applicable forms are completed and the required criteria are
met, as confirmed by the appropriate certification/consent forms; and for
maintaining documentation to justify any such claim payments.
 
iii. Behavioral Health Services
 
Coordination of Services: MCPs must have a process to coordinate benefits of and
referrals to the publicly funded community behavioral health system. MCPs must
ensure that members have access to all medically-necessary behavioral health
services covered by the Ohio Medicaid FFS program and are responsible for
coordinating those services with other medical and support services. MCPs must
notify members via the member handbook and provider directory of where and how
to access behavioral health services, including the ability to self-refer to
mental health services offered through community mental health centers (CMHCs)
as well as substance abuse services offered through Ohio Department of Alcohol
and Drug Addiction Services (ODADAS)-certified Medicaid providers. Pursuant to
ORC Section 5111.16, alcohol, drug addiction and mental health services covered
by Medicaid are not to be paid by the managed care program when the nonfederal
share of the cost of those services is provided by a board of alcohol, drug
addiction, and mental health services or a state agency other than ODJFS.
 
MCPs must provide behavioral health services for members who are unable to
timely access services or are unwilling to access services through community
providers.
 
Mental Health Services: There are a number of various Medicaid-covered mental
health (MH) services available through the CMHCs.
 

Appendix G
Page 5


Where an MCP is responsible for providing MH services for their members, the MCP
is responsible for ensuring access to counseling and psychotherapy,
physician/psychologist/psychiatrist services, outpatient clinic services,
general hospital outpatient psychiatric services, pre-hospitalization screening,
diagnostic assessment (clinical evaluation), crisis intervention, psychiatric
hospitalization in general hospitals (for all ages), and Medicaid-covered
prescription drugs and laboratory services. MCPs are not required to cover
partial hospitalization, or inpatient psychiatric care in a free-standing
psychiatric hospital.
 
Substance Abuse Services: There are a number of various Medicaid-covered
substance abuse services available through ODADAS-certified Medicaid providers.
 
Where an MCP is responsible for providing substance abuse services for their
members, the MCP is responsible for ensuring access to alcohol and other drug
(AOD) urinalysis screening, assessment, counseling,
physician/psychologist/psychiatrist AOD treatment services, outpatient clinic
AOD treatment services, general hospital outpatient AOD treatment services,
crisis intervention, inpatient detoxification services in a general hospital,
and Medicaid-covered prescription drugs and laboratory services. MCPs are not
required to cover outpatient detoxification and methadone maintenance.
 
Financial Responsibility: MCPs are responsible for the payment of
Medicaid-covered prescription drugs prescribed by a CMHC or ODADAS-certified
provider when obtained through an MCP's panel pharmacy. MCPs are also
responsible for the payment of Medicaid-covered services provided by an MCP's
panel laboratory when referred by a CMHC or ODADAS-certified provider.
Additionally. MCPs are responsible for the payment of all other behavioral
health services obtained through providers other than those who are CMHC or
ODADAS-certified providers when an-anged/authorized by the MCP. MCPs are not
responsible for paying for behavioral health services provided through CMHCs and
ODADAS-certified Medicaid providers. MCPs are also not required to cover the
payment of partial hospitalization (mental health), inpatient psychiatric care
in a free-standing inpatient psychiatric hospital, outpatient detoxification, or
methadone maintenance.
 
iv. Pharmacy Benefit: In providing the Medicaid pharmacy benefit to their
members. MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.
 



Appendix G
Page 6
 
MCPs may establish a preferred drug list for members and providers which
includes a listing of the drugs that they prefer to have prescribed. Preferred
drugs requiring prior authorization approval must be clearly indicated as such.
Pursuant to ORC §5111.72, ODJFS may approve MCP-specific pharmacy program
utilization management strategies (see appendix G.3.a).
 
v. Organ Transplants: MCPs must ensure coverage for organ transplants and
related services in accordance with OAC 5101-3-2-07.1 (B)(4)&(5). Coverage for
all organ transplant services, except kidney transplants, is contingent upon
review and recommendation by the "Ohio Solid Organ Transplant Consortium" based
on criteria established by Ohio organ transplant surgeons and authorization from
the ODJFS prior authorization unit. Reimbursement for bone marrow transplant and
hematapoietic stem cell transplant services, as defined in OAC 3701:84-01, is
contingent upon review and recommendation by the "Ohio Hematapoietic Stem Cell
Transplant Consortium" again based on criteria established by Ohio experts in
the field of bone marrow transplant. While MCPs may require prior authorization
for these transplant services, the approval criteria would be limited to
confirming the consumer is being considered and/or has been recommended for a
transplant by either consortium and authorized by ODJFS. Additionally, in
accordance with OAC 5101:3-2-03 (A)(4) all services related to organ donations
are covered for the donor recipient when the consumer is Medicaid eligible.
 
3. Care Coordination
 
a. Utilization Management (Modification) Programs
 
General Provisions - Pursuant to OAC rule 5101:3-26-03.1(A)(7), MCPs must
implement the ODJFS-required emergency department diversion (EDD) utilization
management program to maximize the effectiveness of the care provided to members
and may develop other utilization management programs, subject to prior approval
by ODJFS. For the purposes of this requirement, the specific utilization
management programs which require ODJFS prior-approval are those programs
designed by the MCP with the purpose of redirecting or restricting access to a
particular service or service location. These programs are referred to as
utilization modification programs. MCP care coordination and disease management
activities which are designed to enhance the services provided to members with
specific health care needs would not be considered utilization management
programs nor would the designation of specific services requiring prior approval
by the MCP or the member's PCP. MCPs must also implement the ODJFS-required
emergency department diversion (EDD) program for frequent users. In that ODJFS
has developed the parameters for an MCP's EDD program, it therefore does not
require ODJFS approval.
 

Appendix G
Page 7


Pharmacy Programs - Pursuant to ORC Sec. 5111.172 and OAC rule 5101:3-26-03(A)
and (B). MCPs subject to ODJFS prior-approval, may implement strategies,
including prior authorization and limitations on the type of provider and
locations where certain medications may be administered, for the management of
pharmacy utilization.
 
Prior Authorizations: MCPs must receive prior approval from ODJFS on the types
of medication that they wish to cover through prior authorizations. MCPs must
establish their prior authorization system so that it does not unnecessarily
impede member access to medically-necessary Medicaid-covered services.
 
MCPs must comply with the provisions of 1927(d)(5) of the Social Security Act,
42 USC 1396r-8(k)(3), and OAC rule 5101:3-26-03.1 regarding the timeframes for
prior authorization of covered outpatient drugs.
 
MCPs may also, with ODJFS prior approval, implement pharmacy utilization
modification programs designed to address members demonstrating high or
inappropriate utilization of specific prescription drugs.
 
Emergency Department Diversion (EDD) - MCPs must provide access to services in a
way that assures access to primary, specialist and urgent care in the most
appropriate settings and that minimizes frequent, preventable utilization of
emergency department (ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires
MCPs to implement the ODJFS-required emergency department diversion (EDD)
program for frequent utilizers.
 
Each MCP must establish an ED diversion (EDD) program with the goal of
minimizing frequent ED utilization. The MCP's EDD program must include the
monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education, access, quality or care management
approaches.
 
Although there is often an assumption that frequent ED visits are solely the
result of a preference on the part of the member and education is therefore the
standard remedy, it is also important to ensure that a member's frequent ED
utilization is not due to problems such as their PCP's lack of accessibility or
failure to make appropriate specialist referrals. The MCP's EDD program must
therefore also include the identification of providers who serve as PCPs for a
substantial number of frequent ED utilizers and the implementation of corrective
action with these providers as so indicated.
 

Appendix G
Page 8


This requirement does not replace the MCP's responsibility to inform and educate
all members regarding the appropriate use of the ED.
 
b. Case Management
 
In accordance with 5101:3-26-03.1(A)(8), MCPs must offer and provide case
management services which coordinate and monitor the care of members with
specific diagnoses, or who require high-cost and/or extensive services.
 
i. Each MCP must inform all members and contracting providers of the MCP's case
management services.
 
ii.. The MCP's case management system must include, at a minimum, the following
components:
 
a. specification of the criteria used by the MCP to identify those potentially
eligible for case management services, including diagnosis, cost threshold
and/or amount of service utilization, and the methodology or process (e.g.
administrative data, provider referrals, self-referrals) used to identify the
members who meet the criteria for case management;
 
b. a process for comprehensive assessment of the member's health condition to
confirm the results of a positive identification, and determine the need for
case management, including information regarding the credentials of the staff
performing the assessments ofCSHCN;
 
c. a process to inform members and their PCPs in writing that they have been
identified as meeting the criteria for case management., including their
enrollment into case management services;
 
d.  the procedure by which the MCP will assure the timely development of a care
treatment plan for any member receiving case management services; offer both the
member and the member's PCP/specialist the opportunity to participate in the
care treatment plan's development based on the health needs assessment; and
provide for the periodic review of the member's need for case management and
updating of the care treatment plan;
 

Appendix G
Page 9
 
e. a process to facilitate, maintain, and
coordinate communication between service providers, and member/family, including
an accountable point of contact to help obtain medically necessary care, and
assist with health-related services and coordinate care needs.
 
iii. MCPs must submit a monthly electronic report to the Case Management System
(CAMS) for all members who are case managed by the MCP as outlined in the OD.IFS
''Case Management File and Submission Specifications^ The CAMS files are due the
10th business day of each month.
 
iv. MCPs must have an ODJFS-approved case management system which includes the
items in Section GJ.b.i. and Section GJ.b.ii. of this Appendix. Each MCP must
implement an evaluation process to review, revise and/or update the case
management program. The MCP must annually submit its case management program for
review and approval by ODJFS. Any subsequent changes to an approved case
management system description must be submitted to ODJFS in writing for review
and approval prior to implementation.
 
c. Children with Special Health Care Needs
 
Children with special health care needs (CSHCN) are a particularly vulnerable
population which often have chronic and complex medical health care conditions.
In order to ensure state compliance with the provisions of 42 CFR 438.208, ODJFS
has implemented program requirements for the identification, assessment, and
case management of CSHCN.
 
Each MCP must establish a CSHCN program with the goal of conducting timely
identification and screening, assuring a thorough and comprehensive assessment,
and providing appropriate and targeted case management services for any CSHCN.
 
Appendix G
Page 10


i. Definition of CSHCN
 
CSHCN are defined as children age 17 and under who are pregnant, and members
under 21 years of age with one or more of the following:
 
·  Asthma
·  HIV/AIDS
·  A chronic physical, emotional, or mental condition for which they need or are
·  receiving treatment or counseling Supplemental security income (SSI) for a
health-related condition
·  A current letter of approval from the Bureau of Children with Medical
Handicaps (BCMH), Ohio Department of Health
 
ii. Identification of CSHCN
 
All MCPs must implement mechanisms to identify CSHCN.
 
MCPs are expected to use a variety of mechanisms to identify children that meet
the definition of CSHCN and are in need of a follow-up assessment including: MCP
administrative review; information as reported by the SSC during membership
selection; PCP referrals; outreach; and contacting newly-enrolled children. The
MCP must annually submit the process used to identify and assess CSHCN for
review and approval by ODJFS as part of their CSHCN program.
 
iii. Assessment of CSHCN
 
All MCPs must implement mechanisms to assess children with a positive
identification as a CSHCN. A positive assessment confirms the results of the
positive identification and should assist the MCP in determining the need for
case management.
 
This assessment mechanism must include, at a minimum:
 
• The use of the ODJFS CSHCN Standard Assessment Tool to assess all children
with a positive identification using the methods described in Section 2.c.,
Children with Special Health Care Needs, of this appendix as having a condition
that may warrant case management.
 



Appendix G
Page 11
See ODJFS CSHCN Program Requirements for a description of the ODJFS CSHCN
Standard Assessment Tool.
 
Completion of the assessment by a physician, physician assistant, RN, LPN,
licensed social worker, or a graduate of a two or four year allied health
program.
 
The oversight and monitoring by either a registered nurse or a physician, if the
assessment is completed by another medical professional.
 
iv. Case Management of CSHCN
 
All MCPs must implement mechanisms to provide case management services for all
CSHCN with a positive assessment, including those children with an ODJFS
mandated condition. The ODJFS mandated conditions for case management are
HIV/AIDS, asthma, and pregnant teens as specified by the ODJFS methods outlined
in Appendix M Case Management System Performance Measures. This case management
mechanism must include, at a minimum:
 
• The components required in Section 3. b.. Case Management, of this Appendix.
 
• Case management of CSHCN must include at a minimum, the elements listed in the
Minimum Case Management Components document. See ODJFS CSHCN Program
Requirements for a description of the Minimum Case Management Components.
 
v. Access to Specialists for CSHCN
 
All MCPs must implement mechanisms -to notify all CSHCN with a positive
assessment and determined to need case management of their right to directly
access a specialist. Such access may be assured through, for example, a standing
referral or an approved number of visits, and documented in the care treatment
plan.
 

Appendix G
Page 12
 
vi. Submission of Data on CSHCN
 
MCPs must submit to ODJFS all case management records as specified by the ODJFS
Case Management File and Submission Specifications.
 
vii. MCPs must have an ODJFS-approved CSHCN system which includes the items
specified in Section G.3.c.ii-vi of this Appendix. Each MCP should implement an
evaluation process to review, revise and/or update the CSHCN program. The MCP
must annually submit its CSHCN program for review and approval by ODJFS. Any
subsequent changes to an approved CSHCN system description must be submitted to
ODJFS in writing for review and approval prior to implementation.
 
d. Care Coordination with ODJFS-Designated Providers
 
Per OAC rule 5101:3-26-03.1(A)(4). MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP's members. Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Health Centers.
ODADAS-certified Medicaid providers. FQHCs/RHCs. QFPPs. CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which includes
the following:
 
i. A brief cover letter explaining the purpose of the mailing; and
 
ii. A brief summary document that includes the following information:
 
• Claims submission information including the MCP's Medicaid provider number for
each region;
 
• The MCP's prior authorization and referral procedures or the MCP's website;
 
• A picture of the MCP's member identification card (front and back);
 
• Contact numbers and/or website location for obtaining information for
eligibility verification, claims processing, referrals/prior authorization, and
 
Appendix G
Page 13


information regarding the MCP's behavioral health administrator;
 
• A listing of the MCP's major pharmacy chains and the contact number for the
MCP's pharmacy benefit administrator (PBM);
 
• A listing of the MCP's laboratories and radiology providers; and
 
• A listing of the MCP's contracting behavioral health providers and how to
access services through them (this information is only to be provided to
non-contracting community mental health and substance
abuse providers).


The MCP must notify ODJFS when this requirement has been fulfilled.
e. Care coordination with Non-Contracting Providers
 
Per OAC rule 5101:3-26-05(A)(9), MCPs authorizing the delivery of services from
a provider who does not have an executed subcontract must ensure that they have
a mutually agreed upon compensation amount for the authorized service and notify
the provider of the applicable provisions of paragraph D of OAC rule
5101:3-26-05. This notice is provided when an MCP authorizes a non-contracting
provider to furnish services on a one-time or infrequent basis to an MCP member
and must include required ODJFS-model language and information. This notice must
also be included with the transition of services form sent to providers as
outlined in paragraph 29.i.e. of Appendix C.
 



APPENDIX H
 
PROVIDER PANEL SPECIFICATIONS CFC ELIGIBLE POPULATION
 
1. GENERAL PROVISIONS
 
MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.
 
If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
pediatrician requirement but a member is unable to obtain a timely appointment
from a pediatrician on the MCP's provider panel, the MCP will be required to
secure an appointment from a panel pediatrician or arrange for an out-of-panel
referral to a pediatrician.
 
MCPs are required to make transportation available to any member that must
travel 30 miles or more from their home to receive a medically-necessary
Medicaid-covered service. If the MCP offers transportation to their members as
an additional benefit and this transportation benefit only covers a limited
number of trips, the required transportation listed above may not be counted
toward this trip limit (as specified in Appendix C).
 
In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Covered Families and Children (CFC) consumers, as well as the potential
availability of the designated provider types. ODJFS has integrated existing
utilization patterns into the provider network requirements to avoid disruption
of care. Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.
 
2. PROVIDER SUBCONTRACTING
 
Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model Medicaid Addendum. The Model Medicaid Addendum
incorporates all applicable Ohio Administrative Code rule requirements specific
to provider subcontracting and therefore cannot be modified except to add
personalizing information such as the MCP's name.
 
Appendix H
Page 2
 
ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP's members. MCPs
may not employ or contract with providers excluded from participation in Federal
health care programs under either section 1128 or section 1128A of the Social
Security Act. As part of the prior approval process, MCPs must submit
documentation verifying that all necessary contract documents have been
appropriately completed. ODJFS will verify the approvability of the submission
and process this information using the ODJFS Provider Verification System (PVS).
The PVS is a centralized database system that maintains information on the
status of all MCP-submitted providers.
 
Only those providers who meet the applicable criteria specified in this
document, as determined by ODJFS, will be approved by ODJFS. MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval. Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP's members.
 
MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.
 
3. PROVIDER PANEL REQUIREMENTS
 
The provider network criteria that must be met by each MCP are as follows:
 
a. Primary Care Physicians (PCPs)
 
Primary Care Physicians (PCPs) may be individuals or group practices/clinics
[Primary Care Clinics (PCCs)]. Acceptable specialty types for PCPs are
family/general practice, internal medicine, pediatrics and
obstetrics/gynecology(OB/GYNs). Acceptable PCCs include FQHCs, RHCs and the
acceptable group practices/clinics specified by ODJFS. As part of their
subcontract with an MCP, PCPs must stipulate the total Medicaid member capacity
that they can ensure for that individual MCP. Each PCP must have the capacity
and agree to serve at least 50 Medicaid members at each practice site in order
to be approved by ODJFS as a PCP, and to be included in the MCP's total PCP
capacity calculation. The capacity-by-site requirement must be met for all
ODJFS-approved PCPs.
 
In determining whether an MCP has sufficient PCP capacity for a region, ODJFS
considers a physician who can serve as a PCP for 2000 Medicaid MCP members as
one full-time equivalent (FTE).
 
Appendix H
Page 3
 
ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). ODJFS may also compare a PCP's capacity against
the number of members assigned to that PCP, and/or the number of patient
encounters attributed to that PCP to determine if the reported capacity number
reasonably reflects a PCP's expected caseload for a specific MCP. Where
indicated, ODJFS may set a cap on the maximum amount of capacity that we will
recognize for a specific PCP. ODJFS may allow up to an additional 750 member
capacity for each nurse practitioner or physician's assistant that is used to
provide clinical support for a PCP.
 
For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP's capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.
 
ODJFS recognizes that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members. Also. in some situations (e.g.. continuity
of care) a PCP may only want to serve a very small number of members for an MCP.
In these situations it will not be necessary for the MCP to submit these PCPs to
ODJFS for prior approval. These PCPs will not be included in the ODJFS PVS
database and therefore may not appear as PCPs in the MCP's provider directory.
Also, no PCP capacity will be counted for these providers. These PCPs will,
however, need to execute a subcontract with the MCP which includes the
appropriate Model Medicaid Addendum.
 
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
55% of the eligibles in the region. At a, each MCP must meet both the PCP FTE
requirement for that region, and a ratio of one PCP FTE for each 2,000 of their
Medicaid members in that region. MCPs must also satisfy a PCP geographic
accessibility standard. ODJFS will match the PCP practice sites and the stated
PCP capacity with the geographic location of the eligible population in that
region (on a county-specific basis) and perform analysis using Geographic
Information Systems (GIS) software. The analysis will be used to determine if at
least 40% of the eligible population is located within 10 miles of PCP with
available capacity in urban counties and 40% of the eligible population within
30 miles of a PCP with available capacity in rural counties. [Rural areas are
defined pursuant to 42 CFR 412.62(f)(l)(iii).]
 
In addition to the PCP FTE capacity requirement. MCPs must also contract with
the specified number ofpediatric PCPs for each region. These pediatric PCPs will
have their stated capacity counted toward the PCP FTE requirement.
 
A pediatric PCP must maintain a general pediatric practice (e.g., a pediatric
neurologist would not meet this definition unless this physician also operated a
practice as a general pediatrician) at a site(s) located within the
county/region and be listed as a pediatrician with the Ohio State Medical Board.
In addition, half of the required number ofpediatric PCPs must also be certified
 
Appendix H
Page 4


 
by the American Board of Pediatrics. The provider panel requirements for
pediatricians are included in the practitioner charts in this appendix.
 
b. Non-PCP Provider Network
 
In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals, dentists, pharmacies, vision care providers,
obstetricians/gynecologists (OB/GYNs), allergists, general surgeons,
otolaryngologists, orthopedists, certified nurse midwives (CNMs), certified
nurse practitioners (CNPs), federally qualified health centers (FQHCs)/rural
health centers (RHCs) and qualified family planning providers (QFPPs). CNMs,
CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.
 
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).
 
Although there are currently no FTE capacity requirements of the non-PCP
required provider types, MCPs are required to ensure that adequate access is
available to members for all required provider types. Additionally, for certain
non-PCP required provider types, MCPs must ensure that these providers maintain
a full-time practice at a site(s) located in the specified county/region (i.e.,
the OD-lFS-specified county within the region or anywhere within the region if
no particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including:
consumer satisfaction surveys; member appeals/grievances/complaints and state
hearing notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.
 
Hospitals - MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Covered Families and Children (CFC) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care. For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals, (i.e. Kentucky, West Virginia,
etc.).
 
For each Ohio hospital, ODJFS utilizes the hospital's most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP's members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix - Provider
Panel Exceptions).
 
Appendix H
Page 5
 
If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.
 
OB/GYNs - MCPs must contract with the specified number ofOB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. All MCP-contracting OB/GYNs must
have current hospital delivery privileges at a hospital under contract with the
MCP in the region.
 
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. The MCP may contract directly with the CNM or CNP
providers, or with a physician or other provider entity who is able to obligate
the participation of a CNM or CNP. If an MCP does not contract for CNM or CNP
services and such providers are present within the region, the MCP will be
required to allow members to receive CNM or CNP services outside of the MCP's
provider network.
 
Contracting CNMs must have hospital delivery privileges at a hospital under
contract to the MCP in the region. The MCP must ensure a member's access to CNM
and CNP services if such ^^ providers are practicing within the region.
 
Vision Care Providers - MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region , all of whom
must maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP's contracting
ophthalmologists/optometrists, the MCP must separately
 
contract with an adequate number of optical dispensers located in the region.
 
Dental Care Providers - MCPs must contract with the specified number of
dentists. In order to assure sufficient access to adult MCP members, no more
than two-thirds of the dentists used to meet the provider panel requirement may
be pediatric dentists.
 
Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) - MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process.
Even if no FQHC/RHC is available within the region, MCPs must have mechanisms in
place to ensure coverage for FQHC/RHC services in the event that a member
accesses these services outside of the region.
 
Appendix H
Page 6
 
In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state's supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:
 
• MCPs must provide expedited reimbursement on a service-specific basis in an
amount no less than the payment made to other providers for the same or similar
service.
 
• If the MCP has no comparable service-specific rate structure, the MCP must use
the regular Medicaid fee-for-service payment schedule for non-FQHC/RHC
providers.
 
• MCPs must make all efforts to pay FQHCs/RHCs as quickly as possible and not
just attempt to pay these claims within the prompt pay time frames.
 
MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
 
Qualified Family Planning Providers (QFPPs) - All MCP members must be permitted
to self-tf& refer to family planning services provided by a QFPP. A QFPP is
defined as any public or not-^- tor-profit health care provider that complies
with Title X guidelines/standards, and receives either Title X funding or family
planning funding from the Ohio Department of Health. MCPs must reimburse all
medically-necessary Medicaid-covered family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider's status
as a panel or non-panel provider. MCPs will be required to work with QFPPs in
the region to develop mutually-agreeable H1PAA compliant policies and procedures
to preserve patient/provider confidentiality, and convey pertinent information
to the member's PCP and/or MCP.
 
Behavioral Health Providers - MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in Appendix
G.b.ii. Although ODJFS is aware that certain outpatient substance abuse services
may only be available through Medicaid providers certified by the Ohio
Department of Drug and Alcohol Addiction Services (ODADAS) in some areas, MCPs
must maintain an adequate number of contracted mental health providers in the
region to assure access for members who are unable to timely access services or
unwilling to access services through community mental health centers. MCPs are
advised not to contract with community mental health centers as all services
they provide to MCP members are to be billed to ODJFS.
 
Other Specialty Types (pediatricians, general surgeons, otolaryngologists,
allergists, and orthopedists) - MCPs must contract with the specified number of
all other ODJFS designated specialty provider types. In order to be counted
toward meeting the provider panel requirements, these specialty providers must
maintain a full-time practice at a site(s) located within the
 

Appendix H
Page 7


 
specified county/region. Contracting general surgeons, orthopedists and
otolaryngologists must have admitting privileges at a hospital under contract
with the MCP in the region.
 
4. PROVIDER PANEL EXCEPTIONS
 
ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:
 
-  the MCP presents sufficient documentation to ODJFS to verify that they have
been unable to meet or maintain certain provider panel requirements in a
particular service area despite all reasonable efforts on their part to secure
such a contract(s), and
 

-  
if notified by ODJFS, the provider(s) in question fails to provide a reasonable
argument why they would not contract with the MCP, and

 

-  
the MCP presents sufficient assurances to ODJFS that their members will have
adequate access to the services in question.

 
If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ^^ ODJFS-speciMed provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS. ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.
 
ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies;
 
encounter data volume; provider complaints, and clinical performance measures.
ODJFS approval of a provider panel exception request does not exempt the MCP
from assuring access to the services in question. If ODJFS determines that an
MCP has not provided sufficient access to these services, the MCP may be subject
to sanctions.
 
5. PROVIDER DIRECTORIES
 
MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers. At the time of
ODJFS' review, the information listed in the MCP's provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS.
 

Appendix H
Page 8
 
MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
 
The directory must also specify:
 
• provider address(es) and phone number(s);
• an explanation of how to access providers (e.g. referral required vs.
self-referral);
• an indication of which providers are available to members on a self-referral
basis
• foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;
• how members may obtain directory information in alternate formats that takes
into consideration the special needs of eligible individuals including but not
limited to, visually-limited. LEP. and LRP eligible individuals; and
• any PCP or specialist practice limitations.
 
Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each covered
population. For example, an MCP who serves CFC and ABD in the Central Region
would have two provider directories, one for CFC and one for ABD. Once approved,
this directory may be regularly updated with provider additions or deletions by
the MCP without ODJFS prior-approval, however, copies of the revised directory
(or inserts) must be submitted to ODJFS prior to distribution to members.
 
On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP's provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.
 
Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name. provider type, and geographic proximity, and population (e.g. CFC and/or
ABD). If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.
 
The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP's notification ofODJFS-approval of the provider via
the Provider Verification process. Providers being deleted from the MCP's panel
must deleted from the internet directory within one week of notification from
the provider to the MCP. Providers being deleted from the MCP's panel must be
posted to the internet directory within one week of notification from the
provider to the MCP
 



Appendix H
Page 9
 


 
of the deletion. These deleted providers must be included in the inserts to the
MCP's provider directory referenced above.
 
6. FEDERAL ACCESS STANDARDS
 
MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:
 
In establishing and maintaining their provider panel, MCPs must consider the
following:
 
• The anticipated Medicaid membership.
• The expected utilization of services, taking into consideration the
characteristics and health care needs of specific Medicaid populations
represented in the MCP.
• The number and types (in terms of training, experience, and specialization) of
panel providers required to deliver the contracted Medicaid services.
• The geographic location of panel providers and Medicaid members, considering
distance, travel time, the means of transportation ordinarily used by Medicaid
members, and whether the location provides physical access for Medicaid members
with disabilities.
• MCPs must adequately and timely cover services to an out-of-network provider
if the MCP's contracted provider panel is unable to provide the services covered
under the MCP's provider agreement. The MCP must cover the out-of-network
services for as long as the MCP network is unable to provide the services. MCPs
must coordinate with the out-of-network provider with respect to payment and
ensure that the provider agrees with the applicable requirements.
 
Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.
 
In order to demonstrate adequate provider panel capacity and services. 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.
 
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP's operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.
 

Appendix H
Page 10
 
MCPs are to follow the procedures specified in the current MCP PVS Instructional
Manual, posted on the ODJFS website. in order to comply with these federal
access requirements.
 
North East Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
Total Required Hospitals
 
Ashtabula
 
Cuyahoga
 
Erie
 
Geauga
 
Huron
 
Lake
 
Lorain
 
Medina
 
Additional Required Hospitals: Out-of-Region
 
General Hospital3
 
84
 
1
 
14
 
1
 
1
 
1
 
1
 
1
 
1
 
 
Hospital System
 
1
 
 
1
             

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
3 These hospitals must provide obstetrical services if such a hospital is
available in the county/region.
4 The Cuyahoga hospital requirement may be met by either contracting with (1) a
single hospital system that includes fifty (50) pediatric beds and five (5)
pediatric intensive care unit (PICU) beds OR (2) a single general hospital that
includes fifty (50) pediatric beds and five (5) pediatric intensive care unit
(PICU) beds and a hospital system.



North East Central Region - Hospitals




Minimum Provider Panel Requirements
 
 
Total Required Hospitals
 
Columbiana
 
Mahoning
 
Trumbull
 
Additional Required Hospitals: Out-of-Region
 
General Hospital3
 
3
 
1
 
14
 
1
 
 
Hospital System
 
 
         





1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
3 These hospitals must provide obstetrical services if such a hospital is
available in the county/region, except where a hospital must meet the criteria
specified in footnote #4 below.
4 Must be a hospital that includes thirty (30) pediatric beds and five (5)
pediatric intensive care unit (PICU) beds.



East Central Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
Total Required
Hospitals
 
Ashland
 
Carroll
 
Holmes
 
Portage
 
Richland
 
Start
 
Summit
 
Tuscarawas
 
Wayne
 
Additional Required Hospitals: Out-of-Region
 
General Hospital3
 
8
 
1
 
 
1
 
1
 
1
 
1
 
14
 
1
 
1
 
 
Hospital System
 
1
           
 
1
     

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
3 These hospitals must provide obstetrical services if such a hospital is
available in the county/region, except where a hospital must meet the criteria
specified in footnote #4 below.
4 Must be a hospital that includes one hundred (100) pediatric beds and five (5)
pediatric intensive care unit (PICU) beds.



South East Region - Hospitals
 
 
Minimum Provider Panel Requirements
 
Total Required Hospitals
Athens
 
Belmont
Coshocton
 
Gallia
Guernsey
 
Harrison
Jackson
 
Jefferson
Lawrence
 
Meigs
Monroe
 
Morgon
Muskingum
 
Noble
Vinton
 
Washington
Additional
Required Hospitals: Out-of-Region
 
General
Hospital3
 
11
 
1
 
1
 
1
 
1
 
1
   
 
1
       
 
1
   
 
1
 
Cabell AND King's Daughter AND Children's Hospital
 
Columbus
Hospital System
 
 
 
 
 
 
 
         
 
 
 
 
 
 
 
 

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
 
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
 
3 These hospitals must provide obsetrical services if such a hospital is
available in the county/region.
 



Central Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
 
Total Required Hospitals
Crawford
 
Delaware
fairfield
 
Fayette
Franklin
 
Hocking
Knox
 
Licking
Logan
 
Madison
Marion
 
Morrow
Perry
 
Pickaway
Pike
 
Ross
Scioto
 
Union
Additional
Required Hospitals: Out-of-Region
 
General Hospital3
 
14
 
1
 
 
1
 
1
 
1 4
 
 
1
 
1
 
1
 
1
 
1
   
 
1
 
 
1
 
1
 
1
 
Genesis Health Care System, Inc.
 
Hospital System
 
2
       
 
2
                           

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
3 These hospitals must provide obstetrical services if such a hospital is
available in the county/region, except where a hospital must meet the criteria
specified in footnote #4 below.
4 Must be a hospital that includes one hundred fifty (150) pediatric beds and
twenty-five (25) pediatric intensive care unit (PICU) beds.



South West Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
Total Required Hospitals
 
Adams
 
Brown
 
Butler
 
Clermont
 
Clinton
 
Hamilton
 
Highland
 
Warren
 
Additional Required Hospitals: Out-of-Region
General Hospital3
 
6
 
 
1
 
1
 
 
1
 
1 4
 
1
 
 
Grandview or Miami Valley
Hospital System
2
         
2
     



1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
3 These hospitals must provide obstetrical services if such a hospital is
available in the county/region, except where a hospital must meet the criteria
specified in footnote #4 below.
4 Must be a hospital that includes two-hundred (200)
pediatric beds and thirty-five (35) pediatric intensive care unit (PICU) beds.



West Central Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
Total Required Hospitals
 
Champaign
 
Clark
 
Darke
 
Greene
 
Miami
 
Montgomery
 
Preble
 
Shelby
 
Additional Required Hospitals: Out-of-Region
 
General Hospital3
 
6
 
 
1
 
1
 
1
 
1
 
14
 
 
1
 
 
Hospital System
 
1
         
 
1
     

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
 
2 These hospital cannot be included under any subcontract used to meet the
minimim required provider panel requirements.
 
3 These hospitals must provide obsetrical services if such a hospital is
available in the county/region, except where a hospital must meet the criteria
specified in footnote #4 below.
 
4 Must be a hospital that includes seventy-five
(75) pediatric beds and ten (10) pediatric intensive care unit (PICU) beds.



North West Region - Hospitals
 
Minimum Provider Panel Requirements
 
 
Total Required
Hospitals
Allen
 
Auglaize
Defiance
 
Fulton
Hancock
 
Hardin
Henry
 
Lucas
Mercer
 
Ottawa
Paulding
 
Putnam
Sandusky
 
Seneca
Van Wert
 
Williams
Wood
 
Wyandot
Additional Required
Hospitals: Out-of-Region
General Hospital3
 
10
 
1
 
 
1
 
1
 
1
     
 
1
     
 
1
 
 
1
 
1
 
 
1
Bellevue Hospital Association
Hospital System
 
1
 
           
 
14
           
 
 
 
   

 
1 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
2 These hospitals cannot be included under any subcontract used to meet minimim
required provider panel requirements.
3 These hospitals must provide obsetrical services if such a hospital is
available in the county/region.
4 Must be a hospital system that includes forty-five (45) pediatric beds and ten
(10) pediatric intensive care unit (PICU) beds.



North East Region - PCP Capacity
 

 
Minimum PCP Capacity Requirements
 
 
PCPs
 
Total Required
Ashtabula
Cuyahoga
Erie
Geauga
Huron
Lake
Lorain
Medina
 
Additional Required:
In-Region *
 
Capacity 1
 
146,000
 
6,560
 
111,520
 
3,680
 
2,080
 
3,960
 
3,680
 
11,320
 
3,200
 
 
FTEs
 
73.00
 
3.28
 
55.76
 
1.84
 
1.04
 
1.98
 
1.84
 
5.66
 
1.60
 

 
1Based on an FTE of 2000 members
 
* Must be located within the region.
 



North East Central Region - PCP Capacity
 

 
Minimum PCP Capacity Requirements
 
PCPs
 
Total Required
Columbiana
Mahoning
Trumbull
Additional Required: In-Region *
 
Capacity 1
 
39,140
 
6,440
 
16,340
 
11,360
 
5,000
 
FTEs
 
19.57
 
3.22
 
8.17
 
5.68
 
2.50





Based on an FTE of 2000 members
 
* Must be located within the region.
 



East Central Region - PCP Capacity
 

   
Minimum PCP Capacity Requirements
 
 
PCPs
 
Total Required
 
Ashland
 
Carroll
 
Holmes
 
Portage
 
Richland
 
Stark
 
Summit
 
Tuscarawas
 
Wayne
 
Additional Required: In-Region *
 
Capacity 1
 
84,000
 
2,940
 
2,000
 
2,000
 
4,520
 
7,400
 
22,660
 
33,560
 
4,360
 
4,560
 
FTEs
42.00
1.47
1.00
1.00
2.26
3.70
11.33
16.78
2.18
2.28
 





Based on an FTE of 2000 members
 
* Must be located within the region.
 



South East Region - PCP Capacity




County
Capacity
FTEs
Total Required
53,000
26.50
Athens
5,000
2.50
Belmont
2,880
1.44
Coshocton
2,400
1.20
Gallia
7,220
3.61
Guernsey
3,820
1.91
Harrison
940
0.47
Jackson
1,000
0.50
Jefferson
4,340
2.17
Lawrence
4,020
2.01
Meigs
700
0.35
Monroe
780
0.39
Morgon
1,260
0.63
Muskingum
7,400
3.70
Noble
600
0.30
Vinton
820
0.41
Washington
2,820
1.41
Additional Required:   In-Region *
7,000
3.50





Based on an FTE of 2000 members
Must be located within the region.
 



Central Region - PCP Capacity
 
County
Capacity1
FTEs
Total Required
138,000
69.00
Crawford
2,720
1.36
Delaware
1,900
0.95
Fairfield
5,660
2,83
Fayette
1,320
0.66
Franklin
84,200
42.10
Hocking
1,860
0.93
Knox
2,800
1.40
Licking
6,740
3.37
Logan
2,380
1.19
Madison
980
0.49
Marion
4,080
2.04
Morrow
1,620
0.81
Perry
2,200
1.10
Pickaway
2,000
1.00
Pike
2,400
1,20
Ross
6,620
3.31
Scioto
6,940
3.47
Union
1,580
0.79
Additional Required: In-Region *
   

 
Based on an FTE of 2000 members
 
* Must be located within the region.
 



South West Region - PCP Capacity
 

 
Minimum PCP Capacity Requirements
 
 
PCPs
 
Total Required
Adams
Brown
Butler
Clermont
Clinton
Hamilton
Highland
Warren
 
Additional Required:
In Region *
 
Capacity 1
 
88,000
 
2,420
 
2,540
 
12,500
 
2,860
 
2,940
 
59,680
 
2,620
 
2,440
 
FTEs
44.00
1.21
1.27
6.25
1.43
1.47
29.84
1.31
1.22
 





Based on an FTE of 2000 members
 
Must be located within the region.
 



West Central Region - PCP Capacity





 
Minimum PCP Capacity Requirements
 
 
PCPs
 
Total Required
 
Champaign
 
Clark
 
Darke
 
Greene
 
Miami
 
Montgomery
 
Preble
 
Shelby
 
Additional Required:
 
In-Region *
Capacity 1
59,600
1,140
9,360
1,320
4,700
4,020
35,660
1,400
2,000
 
FTEs
29.80
0.57
4.68
0.66
2.35
2.01
17.83
0.70
1.00
 

 
 
1 Based on an FTE of 2000 members


* Must be located within the region
As of November 20, 2006


North West Region - PCP Capacity
 
 
County
Capacity1
FTEs
Total Required
90,860
45.43
Alien
7,780
3.89
Auglaize
1,260
0.63
Defiance
2,600
1,30
Fulton
1,300
0.65
Hancock
3,620
1.81
Hardin
1,220
0,61
Henry
1,200
0.60
Lucas
38,620
19,31
Mercer
1,080
0.54
Ottawa
1,200
0,60
Paulding
900
0.45
Putnam
960
0.48
Sandusky
2,700
1.35
Seneca
2,340
1.17
Van Wert
1,020
0.51
Williams
1,900
0.95
Wood
2,000
1.00
Wyandot
960
0.48
Additional Required: In-Region *
18,200
9.10



Based on an FTE of 2000 members
Must be located within the region.
 



North East Region - Practitioners
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Ashtabula
 
Cuyahoga
 
Erie
 
Geauga
 
Huron
 
Lake
 
Lorain
 
Medina
 
Additional Required Providers2
 
Pediatricians4
 
90
 
1
 
66
 
2
   
 
3
 
8
 
3
 
7
 
OB/GYNs
 
25
 
1
 
16
 
1
 
 
1
 
1
 
2
 
1
 
2
 
Vision
 
33
 
1
 
25
 
1
   
 
1
 
2
 
1
 
2
 
General Surgeons
 
20
 
 
12
 
1
 
 
1
 
1
 
2
 
1
 
2
 
Otolaryngologist
 
6
 
 
2
       
 
1
 
 
3
 
Allergists
 
5
 
 
2
       
 
1
 
 
2
 
Orthopedists
 
16
 
 
8
 
1
   
 
1
 
2
 
1
 
3
 
Dentists5
 
90
 
3
 
65
 
1
 
1
 
1
 
5
 
10
 
3
 
1

 
1 All required providers must be located within the region.
 
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 
North East Central- Practitioners
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Columbiana
 
Mahoning
 
Trumbull
 
Additional Required Providers2
 
Pediatricians4
 
23
 
2
 
10
 
6
 
5
 
OB/GYNs
 
7
 
1
 
3
 
2
 
1
 
Vision
 
7
 
 
3
 
2
 
2
 
General Surgeons
 
6
 
1
 
3
 
1
 
1
 
Otolaryngologist
 
2
 
 
1
 
 
1
 
Allergists
 
1
     
 
1
 
Orthopedists
 
4
 
 
2
 
1
 
1
 
Dentists5
 
23
 
2
 
11
 
8
 
2

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 


East Central - Practitioners
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Ashland
 
Carroll
 
Holmes
 
Portage
 
Richland
 
Stark
 
Summit
 
Tuscarawas
 
Wayne
 
Additional Required Providers2
 
Pediatricians4
 
49
 
1
 
 
 
2
 
3
 
14
 
20
 
2
 
2
 
5
 
OB/GYNs
 
17
 
 
 
 
 
1
 
5
 
8
 
 
1
 
2
 
Vision
 
18
 
 
 
 
 
1
 
5
 
8
 
 
 
4
 
General Surgeons
 
13
 
 
 
 
1
 
2
 
3
 
4
 
1
 
1
 
1
 
Otolaryngologist
 
7
 
 
 
 
 
 
2
 
2
 
 
 
3
 
Allergists
 
3
 
 
 
 
 
 
1
 
1
 
 
 
1
 
Orthopedists
 
9
 
 
 
 
 
1
 
2
 
2
 
 
1
 
3
 
Dentists5
 
48
 
2
 
 
 
3
 
5
 
13
 
17
 
3
 
3
 
2

 
1 All required providers must be located within the region,
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.

4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 



South East-practitioners


Minimum Provider Panel Requirements
Provider Types
Total Required Providers1
Athens
Belmont
 
Coshocton
Gallia
 
Guernsey
Harrison
 
Jackson
Jefferson
 
Lawrence
Meigs
 
Monroe
Morgon
 
Muskingum
Noble
 
Vinton
Washington
 
Additional Required Providers2
Pediatricians4
 
31
 
1
 
1
 
 
2
 
1
 
 
 
1
 
 
 
 
 
2
 
 
 
1
 
22
OB/GYNs
 
9
 
1
 
 
 
 
1
 
 
 
1
 
 
 
 
 
1
 
 
 
1
 
4
 
Vision
 
13
 
1
 
1
 
 
1
 
1
 
 
1
 
1
 
1
 
 
 
 
2
 
 
 
1
 
3
 
General Surgeons
 
8
 
 
1
 
 
1
 
1
 
 
 
1
 
 
 
 
 
1
 
 
 
1
 
2
 
Otolaryngologist
 
3
 
 
 
 
1
 
 
 
 
 
 
 
 
 
1
 
 
 
 
1
 
Allergists
 
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1
 
Orthopedists
 
5
 
 
 
 
1
 
 
 
 
 
 
 
 
 
1
 
 
 
1
 
2
 
Dentists5
 
30
 
2
 
3
 
1
 
1
 
3
 
 
1
 
3
 
2
 
 
 
 
3
 
 
 
2
 
9

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 
Central - Practitioners


Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
Crawford
 
Delaware
Fairfield
 
Fayette
Franklin
 
Hocking
Knox
 
Licking
Logan
 
Madison
Marion
 
Morrow
Perry
 
Pickaway
Pike
 
Ross
Scioto
 
Union
Additional Required Providers2
 
Pediatricians4
 
86
 
 
4
 
3
 
 
55
 
 
1
 
2
 
1
 
1
 
2
   
 
1
 
 
2
 
2
 
1
 
11
 
OB/GYNs
 
24
 
 
2
 
2
 
 
12
 
 
1
 
1
   
 
1
       
 
1
 
1
 
 
3
 
Vision
 
31
 
1
 
2
 
2
 
 
15
 
 
1
 
1
 
1
 
 
1
   
 
1
 
 
1
 
1
 
1
 
3
 
General Surgeons
 
22
 
1
 
1
 
1
 
 
10
 
 
1
 
1
 
1
 
 
1
       
 
1
 
1
 
1
 
2
 
Otolaryngologist
 
6
 
 
1
   
 
4
                         
 
1
 
Allergists
 
4
       
 
2
                         
 
2
 
Orthopedists
 
13
   
 
1
 
 
7
   
 
1
   
 
1
       
 
1
   
 
2
 
Dentists5
 
77
 
1
 
2
 
3
 
1
 
45
 
1
 
2
 
3
 
1
 
1
 
2
 
1
 
1
 
1
 
1
 
3
 
2
 
1
 
5

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 
 
South West - Practitioners
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Adams
 
Brown
 
Butler
 
Clermont
 
Clinton
 
Hamilton
 
Highland
 
Warren
 
Additional Required Providers2
 
Pediatricians4
 
59
 
 
 
7
 
2
 
1
 
39
 
 
 
10
 
OB/GY
 
16
 
 
1
 
2
 
1
 
1
 
9
 
 
1
 
1
 
Vision
 
21
 
 
 
3
 
1
 
1
 
11
 
1
 
1
 
3
 
General Surgeons
 
13
 
 
 
2
 
1
 
1
 
7
 
 
1
 
1
 
Otolaryngologist
 
6
 
 
 
1
 
 
 
3
 
 
1
 
1
 
Allergists
 
7
 
 
 
 
 
 
4
 
 
 
3
 
Orthopedists
 
9
 
 
 
2
 
 
 
5
 
 
 
2
 
Dentists5
 
50
 
1
 
1
 
10
 
4
 
1
 
26
 
2
 
2
 
3

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 



West Central - Practitioners
 
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
 
Champaign
 
Clark
 
Darke
 
Greene
 
Miami
 
Montgomery
 
Prebe
 
Shelby
 
Additional Required Providers2
 
Pediatricians4
 
36
 
 
2
 
 
3
 
1
 
22
   
 
8
 
OB/GYNs
 
12
 
 
2
 
 
1
 
1
 
6
 
 
1
 
1
 
Vision
 
20
 
 
2
 
1
 
2
 
2
 
10
 
 
1
 
2
 
General Surgeons
 
10
 
 
2
 
 
2
 
1
 
3
   
 
2
 
Otolaryngologist
 
7
 
 
1
     
 
3
   
 
3
 
Allergists
 
4
         
 
2
   
 
2
 
Orthopedists
 
6
     
 
2
 
 
2
   
 
2
 
Dentists5
 
39
 
1
 
5
 
1
 
3
 
3
 
20
 
1
 
1
 
4

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 



North West - Practitioners
 
Minimum Provider Panel Requirements
 
Provider Types
 
Total Required Providers1
Allen
Auglaize
 
Defiance
Fulton
 
Hancock
Hardin
 
Henry
Lucas
 
Mercer
Ottawa
 
Paulding
Putnam
 
Sandusky
Seneca
 
Van Wert
Williams
 
Wood
Wyandot
 
 
Additional Required Providers2
 
Pediatricians4
 
45
 
4
     
 
1
   
 
23
       
 
1
   
 
1
 
2
 
 
13
 
OB/GYNs
 
13
 
2
     
 
1
   
 
5
       
 
1
 
1
   
 
1
 
 
2
 
Vision
 
18
 
2
 
1
 
1
 
 
1
   
 
7
 
1
     
 
1
   
 
1
 
2
 
 
1
 
General Surgeons
 
13
 
2
     
 
1
   
 
4
       
 
1
   
 
1
 
2
 
 
2
 
Otolaryngologist
 
7
 
1
     
 
1
   
 
2
                   
 
3
 
Allergists
 
3
 
1
           
 
1
                   
 
1
 
Orthopedists
 
7
 
2
     
 
1
   
 
2
       
 
1
     
 
1
   
 
Dentists5
 
45
 
4
 
1
 
1
 
1
 
2
 
1
 
1
 
20
 
1
 
1
 
 
1
 
2
 
2
 
1
 
1
 
2
 
1
 
2

 
1 All required providers must be located within the region.
2 Additional required providers may be located anywhere within the region.
3 Preferred Providers are the additional provider contracts that must be secured
in order for the MCP to receive bonus points.
4 Half of this number must be certified by the American Board of Pediatrics.
5 No more than two-thirds of this number can be pediatric dentists.
 
As of November 20, 2006
 



APPENDIX I
 
PROGRAM INTEGRITY
 
CFC ELIGIBLE POPULATION
 
MCPs must comply with all applicable program integrity requirements, including
those specified in 42 CFR 455 and Subpart H.
 
1. Fraud and Abuse Program:
In addition to the specific requirements of OAC rule 5101:3-26-06, MCPs must
have a program that includes administrative and management arrangements or
procedures, including a mandatory compliance plan to guard against fraud and
abuse. The MCP's compliance plan must designate staff responsibility for
administering the plan and include clear goals, milestones or objectives,
measurements, key dates for achieving identified outcomes, and explain how the
MCP will determine the compliance plan's effectiveness.
 
In addition to the requirements in OAC rule 5101:3-26-06, the MCP's compliance
program which safeguards against fraud and abuse must, at a minimum,
specifically address the following:
 
a. Employee education about false claims recovery: In order to comply with
Section 6032 of the Deficit Reduction Act of 2005 MCPs must, as a condition of
Medicaid participation, do the following:
 
i. establish and make available to all employees through the MCP's employee
handbook the following written materials regarding false claims recovery:
 
a. policies that provide detailed information about the federal False Claims Act
and other state and federal laws related to the prevention and detection of
fraud, waste, and abuse, including administrative remedies for false claims and
statements as well as civil or criminal penalties;
 
b. policies and procedures for detecting and preventing fraud, waste, and abuse;
and
 
c. the laws governing the rights of employees to be protected as whistleblowers.
 
ii. establish written policies for subcontractors that provide detailed
information about the federal False Claims Act and other state and federal laws
related to the prevention and detection of fraud, waste, and abuse, including
administrative remedies for false claims and statements as well as civil or
criminal penalties, and the MCP's policies and procedures for detecting and
preventing fraud, waste, and abuse. MCPs must make such information available to
their subcontractors.
 



Appendix I
Page 2
 
b. Monitoring for fraud and abuse: The MCP's program which safeguards against
fraud and abuse must specifically address the MCP's prevention, detection,
investigation, and reporting strategies in at least the following areas:
 
i. Embezzlement and theft - MCPs must monitor activities on an ongoing basis to
prevent and detect activities involving embezzlement and theft (e.g., by staff,
providers, contractors, etc.) and respond promptly to such violations.
 
ii. Underutilization of services - MCPs must monitor for the potential
underutilization of services by their members in order to assure that all
Medicaid-covered services are being provided, as required. If any underutilized
services are identified, the MCP must immediately investigate and. if indicated,
correct the problem(s) which resulted in such underutilization of services.
 
The MCP's monitoring efforts must, at a minimum, include the following
activities: a) an annual review of their prior authorization procedures to
determine that they do not unreasonably limit a member's access to
Medicaid-covered services; b) an annual review of the procedures providers are
to follow in appealing the MCP's denial of a prior authorization request to
determine that the process does not unreasonably limit a member's access to
Medicaid-covered services; and c) ongoing monitoring of MCP service denials and
utilization in order to identify services which may be underutilized.
 
iii. Claims submission and billing - On an ongoing basis, MCPs must identify and
correct claims submission and billing activities which are potentially
fraudulent including, at a minimum, double-billing and improper coding, such as
upcoding and bundling.
 
c. Reporting MCP fraud and abuse activities: Pursuant to OAC rule 5101:3-26-06,
MCPs are required to submit annually to ODJFS a report which summarizes the
MCP's fraud and abuse activities for the previous year in each of the areas
specified above. The MCP's report must also identify any proposed changes to the
MCP's compliance plan for the coming year.
 
d. Reporting fraud and abuse: MCPs are required to promptly report all instances
of provider fraud and abuse to ODJFS and member fraud to the CDJFS. The MCP, at
a minimum, must report the following information on cases where the MCP's
investigation has revealed that an incident of fraud and/or abuse has occurred:
 



Appendix I
Page 3
 
i. provider's name and Medicaid provider number or provider reporting number
(PRN);
 
ii. source of complaint;
 
iii. type of provider;
 
iv. nature of complaint;
 
v. approximate range of dollars involved, if applicable;
 
vi. results ofMCP's investigation and actions taken;
 
vii. name(s) of other agencies/entities (e.g., medical board, law enforcement)
notified by MCP; and
 
viii. legal and administrative disposition of case, including actions taken by
law enforcement officials to whom the case has been referred.
 
e. Monitoring for prohibited affiliations: The MCP's policies and procedures for
ensuring that. pursuant to 42 CFR 438.610. the MCP will not knowingly have a
relationship with individuals debarred by Federal Agencies, as specified in
Article ^& XII of the Agreement.
 
2. Data Certification:
Pursuant to 42 CFR 438.604 and 42 CFR 438.606, MCPs are required to provide
certification as to the accuracy, completeness, and truthfulness of data and
documents submitted to ODJFS which may affect MCP payment.
 
a. MCP Submissions: MCPs must submit the appropriate ODJFS-developed
certification concurrently with the submission of the following data or
documents:
 
i. Encounter Data [as specified in the Data Quality Appendix (Apendix L)]
 
ii. Prompt Pay Reports [as specified in the Fiscal Performance Appendix
(Appendix J)]
 
iii. Cost Reports [as specified in the Fiscal Performance Appendix (Appendix J)]
 
b. Source of Certification: The above MCP data submissions must be certified by
one of the following:
 
i. The MCP's Chief Executive Officer;
 
ii. The MCP's Chief Financial Officer, or
 



Appendix I
Page 4




iii. An individual who has delegated authority to sign for, or who reports
directly to, the MCP's Chief Executive Officer or Chief Financial Officer.
 
ODJFS may also require MCPs to certify as to the accuracy, completeness, and
truthfulness of additional submissions.
 



APPENDIX J
FINANCIAL PERFORMANCE
1. SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS
 
MCPs must submit the following financial reports to ODJFS:
 
a. The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the "Financial Statements"),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(8). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections: Assets,
Liabilities, Capital and Surplus Account. Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS;
 
b. Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;
 
c. Annual audited Financial Statements prepared by a licensed independent
external auditor as submitted to the ODI, as outlined in OAC rule
5101:3-26-09(B);
 
d. Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor's certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);
 
e. Annual physician incentive plan disclosure statements and disclosure of and
changes to the MCP's physician incentive plans, as outlined in OAC rule
5101:3-26-09(B);
 
f. Reinsurance agreements, as outlined in OAC rule 5101:3-26-09(C);
 
g. Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard copy
and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;
 



Appendix J
Page 2
 


 
h. Notification of requests for information and copies of information released
pursuant to a tort action (i.e., third party recovery), as outlined in OAC rule
5101:3-26-09.1;
 
Financial, utilization, and statistical reports, when ODJFS requests such
reports, based on a concern regarding the MCP's quality of care, delivery of
services, fiscal operations or solvency, in accordance with OAC rule
5101:3-26-06(D);
 
In accordance with ORC Section 5111.76 and Appendix C, MCP Responsibilities,
MCPs must submit ODJFS-specified franchise fee reports in hard copy and
electronic formats pursuant to ODJFS specifications.
 



 
FINANCIAL PERFORMANCE MEASURES AND STANDARDS
 
This Appendix establishes specific expectations concerning the financial
performance of MCPs. In the interest of administrative simplicity and
nonduplication of areas of the ODI authority, ODJFS' emphasis is on the
assurance of access to and quality of care. ODJFS will focus only on a limited
number of indicators and related standards to monitor plan performance. The
three indicators and standards for this contract period are identified below,
along with the calculation methodologies. The source for each indicator will be
the NAIC Quarterly and Annual Financial Statements.
 
Report Period: Compliance will be determined based on the annual Financial
Statement.
 
a. Indicator: Net Worth as measured by Net Worth Per Member
 
Definition: Net Worth = Total Admitted Assets minus Total Liabilities divided by
Total Members across all lines of business
 
Standard: For the financial report that covers calendar year 2006, a minimum net
worth per member of $156.00, as determined from the annual Financial Statement
submitted to ODI and the ODJFS.
 
The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, including delivery
payments, but excluding the at-risk amount, expressed as a per-member per-month
figure, multiplied by the applicable proportion below:
 
0.75 if the MCP had a total membership of 100,000 or more during that calendar
year
 
0.90 if the MCP had a total membership of less than 100,000 for that calendar
year


Appendix J
Page 3
 
If the MCP did not receive Medicaid Managed Care Capitation payments during the
preceding calendar year, then the NWPM standard for the MCP is the average
Medicaid Managed Care capitation amount paid to Medicaid-contracting MCPs during
the preceding calendar year, including delivery payments, but excluding the
at-risk amount, multiplied by the applicable proportion above.
 
b. Indicator: Administrative Expense Ratio
 
Definition: Administrative Expense Ratio = Administrative Expenses divided by
Total Revenue
 
Standard: Administrative Expense Ratio not to exceed 15%, as determined from the
annual Financial Statement submitted to ODI and ODJFS.
 
c. Indicator: Overall Expense Ratio
 
Definition: Overall Expense Ratio = The sum of the Administrative Expense Ratio
and the Medical Expense Ratio
 
Administrative Expense Ratio = Administrative Expenses divided by Total Revenue
 
Medical Expense Ratio = Medical Expenses divided by Total Revenue
 
Standard: Overall Expense Ratio not to exceed 100% as determined frorr annual
Financial Statement submitted to ODI and ODJFS.
 
Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP's ability to meet administrative requirements (e.g.. prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g., MCP investment in information system products).
 
If the financial statement is not submitted to ODI by the due date. the MCP
continues to be obligated to submit the report to ODJFS by ODI's originally
specified due date unless the MCP requests and is granted an extension by ODJFS.
 



Appendix J
Page 4
 
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b.. and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was nan-compliant for failing to submit financial reports
timely.
 
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e. reflect ODJFS' expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards;
however, ODJFS will consider the MCP's performance regarding the liquidity
measures, in addition to indicators 2.a., 2.b., and 2.c., in determining whether
to impose a new membership freeze, as outlined above, or to not issue or renew a
contract with an MCP. The source for each indicator will be the "NAIC Quarterly
and annual Financial Statements. |
 
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the TMAIC
Reports. Descriptions and amounts should be disclosed. Please note that
''significant penalty" for this purpose is any penalty greater than 20%. Also.
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.
 
d. Indicator: Days Cash on Hand
 
Definition: Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.
 
Standard: Greater than 25 days as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
e. Indicator: Ratio of Cash to Claims Payable
 
Definition: Ratio of Cash to Claims Payable = Cash and Short-Term
Investments divided by claims Payable (reported and unreported).
 
Standard: Greater than 0.83 as determined from the annual Financial Statement
submitted to ODI and ODJFS.
 
3. REINSURANCE REQUIREMENTS
 
Pursuant to the provisions of OAC rule 5101:3-26-09 (C), each MCP must carry
reinsurance coverage from a licensed commercial carrier to protect against
inpatient-related medical expenses incurred by Medicaid members.
 



Appendix J
Page 5
 
The annual deductible or retention amount for such insurance must be specified
in the reinsurance agreement and must not exceed $75,000.00, except as provided
below. Except for transplant services, and as provided below, this reinsurance
must cover, at a minimum, 80% of inpatient costs incurred by one member in one
year, in excess of $75,000.00.
 
For transplant services, the reinsurance must cover, at a minimum, 50% of
transplant related costs incurred by one member in one year, in excess of
$75,000.00.
 
An MCP may request a higher deductible amount and/or that the reinsurance cover
ess than 80% of inpatient costs in excess of the deductible amount. If the MCP
does not have more than 75,000 members in Ohio, but does have more than 75,000
members between Ohio and other states, ODJFS may consider alternate reinsurance
arrangements. However, depending on the corporate structures of the Medicaid
MCP, other forms of security may be required in addition to reinsurance. These
other security tools may include parental guarantees, letters of credit, or
performance bonds. In determining whether or not the request will be approved,
the ODJFS may consider any or all of the following:
 
a. whether the MCP has sufficient reserves available to pay unexpected claims;
 
b. the MCP's history in complying with financial indicators 2.a., 2.b., and
2.c., as specified in this Appendix.
 
c. the number of members covered by the MCP;
 
d. how long the MCP has been covering Medicaid or other members on a full risk
basis.
 
The MCP has been approved to have a reinsurance policy with a deductible amount
of $75,000 that covers 80% of inpatient costs in excess of the deductible amount
for non-transplant services.
 
Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP's deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP's reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference between the estimated amount, as determined by ODJFS, of what the
MCP would have paid in premiums for the reinsurance policy if it had been in
compliance and what the MCP did actually pay while it was out of compliance plus
5%. For example, if the MCP paid $3.000,000.00 in premiums during the period of
non-compliance and would have paid $5,000,000.00 if the requirements had been
met, then the penalty would be $2,100,000.00.
 



Appendix J
Page 6
 
If it is determined that an MCP's reinsurance for transplant services covers
less than 50% of inpatient costs incurred by one member for one year, the MCP
will be required to develop a corrective action plan (CAP).
 
4. PROMPT PAY REQUIREMENTS
 
In accordance with 42 CFR 447.46, MCPs must pay 90% of all submitted clean
claims within 30 days of the date of receipt and 99% of such claims within 90
days of the date of receipt, unless the MCP and its contracted provider(s) have
established an alternative payment schedule that is mutually agreed upon and
described in their contract. The prompt pay requirement applies to the
processing of both electronic and paper claims for contracting and
non-contracting providers by the MCP and delegated claims processing entities.
 
The date of receipt is the date the MCP receives the claim, as indicated by its
date stamp on the claim. The date of payment is the date of the check or date of
electronic payment transmission. A claim means a bill from a provider for health
care services that is assigned a unique identifier. A claim does not include an
encounter form.
 
A "claim" can include any of the following: (1) a bill for services; (2) a line
item of services; or (3) all services for one recipient within a bill. A "clean
claim" is a claim that can be processed without obtaining additional information
from the provider of a service or from a third party.
 
Clean claims do not include payments made to a provider of service or a third
party where the timing of payment is not directly related to submission of a
completed claim by the provider of service or third party (e.g., capitation). A
clean claim also does not include a claim from a provider who is under
investigation for fraud or abuse, or a c aim under review for medical necessity.
 
Penalty for noncompliance: 'Noncompliance with prompt pay requirements will
result in progressive penalties to be assessed on a quarterly basis, as outlined
in Appendix N of the Provider Agreement.
 
5. PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS
 
MCPs must comply with the physician incentive plan requirements stipulated in 42
CFR 438.6(h). If the MCP operates a physician incentive plan, no specific
payment can be made directly or indirectly under this physician incentive plan
to a physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual.
If the physician incentive plan places a physician or physician group at
substantial financial risk [as determined under paragraph (d) of 42 CFR 422.208]
for services that the physician or physician group does not furnish itself, the
MCP must assure that all physicians and physician groups at substantial
financial risk have either aggregate or per-



Appendix J
Page 7
 
patient stop-loss protection in accordance with paragraph (f) of 42 CFR 422.208,
and conduct periodic surveys in accordance with paragraph (h) of 42 CFR 422.208.
 
In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must maintain copies
of the following required documentation and make this information available to
ODJFS upon request:
 
a. A description of the types of physician incentive arrangements the MCP has in
place which indicates whether they involve a withhold, bonus, capitation, or
other arrangement. If a physician incentive arrangement involves a withhold or
bonus, the percent of the withhold or bonus must be specified.
 
b. A description of the panel size for each physician incentive plan. If
patients are pooled, then the pooling method used to determine if substantial
financial risk exists must also be specified. ,
 
c. If more than 25% of the total potential payment of a physician/group is at
risk for referral services, the MCP must maintain a copy of the result^ of the
required patient satisfaction survey and documentation verifying that the
physician or physician group has adequate stop-loss protection, including the
type of coverage (e.g., per member per year, aggregate), the threshold amounts,
and any coinsurance required for amounts over the threshold.
 
Upon request by a member or a potential member and no later than 14 calendar
days after the request, the MCP must provide the following information to the
member: (1) whether the MCP uses a physician incentive plan that affects the use
of referral services; (2) the type of incentive arrangement; (3) whether
stop-loss protection is provided; and (4) a summary of the survey results if the
MCP was required to conduct a survey. The information provided by the MCP must
adequately address the member's request.
 
6. NOTIFICATION OF REGULATORY ACTION
 
Any MCP notified by the ODI of proposed or implemented regulatory action must
report such notification and the nature of the action to ODJFS no later than one
workingi day after receipt from ODI. The ODJFS may request, and the MCP must
provide, any additional information as necessary to assure continued
satisfaction of program requirements. MCPs may request that information related
to such actions be considered proprietary in accordance with established ODJFS
procedures. Failure to comply with this provision will result in an immediate
membership freeze.
 



APPENDIX K
 
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM AND
EXTERNAL QUALITY REVIEW CFC ELIGIBLE POPULATION
 
1. As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) mpst have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS). The program must include the following elements:
 
a. PERFORMANCE IMPROVEMENT PROJECTS
 
Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS. PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction. MCPs must adhere to ODJFS PIP content and format specifications.
 
All ODJFS-specified PIPs must be prior-approved by ODJFS. As part of the
external quality review organization (EQRO) process, the EQRO w.'ill assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.
 
MCPs must initiate the following PIPs:


i. Non-clinical Topic: Identifying children/members with special health care
needs.
ii. Clinical Topic: Well-child visits during the first 15 months of life.
iii. Clinical Topic: Percentage of members aged 2-21 years that access dental
care services.


Initiation of PIPs will begin in the second year of participation in the
Medicaid managed care program.
 
In addition, as noted in Appendix M. if an MCP fails to meet the Minimum
Performance Standard for selected Clinical Performance Measures, the MCP will be
required to complete a PIP.
 
b. UNDER- AND OVER-UTILIZATION
 
Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services. The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.
 



Appendix K
Page 2
 
It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I. MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.
 
In addition, beginning in SPY 2005, the MCP must conduct an ongoing review of
service denials and must monitor utilization on an ongoing basis in order to
identify services which may be under-utilized.
 
c. SPECIAL HEALTH CARE NEEDS
 
Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to children/members with special health care needs. The MCP
must specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.
 
d. SUBMISSION OF PERFORMANCE MEASUREMENT DATA
 
Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures. Refer to Appendix M
"'Performance Evaluation" for a more comprehensive description of the clinical
performance measures.
 
Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS. MCPs are required to
submit Health Employer Data Information Set (HED1S) audited data for the
following measures:
 
i. Comprehensive Diabetes Care
ii. Child Immunization Status
iii. Adolescent Immunization Status
 
The measures must have received a "'report" designation from the HEDIS certified
auditor and must be specific to the Medicaid population. Data must be submitted
annually and in an electronic format. Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO,
 
Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.
 
2. EXTERNAL QUALITY REVIEW
 
In addition to the following requirements, MCPs must participate in external
review activities as outlined in OAC 5101 ;3-26-07.
 



Appendix K
Page 3
 
a. EQRO ADMINISTRATIVE REVIEW AND NON-DUPLICATION OF MANDATORY ACTIVITIES
 
The EQRO will conduct administrative compliance assessments for each MCP every
three (3) years. The review will include, but not be limited to, the following
domains as specified by ODJFS: member rights and services. QAPI program, access
standards, provider network, grievance system, case management, coordination and
continuity of care, and utilization management. In accordance with 42 CFR
438.360 and 438.362, MCPs with accreditation from a national accrediting
organization approved by the Centers for Medicare and Medicaid Services (CMS)
may request a non-duplication exemption from certain specified components of the
administrative review. Non-duplication exemptions may not be requested for SFY
07.
 
b. ANNUAL REVIEW OF OAPI AND CASE MANAGEMENT PROGRAM
 
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program. The MCP must annually submit its QAPI program for review and
approval by ODJFS.
 
The annual QAPI and case management/CSHCN (refer to Appendix G) program
submissions are subject to an administrative review by the EQRO. If the EQRO
identifies deficiencies during its review, the MCP must develop and implement
Corrective Action Plan(s) that are prior approved by ODJFS. Serious deficiencies
may result in immediate termination or non-renewal of the provider agreement.
 
c. EXTERNAL QUALITY REVIEW PERFORMANCE
 
In accordance with OAC rule 5101:3-26-07. each MCP must participate in clinical
or non-clinical focused quality of care studies as part of the annual external
quality review survey. If the EQRO cites a deficiency in clinical or
non-clinical performance, the MCP will be required to complete a Corrective
Action Plan (e.g., ODJFS technical assistance session). Quality Improvement
Directives or Performance Improvement Projects depending on the severity of the
deficiency. (An example of a deficiency is if an MCP fails to meet certain
clinical or administrative standards as supported by national evidence-based
guidelines or best practices.) Serious deficiencies may result in immediate
termination or non-renewal of the provider agreement. These quality improvement
measures recognize the importance of ongoing MCP performance improvement related
to clinical care and service delivery.
 



APPENDIX L
 
DATA QUALITY
 
CFC ELIGIBLE POPULATION
 
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Medicaid Managed Health Care Program and
to evaluate Medicaid consumers' access to and quality of services. Data
collected from MCPs are used in key performance assessments such as the external
quality review, clinical performance measures, utilization review, care
coordination and case management, and in determining incentives. The data will
also be used in conjunction with the cost reports in setting the premium payment
rates.
 
Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members'
PCP data; and appeal and grievance data.
 
1. ENCOUNTER DATA
 
For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for Encounter Data Quality Measures for CFC and ABD.
 
l.a. Encounter Data Completeness
 
Each MCP's encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C. MCP
Responsibilities. Failure to do so jeopardizes the MCP's ability to demonstrate
compliance with other performance standards.
 
l.a.i. Encounter Data Volume
 
Measure: The volume measure for each service category, as listed in Table 1
below, is the rate of utilization (e.g., discharges, visits) per 1.000 member
months (MM).
 
Report Period: The report periods for the SPY 2007 and SFY 2008 contract periods
are listed in the table below.
 
Appendix L
Page 2
 
Table 1. Report Periods for the SFY 2007 and 2008 Contract Periods
 
Quarterly Report Periods
Data Source: Estimated Encounter Data File Update
Quarterly Report Estimated Issue Date
Contract Period
 
Qtr 3 & Qtr 4 2003, 2004, 2005 Qtrl 2006
 
July 2006
 
August 2006
 
SFY 2007
 
Qtr 3 & Qtr 4 2003, 2004, 2005 Qtrl, Qtr 2 2006
 
October 2006
 
November 2006
 
Qtr 4 2003,2004,2005 Qtr 1 thru Qtr 3 2006
 
January 2007
 
February 2007
 
Qtr 1 thru Qtr 4: 2004, 2005. 2006
 
April 2007
 
May 2007
 
Qtr 2 thru Qtr 4 2004, Qtr 1 thru Qtr4: 2005, 2006 Qtrl 2007
 
July 2007
 
August 2007
 
SFY 2008
 
Qtr 3. Qtr4:2004, Qtrl thru Qtr 4: 2005, 2006 Qtrl, Qtr 2 2007
 
October 2007
 
November 2007
 
Qtr4:2004. Qtr I thru Qtr 4: 2005,2006 Qtr 1 thru Qtr 3 2007
 
January 2008
 
February 2008
 
Qtr 1 thru Qtr 4: 2005, 2006, 2007
 
April 2008
 
May 2008

Qtrl = January to March Qtr2 = April to June Qtr3 = July to September Qtr4 =
October to December


 
Appendix L
Page 3


 
Category
Measure per 1,000/MM
 
Standard for Dates of Service 7/1/2003 thru 6/30/2004
 
Standard for Dates of Service 7/1/2004 thru 6/30/2006
 
Standard for Dates of Service on or after 7/1/2006
 
Description
 
Inpatient Hospital
 
Discharges
 
5.4
 
5.0
 
5.4
 
General/acute care, excluding newborns and mental health and chemical dependency
services
 
Emergency Department
 
Visits
 
51.6
 
51.4
 
50.7
 
Includes physician and hospital emergency department encounters
 
Dental
 
38.2
 
41.7
 
50.9
 
Non-institutional and hospital dental visits
 
Vision
 
11.6
 
11.6
 
10.6
 
Non-institutional and hospital outpatient optometry and ophthalmology visits
 
Primary and Specialist Care
 
220.1
 
225.7
 
233.2
 
Physician/practitioner and hospital outpatient visits
 
Ancillary Services
 
144.7
 
123.0
 
133.6
 
Ancillary visits
 
Behavioral Health
 
Service
 
7.6
 
8.6
 
10.5
 
Inpatient and outpatient behavioral encounters
 
Pharmacy
 
Prescriptions
 
388.5
 
457.6
 
492.2
 
Prescribed drugs



 
County-Based Approach: All counties with managed care membership as of February
1.2006, will be included in a county-based encounter data volume measure until
regional evaluation is implemented for the county's applicable region.. Upon
implementation of regional-based evaluation for a particular county's region,
the county will be included in the MCP's regional-based results and will no
longer be included in the MCP's county-based results. County-based results will
be determined by MCP (i.e., one utilization rate per service category for all
applicable counties) and must be equal to or greater than the standards
established in Table 2 above. [Example: The county-based result for MCP AAA,
which has contracts in the Central and West Centra) regions, will include
Franklin, Pickaway, Montgomery, Greene and dark counties (i.e., counties with
managed care membership as of February 1, 2006). When the regional-based
evaluation is implemented for the Central region. Franklin and Pickaway
counties, along with all other counties in the region, will then be included in
the Central region results for MCP AAA; Montgomery, Greene. and dark counties
will remain in the county-based results for MCP AAA until the West Central
regional measure is implemented.]
 
Data Quality Standard, County-Based Approach: The standards in Table 2 apply to
the MCP's county-based results (see County-Based Approach above). The
utilization rate for all service categories listed in Table 2 must be equal to
or greater than the standard established in Table 2 below.
 
Appendix L
Page 4
 
Interim Regional-Based Approach:
Prior to the transition to the regional-based approach, encounter data volume
will be evaluated by MCP, by region, using an interim approach. All regions with
managed care membership will be included in results for an interim
regional-based encounter data volume measure until regional evaluation is
implemented for the applicable region (see Regional-Based Approach below).
Encounter data volume will be evaluated by MCP (i.e., one utilization rate per
service category for all counties in the region). The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below. The standards listed in Table 3 below are
based on utilization data for counties with managed care membership as of
February 1, 2006, and have been adjusted to accommodate estimated differences in
utilization for all counties in a region, including counties that did not have
membership as of February 1, 2006.
 
Prior to implementation of the regional-based approach, an MCP's encounter data
volume will be evaluated using the county-based approach and the interim
regional-based approach. A county with managed care membership as of February 1,
2006. will be included in both the County-Based approach and the Interim
Regional-Based approach until regional evaluation is implemented for the
county's applicable region. I
 
Data Quality Standard, Interim Regional-Based Approach: The standards in Table 3
apply to the MCP's interim regional-based results. The utilization rate for all
service categories listed in Table 3 must be equal to or greater than the
standard established in Table 3 below.
 
Table 3. Standards - Encounter Data Volume (Interim Regional-Based Approach)
 
Category
Measure per 1,000/MM
Standard for Dates of Service on or after 7/1/2006
Description
 
Inpatient Hospital
 
Discharges
 
2.7
 
General/acute care. excluding newborns and mental health and chemical dependency
services
 
Emergency Department
 
Visits
 
25.3
 
Includes physician and hospital emergency department encounters
 
Dental
 
25.5
 
Non-institutional and hospital dental visits
 
Vision
 
5.3
 
Non-institutional and hospital outpatient optometry and ophthalmology visits
 
Primary and Specialist Care
 
116.6
 
Physician/practitioner and hospital outpatient visits
 
Ancillary Services
 
66.8
 
Ancillary visits
 
Behavioral Health
 
Service
 
5.2
 
Inpatient and outpatient behavioral encounters
 
Pharmacy
 
Prescriptions
 
246.1
 
Prescribed drugs






Appendix L
Page 5
 


Determination of Compliance: Performance is monitored once every quarter for the
entire report period. If the standard is not met for every service category in
all quarters of the report period in either the county-based or interim
regional-based approach, or both, then the MCP will be determined to be
noncompliant for the report period.
 
 
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure. ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing, a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month's premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned. |
 
Regional-Based Approach: Transition to the regional-based approach will occur by
region, after the first four quarters (i.e., full calendar year quarters) of
regional membership. Encounter data volume will be evaluated by MCP. by region,
after determination of the regional-based data quality standards. ODJFS will use
the first four quarters of data (i.e.. full calendar year quarters) from all
MCPs serving in an active region to determine minimum encounter volume data
quality standards for that region.
 
l.a.ii. Encounter Data Omissions
 
Omission studies will evaluate the completeness of the encounter data.
 
Measure: This study will compare the medical records of members during the time
of membership to the encounters submitted. Omission rates will be calculated per
MCP (i.e.. to include all counties serviced by the MCP).
 
The encounters documented in the medical record that do not appear in the
encounter data will be counted as omissions.
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the omission measure. ODJFS has optimized
the sampling to minimize the number of records required. This methodology
requires a high record submittal rate. To aid MCPs in achieving a high submittal
rate, ODJFS will give at least an 8 week period to retrieve and submit medical
records as a part of the validation process. A record submittal rate will be
calculated as a percentage of all records requested for the study.
 



Appendix L
Page 6
 


Data Quality Standard: The data quality standard is a maximum omission rate of
15% for studies
 
with time periods ending in the CY 2006 and CY 2007 contract periods.
 
Penalty' for Noncompliance: The first time an MCP is noncompliant with a
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction.
 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard. ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 
l.a.iii. Incomplete Outpatient Hospital Data
 
Since July 1,1997, MCPs have been required to provide both the revenue code and
the HCPCS code on applicable outpatient hospital encounters. ODJFS will be
monitoring, on a quarterly basis, the percentage of hospital encounters which
contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code must accompany
certain revenue center codes. These codes are listed in Appendix B of Ohio
Administrative Code rule 5101:3-2-21 (fee-for-service outpatient hospital
policies) and in the methods for calculating the completeness measures, i
 
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP (i.e., to include all
counties serviced by the MCP).
 
Report Period: For the SPY 2007 and SPY 2008 contract periods, performance will
be evaluated using the report periods listed in 1 .a.i.. Table 1.
 
Data Qualify Standard: The data quality standard is a minimum rate of 95%.
 
Determination of Compliance: Performance is monitored once every quarter/or all
report periods. If the standard is not met in all report periods, then the MCP
will be determined to be noncomplianl.
 
Penalty/or noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
 
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month's premium payment.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
 



Appendix L
Page 7
 
l.a.iv. Incomplete Data For Last Menstrual Period
 
As outlined in ODJFS Encounter Data Specifications, the last menstrual period
(LMP) field is a required encounter data field. It is discussed in Item 14 of
the "HCFA 1500 Billing Instructions." The date of the LMP is essential for
calculating the clinical performance measures and allows the ODJFS to adjust
performance expectations for the length of a pregnancy.
 
The occurrence code and date fields on the UB-92, which are "optional" fields,
can also be used to submit the date of the LMP. These fields are described in
Items 32a & b. 33a & b, 34a & b, 35a & b of the "Inpatient Hospital" and
"Outpatient Hospital UB-92 Claim Form Instructions."
 
An occurrence code value of '10' indicates that a LMP date was provided. The
actual date of the LMP would be given in the 'Occurrence Date' field.
 
Measure: The percentage of recipients with a live birth during the report period
where a "valid" LMP date was given on one or more of the recipient's perinatal
claims. If the LMP date is before the date of birth and there is a difference of
between 119 and 315 days between the date the recipient gave birth and the LMP
date, then the LMP date will be considered a valid date. The measure will be
calculated per MCP (i.e., to include all counties in which the MCP has CFC
membership).
 
Report Period: For the SPY 2007 contract period, performance will be evaluated
using the January - December 2006 report period. For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.
 
Data Quality Standard: The data quality standard is 80%.
 
Penalty/or noncompiiance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompiiance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard. ODJFS will impose a monetary sanction (see Section 6.) of one percent
of the current month's premium payment. Once the MCP is performing at standard
levels and violations/deficiencies are resolved to the satisfaction of ODJFS,
the money will be refunded.
 
l.a.v. Rejected Encounters
 
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS' encounter data set will be incomplete.
 
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
 
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP (i.e., to include all counties serviced
by the MCP).
 



Appendix L
Page 8
 
Report Period: For the SFY 2007 contract period, performance will be evaluated
using the following report periods: April - June 2006; July - September 2006;
October - December 2006 ^nd January - March 2007. For the SFY 2008 contract
period, performance will be evaluated using the following report periods: April
- June 2007; July - September 2007; October - December 2007 and January - March
2008.
 
Data Quality Standard 1: Data Quality Standard 1 is a maximum encounter data
rejection rate of 10% for each file intheODJFS-specified medium per format for
encounters submitted in SFY 2004 and thereafter. The measure will be calculated
per MCP (i.e., to include all counties serviced by the MCP).
 
Determination of Compliance: Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters. I
 
Penalty for noncompliance with Data Quality Standard 1: The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard. ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month's premium payment. The monetary
sanction will be applied for each file in the ODJFS-specified medium per format
that is determined to be out of compliance.
 
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to satisfaction of ODJFS, the money will be refunded.
 
Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
 
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure v be calculated per MCP (i.e., to include all counties serviced by
the MCP).
 
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard 2: The data quality standard is a maximum encounter data
rejection rate for each file in the ODJFS-specified medium per format as
follows:
 
Third through sixth months with membership: 50% Seventh through twelfth month
with membership: 25%
 



Appendix L
Page 9
 


Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in
 
the determination of noncompliance.
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
 
Penalty for Noncompliance with Data Qualify Standard 2: If the MCP is determined
to be noncompliant for either standard. ODJFS will impose a monetary sanction of
one percent of the MCP's current month's premium payment. The monetary sanction
will be applied only once per measure per compliance determination period and
will not exceed a total of two percent of the MCP's current month's premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS. the money
will be refunded. Special consideration will be made for MCPs with less than
1,000 members.
 
l.a.vi. Acceptance Rate
 
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
 
Measure: The rate of encounters that are submitted to ODJFS and accepted
(accepted encounters per 1,000 member months). The measure will be calculated
per MCP (i.e.. to include all counties serviced by the MCP).
 
Report Period: The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
 
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:
 
Third through sixth month with membership:
 
50 encounters per 1,000 MM for NCPDP
 
65 encounters per 1.000 MM for NSF
 
20 encounters per 1,000 MM for UB-92
 
Seventh through twelfth month of membership:
 
250 encounters per 1,000 MM for NCPDP
 
350 encounters per 1.000 MM for NSF
 
100 encounters per 1,000 MM for UB-92
 
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
 
Penalty/or Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP's
current month's premium
 



Appendix L
Page 10
 


 
payment. The monetary sanction will be applied only once per measure per
compliance determination period
 
and will not exceed a total of two percent of the MCP's current month's premium
payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS. The money
will be refunded.
 
l.a.vii. Incomplete Birth Weight Data
 
Measure: The percentage of newborn delivery inpatient encounters during the
report period which contained a birth weight. If a value of "88" through "96" is
found on any of the five condition code fields on the UB-92 inpatient claim
format, then the encounter will be considered to have a birth weight. The
condition code fields are described in Items 24-30 of the "Inpatient Hospital.
UB-92 Claim Form Instructions." The measure will be calculated per MCP (i.e.. to
include all counties in which the MCP has CFC membership).
 
Report Period: For the SFY 2007 contract period, performance w ill be evaluated
using the January -December 2006 report period. For the SFY 2008 contract
period, performance will be evaluated using the January - December 2007 report
period.
 
Data Quality Standard: The data quality standard is 90%.
 
Penalty/or noncompliance: If an MCP is determined to be noncompliant with the
standard. ODJFS will impose a monetary sanction (see Section 6.) of one percent
of the current month's premium payment. Once the MCP is performing at standard
levels and violations/deficiencies are resolved to the satisfaction of ODJFS.
The money will be refunded.
 
l.b. Encounter Data Accuracy
 
As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs'
performance, credibility and. if not corrected, will be assumed to indicate a
failure in actual performance.
 
l.b.i. Encounter Data Accuracy Studies
 
Measure 1: The focus of this accuracy study will be on delivery encounters. Its
primary purpose will be to verify that MCPs submit encounter data accurately and
to ensure only one payment is made per delivery. The rate of appropriate
payments w'ill be determined by comparing a sample of delivery payments to the
medical record. The measure will be calculated per MCP (i.e., to include all
counties serviced by the MCP).
 
Report Period: In order to provide timely feedback on the accuracy rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 



Appendix L
Page 11
 
Medical records retrieval from the provider and submittal to ODJFS or its
designee is an integral component of the validation process. ODJFS has optimized
the sampling to minimize the number of records required. This methodology
requires a high record submittal rate. To aid MCPs in achieving a high submittal
rate, ODJFS will give at least an 8 week period to retrieve and submit medical
records as a part of the validation process. A record submittal rate will be
calculated as a percentage of all records requested for the study.
 
Data Quality Standard 1: For results that are finalized during the contract
year, the accuracy rate for encoLinters generating delivery payments is 100%.
 
Penalty for noncompliance: The MCP must participate in a detailed review of
delivery payments made for deliveries during the report period. Any duplicate or
unvalidated delivery payments must be returned to ODJFS.
 
Data Quality Standard/or Measure 2: A minimum record submittal rate of 85%.
 
Penalty/or noncompliance: For all encounter data accuracy studies that are
completed during this contract period, if an MCP is noncompliant with the
standard. ODJFS will impose a non-refundable $10,000 monetary sanction.
 
Measure 2: This accuracy study will compare the accuracy and completeness of
payment cata stored in MCPs' claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP
(i.e.. to include all counties serviced by the MCP).
 
Payment information found in MCPs' claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions. |
 
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
 
Data Quality Standard/or Measure 2: TBD for SFY 2008 based on study conducted in
SPY 2007
 
Penalty/or Noncompliance: Does not apply for SFY 2006 or SFY 2007. The first
time an MCP is noncompliant with a standard for this measure. ODJFS will issue a
Sanction Advisory informing the MCP that any future noncompliance instances with
the standard for this measure will result in ODJFS imposing a monetary sanction.
 



Appendix L
Page 12
 


 
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6) of one percent of the current month's premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.
 
l.b.ii. Generic Provider Number Usage
 
Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number. Providers submitting claims which do not have an MM1S
provider number must be submitted to ODJFS with the generic provider number
9111115. The measure will be calculated per MCP (i.e., to include all counties
serviced by the MCP).
 
All other encounters are required to have the MMIS provider number of the
servicing provider. The report period for this measure is quarterly.
 
Report Period: For the SFY 2007 and SFY 2008 contract periods, performance will
be evaluated using the report periods listed in 1 .a.i.. Table 1.
 
Data Quality Standard: A maximum generic provider usage rate of 10%.
 
Determination of Compliance: Performance is monitored once every quarter/or all
report periods. I/the standard is not met in all report periods, then the MCP
will be determined to be noncompliant.
Penalty/or noncompliance: The first time an MCP is noncompliant with a standard
for this measure. ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard. ODJFS w'ill impose a monetary sanction (see Section 6.) of three
percent of the current month's premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.


I.c. Timely Submission of Encounter Data


l.c.i. Timeliness


ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section l.a.i.) and
the rejected encounter (Section l.a.v.) standards are based on encounters being
submitted within this time frame.
 
l.c.ii. Submission of Encounter Data Files in the ODJFS-specified medium per
format
 
MCP submissions of encounter data files in the ODJFS-specified medium per format
to ODJFS are limited to two per format per month. Should an MCP wish to send
additional files in the ODJFS-specified medium per format, permission to do so
must be obtained by contacting BMHC.
 



Appendix L
Page 13
 
Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File and Submission Specifications document. The
MCP must submit a letter of certification, using the form required by ODJFS,
with each encounter data file in the ODJFS-specified medium per format.
 
The letter of certification must be signed by the MCP's Chief Executive Officer
(CEO), Chief Financial Officer (CFO). or an individual who has delegated
authority to sign for, and who reports directly to, the MCP's CEO or CFO.
 
2. CASE MANAGEMENT DATA
 
ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP's case management data submissions will be assessed for
completeness and accuracy. The MCP is responsible for submitting a case
management file every month. Failure to do so jeopardizes the MCP's ability to
demonstrate compliance with CSHCN requirements. For detailed descriptions of the
case management measures below, see ODJFS Methods/or Case Management Data
Qualify Measures.


2.a. Case Management System Data Accuracy
2.a.i. Open Case Management Spans for Disenrolled Members
 
Measure: The percentage of the MCP's adult and children case management records
in the Screening, Assessment, and Case Management System that have open case
management date spans for members who have disenrolled from the MCP.
 
Report Period: For the SPY 2007 contract period. July - September 2006, October
- December 2006, January - March 2007, and April - June 2007 report periods. For
the SFY 2008 contract period, July - September 2007. October-December 2007,
January - March 2008, and April-June 2008 report periods.
 
Data Quality Standard: A rate of open case management spans for disenrolled
members of no more than 1.0%.
 
For an MCP which had membership as of February 1. 2006: Performance will be
evaluated using:
1) region-based results for any active region in which all selected MCPs had at
least 10.000 members during each month of the entire report period; and/or 2)
the statewide result for all counties that were not included in the region-based
results, but in which the MCP had managed care membership as of February 1,
2006.



Appendix L
Page 14
 


 
For any MCP which did not have membership as a/February 1, 2006: Performance
will begin to be
 
evaluated using region-based results for any active region in which all selected
MCPs had at least
 
10,000 members during each month of the entire report period. |
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region.
 
Penalty/or noncompliance: If an MCP is noncompliant with the standard, then the
ODJFS will issue a Sanction Advisory informing the MCP that a monetary sanction
will be imposed if the MCP is noncompliant for any future report periods. Upon
all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction of one-half of one percent of the current month's premium payment. Once
the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS. the money will be refunded.
 
2.b. Timely Submission of Case Management Files
 
Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS' Case
Management File and Submission Specifications.
 
Penalty/or noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
 
3. EXTERNAL QUALITY REVIEW DATA
 
In accordance with federal law and regulations, ODJFS is required to conduct an
independent quality review of contracting managed care plans. TheOAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
 
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for the clinical
studies, quality must be sufficient to ensure valid sampling.
 
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate. ODJFS will give at least an eight week period to retrieve and
submit medical records.
 
If an MCP does not complete a study because either their encounter data is of
insufficient quality or too few medical records are submitted, accurate
evaluation of clinical quality in the study area cannot be determined for the
individual MCP and the assurance of adequate clinical quality for the program as
a whole is jeopardized.
 



Appendix L
Page 15


 
3.a. Independent External Quality Review
 
Measure: The independent external quality review covers both administrative and
clinical focus areas of study.
 
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
 
Data Quality Standard 1: Sufficient encounter data quality in each study area to
draw a sample as determined by the external quality review organization
 
Penalty for noncompliance with Data Quality Standard 1: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10.000 monetary sanction.
 
Data Quality Standard 2: A minimum record submittal rate of 85% for each
clinical measure.
 
Penalty/or noncompliance for Data Quality Standard 2: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
 
4. MEMBERS' PCP DATA
 
The designated PCP is the physician who will manage and coordinate the overall
care for CFC} members, including those who have case management needs. The MCP
must submit a Members" Designated PCP file every month. Specialists may and
should be identified as the PCP as appropriate for the member's condition;
however, no CFC member may have more than one PCP identified.
 
4.a. Timely submission of Member's PCP Data
 
Data Quality Submission Requirement: The MCP must submit a Members' Designated
PCP Data file on a monthly basis according to the specifications established in
ODJFS Member's PCP Data File and Submission Specifications.
 
Penalty for noncompliance'. See Appendix N, Compliance Assessment System, for
the penalty for noncompliance with this requirement.
 
4.b. Designated PCP for newly enrolled members
 
Measure: The percentage of MCP's newly enrolled members who were designated a
PCP by their effective date of enrollment.
 
Report Periods: For the SFY 2007 contract period, performance will be evaluated
quarterly using the January - March 2007 and April - June 2007 report periods.
For the SFY 2008
 



Appendix L
Page 16


contract period, performance will be evaluated quarterly using the
July-September 2007, October - December 2007. January - March 2008 and April -
June 2008 report periods.
 
Data Qualify Standard: SFY 2007 will be informational only. A minimum rate of
75% of new members with PCP designation by their effective date of enrollment
for quarter 1 and quarter 2 of SFY 2008. A minimum rate of 85% of new members w
ith PCP designation by their effective date of enrollment for quarter 3 and
quarter 4 of SFY 2008.
 
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has CFC membership.
 
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent the current month's
premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS. the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2. each new member must
have a designated primary care physician (PCP) prior to their effective date of
coverage. Therefore. MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.
 
5. APPEALS AND GRIEVANCES DATA
 
Pursuant to OAC rule 5101:3-26-08.4. MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
 
The appeal data file and the grievance data file must include all appeal and
grievance activity. respectively, for the previous month, and must be submitted
by the ODJFS-specified due date. These data Hies must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
 
Penalty for noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit. by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).
 
6. NOTES
 
6.a. Penalties, Including Monetary Sanctions, for Noncompliance
 
Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions. will be imposed as the results are finalized. With the
exception of Sections 1 .a.i., 1 .a.v., and 1 .a.vi., no monetary sanctions
described in this appendix will be imposed if the MCP is in its first contract
 



Appendix L
Page 17
 


 
year of Medicaid program participation. Notwithstanding the penalties specified
in this Appendix, ODJFS reserves the right to apply the most appropriate penalty
to the area of deficiency identified when an MCP is determined to be
noncompliant with a standard. Monetary penalties for noncompliance with any
individual measure, as determined in this appendix, shall not exceed $300,000
during each evaluation period.
 
Refundable monetary sanctions w ill be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.
 
Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General's
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.
 
6.b. Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP's monthly premium payment.
 
6.c. Membership Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.
 
6.d. Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
 
6.e. Contract Termination, Nonrenewals, or Denials
 
Upon termination either by the MCP or ODJFS. nonrenewal. or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.
 



APPENDIX M
 
PERFORMANCE EVALUATION
 
CFC ELIGIBLE POPULATION
 
This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas. The intent is to maintain accountability for
contract requirements. Standards are subject to change based on the revision or
update of applicable national standards, methods or benchmarks. Performance will
be evaluated in the categories of Quality of Care, Access, Consumer
Satisfaction. and Administrative Capacity. Each performance measure has an
accompanying minimum performance standard. MCPs with performance levels below
the minimum performance standards will be required to take corrective action.
The Ohio Medicaid managed care program will transition to a regional-based
system as managed care expands statewide, beginning in SFY 2007. Evaluation of
performance will transition to a regional-based approach after completion of the
statewide expansion. If statewide expansion is not complete by December 31.
2006. OD.IFS may adjust performance measure reporting periods based on the
number of months an MCP has had regional membership. Due to differences in data
and reporting requirements, transition to the regional-based approach will vary
by performance measure. Unless otherwise noted, performance measures and
standards (see Sections 1. 2. 3 and 4) will be applicable for all counties in
which the MCP has membership as of February 1, 2006. until the regional-based
approach is developed.
 
Selected measures in this appendix will be used to determine pay-for-performance
(P4P) as specified in Appendix 0, Pay for Performance.
 
1. QUALITY OF CARE
 
l.a.i Independent External Quality Review [Only use in SFY2006 Incentive System;
only applicable for MCPs with membership as of February I, 2006]
 
In accordance with federal law and regulations state Medicaid agencies must
annually provide for an external review of the quality outcomes and timeliness
of. and access to. services provided by Medicaid-contracting MCPs [(42 CFR
438.204(d)]. The external review assists the state in assuring MCP compliance
with program requirements and facilitates the collection of accurate and
reliable information concerning MCP performance.
 
Measure: The independent external quality review covers both an administrative
component and clinical focus areas of study. The overall score is weighted to
emphasize clinical performance.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the review's that are finalized during SFY 2006.
 
Minimum Performance Standard 1: A minimum score of 75% for each clinical study
and the administrative component. |
 
Action Required for Noncompliance with the Minimum Performance Standard 1: For
all studies that are finalized during this contract period, if an MCP is
noncompliant with the standard, then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K.
 



Appendix M
Page 2
 
Quality Assessment and Performance Improvement Program, to address the area(s)
of noncompliance.
 
Minimum Performance Standard 2: Each MCP must achieve an overall score of at
least 75%.
 
Penalty for Noncompliance with the Minimum Performance Standard 2: A serious
deficiency may result in immediate termination or nonrenew al of the provider
agreement. (Examples of an external quality review serious deficiency are a
score of less than 75 percent for each clinical study or a score of less than 75
percent for the administrative component with a score of less than 75 percent on
the preponderance of clinical studies).
 
l.a.ii Independent External Quality Review (Effective SFY 2007]
 
In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to. services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)]. The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.
 
Measure: The independent external quality review covers both an administrative
review and focused quality of care studies as outlined in Appendix K.
 
Report Period: Performance will be evaluated using the reviews conducted during
SFY 2007.
 
Action Required for Deficiencies: For all reviews conducted during the contract
period, if the EQRO cites a deficiency in the administrative review or quality
of care studies, the MCP will be required to complete a Corrective Action Plan.
Quality Improvement Directive, or Performance Improvement Project as outlined in
Appendix K. Serious deficiencies may result in immediate termination or
non-renewal of the provider agreement.
 
l.b. Children with Special Health Care Needs (CSHCN)
 
In order to ensure state compliance with theprovisionsof42CFR438.208.the Bureau
of Managed Health Care established Children w'ith Special Health Care Needs
(CSHCN) basic program requirements in Appendix G, Coverage and Services, and
corresponding minimum performance standards as described below. The purpose of
these measures is to provide appropriate and targeted case management services
to CSHCN.
 
l.b.i. Case Management of Children (Use in SFY2006 Incentive System; only
applicable/or MCPs with membership as of January 7, 2006)
 
Measure: The average monthly case management rate for children 6 months and over
and under 21 years of age.
 



Appendix M
Page 3
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the January - June 2005 and July - December 2005 report periods. For the
SFY 2007 contract period, performance will be evaluated using the January - June
2006 report period
 
Performance Target: A minimum case management rate of 5.0%.
 
Minimum Performance Standard: For results that are below the performance target
the performance standard is an improvement level that results in a 20% decrease
between the target and the previous reporting period's results. For MCPs that
reach or surpass the performance target, then the standard is to keep the
results at or above the performance target,
 
Penalty/or Noncompliance: The first time an MCP is noncompliant with the
standard for this measure, ODJFS will issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in ODJFS imposing a monetary sanction. Upon all subsequent
semi-annual measurements of performance, if an MCP is again determined to be
noncompliant with the standard for this measure. ODJFS will impose a monetary
sanction (see Section 5) of one half of one percent of the current month's
premium payment. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded.
 
l.b.ii. Case Management of Children
 
Measure: The average monthly case management rate for children under 21 years of
age.
 
Report Period: For the SFY 2007 contract period. July - September 2006, October
- December 2006, January - March 2007. and April - June 2007 report periods. For
the SFY 2008 contract period. July - September 2007. October - December 2007.
January - March 2008, and April - June 2008 report periods.
 
County-Based Approach: MCPs with managed care membership as of February 1. 2006
w'ill be evaluated using their county-based statewide result until regional
evaluation is implemented for the county's applicable region. The county-based
statewide result will include data for all counties in which the MCP had
membership as of February 1.2006 that are not included in any regional-bdsed
result. Regional-based results will not be used for evaluation until all
selected MCPs in an active region have at least 10.000 members during each month
of the entire report period. Upon implementation of regional-based evaluation
for a particular county's region, the county will be included in the MCP's
regional-based result and will no longer be included in the MCP's county-based
statewide result. [Example: The county-based statewide result for MCP AAA, which
has contracts in the Central and West Central regions, will include Franklin.
Pickaway. Montgomery. Greene and dark counties (i.e., counties in which MCP AAA
had managed care membership as of February 1,2006). When regional-based
evaluation is implemented for the Central region, Franklin and Pickaway
counties, along with all other counties in the region, will then be included in
the Central region results for MCP AAA; Montgomery. Greene. and dark counties
will remain in the county-based statewide result for evaluation of MCP AAA until
the West Central regional-based approach is implemented.]
 



Appendix M
Page 4
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. Performance will begin to be evaluated using
regional-based results for any active region in which all selected MCPs had at
least 10,000 members during each month of the entire report period.
 
Minimum Performance Standard: For the first and second quarters of SFY 2007, a
case management rate of 4.5%. For the third and fourth quarters of SFY 2007, a
case management rate of 5.0%. For SFY 2008, a case management rate of 6.0%.
 
Penally for Noncompliance: The first time an MCP is noncompliant with the
standard for this measure. ODJFS w'ill issue a Sanction Advisory informing the
MCP that any future noncompliance instances with the standard for this measure
will result in new member selection freezes or a reduction of assignments will
occur as outlined in Appendix N of the Provider Agreement. Once the MCP is
performing at standard levels and the violations/deficiencies are resolved to
the satisfaction of ODJFS, the new member selection freeze/reduction of
assignments will be lifted.
 
l.b.iii. Case Management of Children with an ODJFS-Mandated Condition (only
applicable for MCPs with membership as of January 7, 2006)
 
Measure I: The percent of children 6 months and over and under 21 years of age
with a positive identification through an ODJFS administrative review of data
for the ODJFS-mandated case management condition of asthma that are case
managed.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the July -September 2005 and January - March 2006 report periods. Measure
2: The percent of children age 17 and under with a positive identification
through an ODJFS administrative review of data for the ODJFS-mandated case
management condition of teenage pregnancy that are case managed.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the -January - June 2005 and July - December 2005 report periods. For the
SFY 2007 contract period. performance will be evaluated using the January - June
2006 report period.
 
Measure 3: The percent of children 6 months and over and under 21 years of age
with a positive identification through an ODJFS administrative review of data
for the ODJFS-mandated case management condition ofP-HV/AIDS that are case
managed.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the July September 2005 and January - March 2006 report periods.
 
Performance Target for Measures 1. 2, and 3: A minimum case management rate of
80%.
 
Minimum Performance Standard for Measures I. 2, and 3: For results that are
below the performance target the performance standard is an improvement level
that results in a 20% decrease between the target and the previous reporting
period's results. For MCPs that reach or surpass the performance target, then
the standard is to keep the results at or above the performance target.
 
Appendix M
Page 5
 
Penalty for Nonconipliance for Measures 1 and 2: The first time an MCP is
noncompliant with the standard for this measure. ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction .
Upon all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard (see Section 5) for measures 1
or 2, ODJFS will impose a monetary sanction of one half of one percent of the
current month's premium payment. Once the MCP is performing at standard levels
and the violations/deficiencies are resolved to the satisfaction of ODJFS, the
money will be refunded. Note: For SFY 2006, measure 3 is a reporting-only
measure.
 
l.b.iv. Case Management of Children with an ODJFS-Mandated Condition
 
Measure 3: The percent of children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of asthma that are case managed.
 
Measure 2: The percent of children age 17 and under with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of teenage pregnancy that are case
managed.
 
Measure 3: The percent of children under 21 years of age with a positive
identification through an ODJFS administrative review of data for the
ODJFS-mandated case management condition of HIV/AIDS that are case managed.
 
Report Periods for Measures 1, 2. and 3: For the SFY 2007 contract period. July
- September 2006. October- December 2006. January - March 2007. and April -June
2007 report periods. For the SFY 2008 contract period. July - September 2007.
October - December 2007. January - March 2008, and April - June 2008 report
periods.
 
County-Based Approach: MCPs with managed care membership as of February 1. 2006
will be evaluated using their county-based statewide result until regional
evaluation is implemented for the county's applicable region. The county-based
statewide result will include data for all counties in which the MCP had
membership as of February 1.2006 that are not included in any regional-based
result. Regional-based results will not be used for evaluation until all
selected MCPs in an active region have at least 10.000 members during each month
of the entire report period. Upon implementation of regional-based evaluation
for a particular county's region, the county will be included in the MCP's
regional-based result and will no longer be included in the MCP's county-based
statewide result. [Example: The county-based statewide result for MCP AAA, which
has contracts in the Central and West Central regions, w'ill include Franklin.
Pickaway. Montgomery. Greene and dark counties (i.e., counties in which MCP AAA
had managed care membership as of February 1, 2006). When regional-based
evaluation is implemented for the Central region. Franklin and Pickaway
counties, along with all other counties in the region, will then be included in
the Central region results for MCP AAA; Montgomery, Greene, and dark counties
will remain in the county-based statewide result for evaluation of MCP AAA until
the West Central regional-based approach is implemented.]
 



Appendix M
Page 6
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. Performance will begin to be evaluated using
regional-based results for any active region in which all selected MCPs had at
least 10,000 members during each month of the entire report period.
 
Minimum Performance Standard/or Measures 1 and 3: For the first and second
quarters of SFY 2007, a case management rate of 65%. For the third and fourth
quarters of SFY 2007. a case management rate of 70%. For SFY 2008, a case
management rate of 80%.
 
Minimum Performance Standard/or Measure 2: For the first and second quarters of
SFY 2007. a case management rate of 55%. For the third and fourth quarters of
SFY 2007, a case management rate of 60%. For SFY 2008, a case management rate of
70%.
 
Penalty for Noncompliance for Measures 1 and 2: The first time an MCP is
noncompliant with the standard for this measure. OD.IFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in new member selection freezes or a
reduction of assignments will occur as outlined in Appendix N of the Provider
Agreement. Once the MCP is performing at standard levels and the
violations/deficiencies are resolved to the satisfaction of OD.IFS the new
member selection freeze/reduction of assignments will be lifted. Note: For the
first reporting period during which regional results are used to evaluate
performance, measures 1. 2. and 3 are reporting-only measures. For both SFY 2007
and 2008. measure 3 is a reporting-only measure.
 
I.e. Clinical Performance Measures
 
MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established: the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.
 
The clinical performance measures described below closely follow the National
Committee for Quality Assurance's Health Plan Employer Data and Information
Set(HEDIS). Minor adjustments to HEDIS measures were required to account forthe
differences between the commercial population and the Medicaid population such
as shorter and interrupted enrollment periods. NCQA may annually change its
method for calculating a measure. These changes can make it difficult to
evaluate whether improvement occurred from a prior year. For this reason, OD.IFS
will use the same methods to calculate the baseline results and the results for
the period in which the MCP is being held accountable. For example, the same
methods were being used to calculate calendar year 2003 results (the baseline
period) and calendar year 2004 results. The methods will be updated and a new
baseline will be created during 2005 for calendar year 2004 results. These
results will then serve as the baseline to evaluate whether improvement occurred
from calendar year 2004 to calendar year 2005. Clinical performance measure
results will be calculated after a sufficient amount of time has passed after
the end of the report period in order to allow for claims runout. For a
comprehensive description of the clinical performance measures below, see ODJFS
Methods for
 



Appendix M
Page 7
 
Clinical Performance Measures/or (he Medicaid CFC Managed Care Program.
Performance standards are subject to change based on the revision or update
ofNCQA methods or other national standards, methods or benchmarks.
 
For an MCP which had membership as of February51, 2006: Prior to the transition
to the regional-based approach. MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of February
1,2006. For reporting periods CY 2007 and CY 2008, targets and performance
standards for Clinical Performance Measures in this Appendix (l.c.i - l.c.vii)
will be applicable to all counties in which MCPs had membership as of February
1, 2006. The final reporting year for the counties in which an MCP had
membership as of February 1, 2006, will be CY 2008.
 
For any MCP which did not have membership as of February 7, 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
 
Regional-BasedApproach: MCPs will be evaluated by region, using results for all
counties included in the region. CY 2008 will be the first reporting year that
MCPs will be held accountable to the performance standards for an active region,
and penalties will be applied for noncompliance. CY 2007 will be the first
baseline reporting year for an active region.
 
ODJFS will use a sufficient amount of data needed per performance measure from
all MCPs serving an active region to determine performance standards and targets
for that region. For example, should a measure call for one calendar year of
baseline data. first full calendar year data will be used. CY 2008 will be the
first reporting year for measures that call for one year of baseline data.
Should a measure call for two calendar years of baseline data, the first two
full calendar years of data will be used. CY 2009 will be the first reporting
year for measures that call for tw''o years of baseline data.
 
Report Period: In order to adhere to the statewide expansion timeline. reporting
periods may be adjusted based on the number of months of managed care
membership. For the SPY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January -December 2007 report period.
 
l.c.i. Perinatal Care- Frequency of Ongoing Prenatal Care
 
Measure: The percentage of enrolled women with a live birth during the year who
received the expected number of prenatal visits. The number of observed versus
expected visits will be adjusted for length of enrollment.
 
Target: 80% of the eligible population must receive 81% or more of the expected
number of prenatal visits.
 



Appendix M
Page 8
 
Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous report
period's results. (For example, if last year's results were 20%, then the
difference between the target and last year's results is 60%. In this example,
the standard is an improvement in performance of 10% of this difference or 6%.
In this example, results of 26% or better would be compliant with the standard.)
 
Action Required for Noncompliance: If the standard is not met and the results
are below 42%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K. Quality Assessment and Performance
Improvement Program, to address the area of noncompliance.
 
If the standard is not met and the results are at or above 42%, then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.
 
l.c.ii. Perinatal Care - Initiation of Prenatal Care
 
Measure: The percentage of enrolled women w ith a live birth during the year who
had a prenatal visit within 42 days of enrollment or by the end of the first
trimester for those women who enrolled in the MCP during the early stages of
pregnancy.
 
Target: 90% of the eligible population initiate prenatal care within the
specified time.
 
Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below 71 %, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 71%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.iii. Perinatal Care - Postpartum Care
 
Measure: The percentage of women who delivered a live birth who had a postpartum
visit on or between 21 days and 56 days after delivery.
 
Target: At least 80% of the eligible population must receive a postpartum visit.
 
Minimum Performance Standard: The level of improvement must result in at least a
5% decrease in
 
the difference between the target and the previous year's results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below 48%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K. Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 48%, then ODJFS will issue a Quality
 



Appendix M
Page 9
 
Improvement Directive which will notify the MCP ofnoncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.iv. Preventive Care for Children - Well-Child Visits
 
Measure: The percentage of children who received the expected number of
well-child visits adjusted by age and enrollment. The expected number of visits
is as follows:
 
Children who turn 15 months old: six or more well-child visits.
 
Children who were 3, 4, 5, or 6, years old: one or more well-child visits.
 
Children who were 12 through 21 years old: one or more well-child visits.
 
Target: At least 80% of the eligible children receive the expected number of
well-child visits.
 
Minimum Performance Standard/or Each of the Age Groups: The level of improvement
must result in at least a 10% decrease in the difference between the target and
the previous year's results.
 
Action Required for Noncompliance (15 month old age group): If the standard is
not met and the results are below 34%. then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K. Quality Assessment
and Performance Improvement Program, to address the area ofnoncompliance. If the
standard is not met and the results are at or above 34%. then OD.IFS will issue
a Quality Improvement Directive which will notify the MCP ofnoncompliance and
may outline the steps that the MCP must take to improve the results.
 
Action Required for Noncompliance (3-6 year old age group): If the standard is
not met and the results are below 50%. then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K, Qua! fly Assessment
and Performance Improvement Program, to address the area of noncompliance. If
the standard is not met and the results are at or above 50%. then OD.IFS will
issue a Quality Improvement Directive which will notify the MCP ofnoncompliance
and may outline the steps that the MCP must take to improve the results.


Action Required for Noncompliance (12-21 year old age group): If the standard is
not met and the results are below 30%. then the MCP is required to complete a
Performance Improvement Project, as described in Appendix K, Quality Assessment
and Performance Improvement Program, to address the area ofnoncompliance. If the
standard is not met and the results are at or above 30%, then ODJFS will issue a
Quality Improvement Directive which will notify the MCP ofnoncompliance and may
outline the steps that the MCP must take to improve the results.
 
l.c.v. Use of Appropriate Medications for People with Asthma
 
Measure: The percentage of members with persistent asthma who were enrolled for
at least 11 months with the plan during the year and w.ho received prescribed
medications acceptable as primary therapy for long-term control of asthma.
 



Appendix M
Page 10
 
Target: 95% of the eligible population must receive the recommended medications.
 
Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below 83%, then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 83%, then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.vi. Annual Dental Visits
 
Measure: The percentage of enrolled members age 4 through 21 who were enrolled
for at least 11 months with the plan during the year and who had at least one
dental visit during the year.
 
Target: At least 60% of the eligible population receive a dental visit.
 
Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the previous year's
results.
 
Action Required for Noncompliance: If the standard is not met and the results
are below 40%. then the MCP is required to complete a Performance Improvement
Project, as described in Appendix K, Quality Assessment and Performance
Improvement Program, to address the area of noncompliance. If the standard is
not met and the results are at or above 40%. then ODJFS will issue a Quality
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
 
l.c.vii. Lead Screening
 
Measure: The percentage of one and two year olds who received a blood lead
screening by age group.
 
Target: At least 80% of the eligible population receive a blood lead screening.
 
Minimum Performance Standard for Each of the Age Groups: The level of
improvement must result in at least a 10% decrease in the difference between the
target and the previous year's results.
 
Action Required for Noncompliance (1 year olds): If the standard is not met and
the results are below 45% then the MCP is required to complete a Performance
Improvement Project, as described in Appendix K. Quality Assessment and
Performance Improvement Program, to address the area of noncompliance. If the
standard is not met and the results are at or above 45%. then ODJFS will issue a
Quality Improvement Directive which w ill notify the MCP of noncompliance and
may outline the steps that the MCP must take to improve the results.
 



Appendix M
Page 11
 
Action Required for Noncompliance (2 year olds): If the standard is not met and
the results are below 28% then the MCP is required to complete a Performance
Improvement Project, as described in Appendix K, Quality Assessment and
Performance Improvement Program, to address the area of noncompliance.
 
If the standard is not met and the results are at or above 28%. then ODJFS will
issue a Quality Improvement Directive which will notify the MCP of noncompliance
and may outline the steps that the MCP must take to improve the results.
 
2. ACCESS
 
Performance in the Access category will be determined by the following measures:
Primary Care Physician (PCP) Turnover, Children's Access to Primary Care, and
Adults' Access to Preventive/Ambulatory Health Services. For a comprehensive
description of the access performance measures below, see ODJFS Methods for
Access Performance Measures for the Medicaid CFC Managed Care Program.
 
2.a. PCP Turnover
 
A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with physicians who are not adhering to the MCP's standard of care.
Therefore, this measure is used in conjunction with the children and adult
access measures to assess performance in the access category.
 
Measure: The percentage of primary care physicians affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year. |
 
For an MCP which had membership as of February 1, 2006: Prior to the transition
to the regional-based approach, MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of February
1. 2006. The minimum performance standard in the Appendix (2.a) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of February 1. 2006, The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of February
1, 2006 for performance evaluation is CY 2007; the last reporting year using the
MCP's statewide result for the counties in which the MCP had membership as of
February 1. 2006 for P4P(Appendix 0) is CY 2008.
 
For any MCP which did not hare membership as of February J, 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. ODJFS will use the first full calendar year of
data (which may be adjusted based on the number of months of managed care
membership), from all MCPs serving an active region to determine a minimum
performance standard for that region. CY 2008 will be the first reporting year
that MCPs will be held accountable to the performance standards for an active
region, and penalties will be applied for noncompliance.
 



Appendix M
Page 12
 
Report Period: In order to adhere to the statew ide expansion timeline.
reporting periods may be adjusted based on the number of months of managed care
membership. For the SPY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report
period. For the SFY 2008 contract period, performance will be evaluated using
the January -December 2007 report period.
 
Minimum Performance Standard'. A maximum PCP Turnover rate of 18%.
 
Action Required for Noncompliance: MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care. If access has been reduced or
coordination of care affected, then the MCP must develop end implement an action
plan to address the findings.
 
2.b. Children's Access to Primary Care
 
This measure indicates whether children aged 12 months to 11 years are accessing
PCPs for sick or well-child visits.
 
Measure: The percentage of members age 12 months to 11 years who had a visit
with an MCP PCP-type provider.
 
For an MCP which had membership as of February 1. 2006: Prior to the transition
to the regional-based approach, MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of February
1, 2006. The minimum performance standard in the Appendix (2.b) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of February 1. 2006. The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of February
1, 2006 is CY 2008.
 
For any MCP which did not have membership as of February 1, 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. ODJFS will use the first tw'o full calendar
years of data (which may be adjusted based on the number of months of managed
care membership) from all MCPs serving an active region to determine a minimum
performance standard for that region. CY 2009 will be the first reporting year
that MCPs will be held accountable to the performance standards for an active
region, and penalties will be applied for noncompliance. Performance measure
results for that region w'ill be calculated after a sufficient amount of time
has passed after the end of the report period in order to allow for claims
runout.
 
Report Period: In order to adhere to the statewide expansion timeline, reporting
periods may be adjusted based on the number of months of managed care
membership. For the SFY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the
 



Appendix M
Page 13
 
SFY 2007 contract period, performance will be evaluated using the January -
December 2006 report period. For the SFY 2008 contract period, performance will
be evaluated using the January -December 2007 report period.
 
Minimum Performance Standards:
 
CY 2005 report period - 70% of the children must receive a visit. CY 2006 report
period - 70% of the children must receive a visit. CY 2007 report period - 71%
of the children must receive a visit.
 
Penaltyfor Noncompliance: If an MCP is noncompliant with the Minimum Performance
Standard. then the MCP must develop and implement a corrective action plan.
 
2.c. Adults' Access to Preventive/Ambulatory Health Services
 
This measure indicates w'hether adult members are accessing health services.
 
Measure: The percentage of members age 20 and older who had an ambulatory or
preventive-care visit.
 
For an MCP which had membership as of February 1, 2006: Prior to the transition
to the regional-based approach. MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of February
1. 2006. The minimum performance standard in the Appendix (2.c) will be
applicable to the MCP's statewide result for the counties in which the MCP had
membership as of February 1. 2006. The last reporting year using the MCP's
statewide result for the counties in which the MCP had membership as of February
1. 2006 for performance evaluation is CY2007; the last reporting year using the
MCP's statewide result for the counties in which the MCP had membership as of
February 1. 2006 for P4P (Appendix 0} is CY 2008.
 
For any MCP which did not have membership as of February 1. 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. ODJFS will use the first full calendar year of
data (which may be adjusted based on the number of months of managed care
membership) from all MCPs serving an active region to determine a minimum
performance standard for that region. CY 2008 will be the first reporting year
that MCPs will be held accountable to the performance standards for an active
region, and penalties will be applied for noncompliance. Performance measure
results for that region will be calculated after a sufficient amount of time has
passed after the end of the report period in order to allow for claims runout.
 
Report Period: In order to adhere to the statew ide expansion timeline.
reporting periods may be adjusted based on the number of months of managed care
membership. For the SFY 2006 contract period, performance will be evaluated
using the January - December 2005 report period. For the SFY 2007 contract
period, performance will be evaluated using the January - December 2006 report

 

Appendix M
Page 14
 
period. For the SFY 2008 contract period, performance will be evaluated using
the January December 2007 report period.
 
Minimum Performance Standards: 63% of the adults must receive a visit.
 
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard then the MCP must develop and implement a corrective action
plan.
 
2.d. Adults' Access to Designated PCP (new measure pending review)
 
The MCP must encourage and assist CFC members without a designated primary care
physician (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage a member's health care needs. This measure is to be used
to assess MCPs' performance in the access category.
 
Measure: The percentage of members who had a visit through members' designated
PCPs.
 
Regional-Based Approach: MCPs w ill be evaluated by region, using results for
all counties included in the region. ODJFS will use the first full calendar year
of data as a baseline from all MCPs serving CFC membership to determine a
minimum performance standard for that region. CY 2008 will be the first
reporting year that MCPs will be held accountable to the performance standards
for an active region and penalties w'ill be applied for noncompliance.
Performance measure results for that region will be calculated after a
sufficient amount of time has passed after the end of the report period in order
to allow for claims runout.
 
Report Period: For the SFY 2009 contract period, performance will be evaluated
using the January - December 2008 report period.
 
Minimum Performance Standards: TBD
 
Penalty for Noncompliance: If an MCP is noncompliant w'ith the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.
 
3. CONSUMER SATISFACTION
 
The regional approach for this measure is to be determined for SFY 2008. The
county-based approach remains effective in SFY 2007; the county-based approach
is only applicable for MCPs with membership as of February 1,2006 and for the
counties in which the MCPs had membership as of February 1. 2006.
 
In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance. ODJFS periodically conducts
independent consumer satisfaction surveys. Results are used to assist in
identifying and correcting MCP performance overall and in the areas of access,
quality of care. and member services. Performance in this category will be
determined by the overall satisfaction score. For a comprehensive description of
the Consumer Satisfaction



Appendix M
Page 15
 
performance measure below, see ODJFS Methods for Consumer Satisfaction
Performance Measures for the Medicaid CFC Managed Care Program.
 
Measure: Overall Satisfaction with MCP: The average rating of the respondents to
the Consuner Satisfaction Survey who were asked to rate their overall
satisfaction with their MCP. The results of this measure are reported annually.
 
Report Period: For the SFY 2006 contract period, performance will be evaluated
using the results from the most recent consumer satisfaction survey completed
prior to the end of the SFY 2006. For the SFY 2007 contract period, performance
will be evaluated using the results from the most recent consumer satisfaction
survey completed prior to the end of the SFY 2007. For the SFY 2008 contract
period, the measure is under review and the report period has not been
determined.
 
Minimum Performance Standard: An average score of no less than 7.0.
 
Penalty for noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.
 
4. ADMINISTRATIVE CAPACITY
 
The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for Administrative Capacity Performance Measures for
the Medicaid CFC Managed Care Program.
 
4.a. Compliance Assessment System
 
Measure: The number of points accumulated for one contract year (one state
fiscal year) through the Compliance Assessment System.
Report Period: For the SFY 2005 contract period, performance will be evaluated
using the July 2004 - June 2005 report period. For the SFY 2006 contract period,
performance will be evaluated using the July 2005 - June 2006 report period.
 
Minimum Performance Standard: No more than 25 points
 
Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.
 
4.b. Emergency Department Diversion


Appendix M
Page 16
 
Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of ED services and implement action plans
designed to minimize inappropriate ED utilization.
 
Measure: The percentage of members who had four or more ED visits during the six
month reporting period.
 
For an MCP which had membership as of February 1, 2006: Prior to the transition
to the regioral-based approach. MCP performance will be evaluated using an MCP's
statewide result for the counties in which the MCP had membership as of
February!. 2006. The minimum performance standard and the target in the.
Appendix (4.b) will be applicable to the MCP's statewide result for the counties
in which the MCP had membership as of February 1,2006. The last reporting period
using the MCP's statewide result for the counties in which the MCP had
membership as of February 1, 2006 for performance evaluation is July-December
2007; the last reporting period using the MCP's statewide result for the
counties in which the MCP had membership as of February 1. 2006 for P4P
(Appendix 0) is July-December 2008.
 
For any MCP which did not have membership as of February I, 2006: Performance
will be evaluated using a regional-based approach for any active region in which
the MCP had membership.
 
Regional-Based Approach: MCPs will be evaluated by region, using results for all
counties included in the region. The reporting period will be a full calendar
year. ODJFS will use the first full calendar year of data, which may be adjusted
based on the number of months of managed care membership, as a baseline from all
MCPs serving an active region to determine a minimum performance standard and a
target for that region. CY 2008 will be the first reporting year that MCPs will
be held accountable to the performance standards for an active region, and
penalties will be applied for noncompliance. Performance measure results for
that region will be calculated after a sufficient amount of time has passed
after the end of the report period in order to allow for claims runout.
 
Regional-Based Measure: The percentage of members who had TBD or more ED visits
during the 12 month reporting period.
 
Report Period: In order to adhere to the statew'ide expansion timeline,
reporting periods may be adjusted based on the number of months of managed care
membership. For the SFY 2006 contract period, a baseline level of performance
will be set using the January - June 2005 report period. Results will be
calculated for the reporting period of July-December 2005 and compared to the
baseline results to determine if the minimum performance standard is met. For
the SFY 2007 contract period, a baseline level of performance will be set using
the January - June 2006 report period. Results will be calculated for the
reporting period of July - December 2006 and compared to the baseline results to
determine if the minimum performance standard is met. For the SFY 2008 contract
period, a baseline level of performance will be set using the January - June
2007 report period (which may be adjusted based on the number of months of
managed care membership). Results will be calculated for the reporting period of
July - December 2007 and compared to the
 
 
Appendix M
Page 17
 
baseline results to determine if the minimum performance standard is met. SFY
2008 is also the first year for regional based reporting, using January -
December 2007 as a baseline.
 
Target: A maximum of 0.70% of the eligible population will have four or more ED
visits during reporting period.
 
Minimum Performance Standard: The level of improvement must result in at least a
10% decrease in the difference between the target and the baseline period
results.
 
Penaltyfor NoncompJiance: If the standard is not met and the results are above
1.1%. then the MCP must develop a corrective action plan. for which ODJFS may
direct the MCP to develop the components of their EDD program as specified by
ODJFS. If the standard is not met and the results are at or below 1.1%, then the
MCP must develop a Quality Improvement Directive.


5. NOTES
5.a. Report Periods
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP's performance
level for that contract period.
 
5.b. Monetary Sanctions
 
Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period compliance is determined in this appendix
will not exceed $250.000. I
 
Refundable monetary sanctions will be based on the capitation payment in the
month of the cited deficiency and due within 30 days of notification by ODJFS to
the MCP of the amount. Any monies collected through the imposition of such a
sanction would be returned to the MCP (minus any applicable collection fees owed
to the Attorney General's Office, if the MCP has been delinquent in submitting
payment) after they have demonstrated improved performance in accordance with
this appendix. If an MCP does not comply within two years of the date of
notification of noncompliance, then the monies will not be refunded.
 
5.c. Combined Remedies
 
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies. ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP's monthly capitation.
 
5.d. Enrollment Freezes
 
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze. |
 
Appendix M
Page 18
 
5.e. Reconsideration
 
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
 
5.f. Contract Termination, Nonrenewals or Denials
 
Upon termination, nonrenewal or denial of an MCP contact, all monetary sanctions
collected under this appendix will be retained by ODJFS. The at-risk amount paid
to the MCP under the current provider agreement will be returned to ODJFS in
accordance with Appendix P, Terminations, of the provider agreement.
 



APPENDIX N


COMPLIANCE ASSESSMENT SYSTEM (CAS)
CFC ELIGIBLE POPULATION
 
The Compliance Assessment System (CAS) is designed to improve the quality of
each MCP's performance through actions taken by ODJFS to address identified
failures to meet certain program requirements. The CAS assesses progressive
remedies with specified values (occurrences or points) assigned for certain
documented failures to satisfy the deliverables required by the Agreement.
Remedies are progressive based upon the severity of the violation. or a repeated
pattern of violations. The CAS does not include categories which require
subjective assessments or which are not within the MCPs control. CAS allows the
accumulated point total to reflect both patterns of less serious violations as
well as less frequent, more serious violations.
 
The CAS focuses on clearly identifiable deliverables and occurrences/points are
only assessed in documented and verified instances ofnoncompliance. The CAS does
not replace ODJFS' abi|lity to require corrective action plans (CAPs) and
program improvements, or to impose any of the sanctions specified in Ohio
Administrative Code (OAC) rule 5101:3-26-10. including the proposed termination,
amendment, or nonrenewal of the MCP's provider agreement.
 
As stipulated in OAC rule 5101:3-26-10(F). regardless of whether ODJFS imposes a
sanction. MCPs are required to initiate corrective action for any MCP program
violations or deficiencies as soon as they are identified by the MCP or ODJFS.
 
Corrective Action Plans (CAPs) - MCPs may be required to develop CAPs for any
instance of noncompliance. and CAPs are not limited to actions taken under ihe
CAS. All CAPs requiring ongoing activity on the part of an MCP to ensure their
compliance with a program requirement remain in effect for the next provider
agreement period. In situations where ODJFS has already determined the specific
action which must be implemented by the MCP or if the MCP has failed to submit
an ODJFS-approvable CAP, ODJFS may require the MCP to comply with an
OD.IFS-developed or "directed" CAP.
 



Appendix N
Page 2
 
Occurrences and Points - Occurrences and points are defined and applied as
follows:
 
Occurrences — Failures to meet program requirements, including but not limited
to. noncompliance with administrative requirements.


Examples include:

-  
Use of unapproved marketing materials.

-  
Failure to attend a required meeting.

-  
Second failure to meet a call center standard.

 
5 Points — Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a member's rights.


Examples include:

-  
24-hour call-in system is not staffed by medical personnel.

-  
Failure to notify a member of their right to a state hearing when the MCP
proposes to deny. reduce, suspend 01-terminate a Medicaid-covered service.

-  
Failure to appropriately notify ODJFS of provider panel terminations.

 
10 Points — Failures to meet program requirements, including but not limited to.
actions which could affect the ability of the MCP to deliver or the member to
access covered services.
 
Examples include:

-  
Failure to comply with the minimum provider panel requirements specified in
Appendix H of the Agreement.

-  
Failure to provide medically-necessary Medicaid covered services to members.

-  
Failure to meet the electronic claims adjudication requirements.

 
Failure to submit or comply with CAPs will result in the assessment of
occurrences or points based on the nature of the violation under correction.
 



Appendix
Page 3
 
Notwithstanding the assessment of occurrences and/or points as a result of
individual events, the following cumulative actions will be imposed for repeated
violations.
 
After accumulating a total of three occurrences within a contract term. all
subsequent occurrences during the period will be assessed as 5-point violations,
regardless of the number of 5-point violations which have been accrued by the
MCP.
 
After accumulating a total of three 5-point violations within a contract term,
all subsequent 5-point violations during the period will be assessed as 8-point
violations. except as specified above.
 
After accumulating a total of two 10-point violations within a contract term,
all subsequent 10-point violations during the period will be assessed as
15-point violations.
 
Occurrences and points will accumulate over the contract term of the Agreement.
Upon the beginning of a new Agreement, the MCP will begin the new contract term
with a score of zero unless the MCP has accrued a total of 55 points or more
during the prior provider agreement period. Those MCPs who have accrued a total
of 55 points or more during the contract term of a prior provider agreement will
carry these points over for the first three (3) months of their next provider
agreement. If the MCP does not accrue any additional points during this three
(3) month period the MCP will then have their point total reduced to zero and
continue on in the new contract term. If the MCP does accrue additional points
during this three-month period, the MCP will continue to carry the points
accrued from the prior provider agreement plus any additional points accrued
during the new provider agreement contract term.
 
For purposes of the CAS, the date that ODJFS first becomes aware of an MCP's
program violation is considered the date on which the violation occurred.
Therefore, program violations that technically reflect noncompliance from the
previous provider agreement period will be subject to remedial action under CAS
at the time that ODJFS first becomes aware of this noncompliance.
 
In cases where an MCP subcontracting provider is found to have violated a
program requirement (e.g., failing to provide adequate contract termination
notice, marketing to potential members. unapprovable billing of members, etc.).
ODJFS will not assess occurrences or points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities: and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS. Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so.
occurrences or points may be assessed, as determined by ODJFS.
 
All required submissions to be received by their specified deadline. Unless
otherwise specified, late submissions will initially be addressed through CAPs.
with repeated instances of untimely
 



Appendix N
Page 4


 
submissions resulting in escalating penalties, as may be determined by ODJFS.
 
If an MCP determines that they will be unable to meet a program deadline, the
MCP must verbally inform the designated ODJFS contact person (or their
supervisor) of such and submit a written request (by facsimile transmission) for
an extension of the deadline, as soon as possible. but no later than 3 PM EST on
the date of the deadline in question. Extension requests should only be
submitted in situations where unforeseeable circumstances have arisen which make
it impossible for the MCP to meet an ODJFS-stipulated deadline and all such
requests will be evaluated upon the basis and with that in mind. Only written
approval as may be granted by ODJFS of a deadline extension will preclude the
assessment of a CAP, occurrence or points for untimely submissions. I
 
No points or occurrences will be assigned for any violation where an MCP is able
to document that the precipitating circumstances were completely beyond their
control and could not have been foreseen (e.g., a construction crew severs a
phone line, a lightning strike blows a computer system, etc.).
 
REMEDIES
 
Progressive remedies will be based on the number of points accumulated at the
time of the most recent incident. Unless specifically otherwise indicated in
this appendix, all fines issued under the CAS are nonrefundable.
 
1 -9 Points Corrective Action Plan (CAP)
 
10-19 Points CAP + $5.000 fine
 
20-29 Points CAP + $ 10.000 fine
 
30-39 Points CAP + $20.000 fine
 
40-69 Points CAP + $30.000 fine
 
70+ Points Proposed Contract Termination
 



Appendix N
Page 5
 
New Member Selection Freezes:
 
Notwithstanding any other penalty, occurrence or point assessment that ODJFS may
impose on MCP under this Appendix. ODJFS may prohibit an MCP from receiving new
membership through consumer initiated selection or the assignment process
(selection freeze) in one or more counties if: (1) the MCP has accumulated a
total of 20 or more points during a contract term; (2) or the MCP fails to fully
implement a CAP within the designated time frame; or (3) circumstances exist
which potentially jeopardize the MCP's members' access to care. [Examples of
circumstances that ODJFS may consider as jeopardizing member access to care
include:
 

-  
the MCP has been found by ODJFS to be noncompliant with the prompt payment or
the non-contracting provider payment requirements;

 

-  
the MCP has been found by ODJFS to be noncompliant with the provider panel
requirements specified in Appendix H of the Agreement;

 

-  
the MCP's refusal to comply with a program requirement after ODJFS has directed
the MCP to comply with the specific program requirement; or

 

-  
the MCP has received notice of proposed or implemented adverse action by the
Ohio Department of Insurance.]

 
Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as. payments for those enrollees is denied by CMS in accordance
with the requirements in 42 CFR 438.730.
 
Reduction of Assignments
 
ODJFS may reduce the number of assignments an MCP receives if ODJFS, in its sole
discretion. determines that the MCP lacks sufficient administrative capacity to
meet the needs of the increased volume in membership. Examples of circumstances
which ODJFS may deten|nine demonstrate a lack of sufficient administrative
capacity include, but are not limited to an MCP's failure to: repeatedly provide
new member materials by the member's effective date; meet the minimum call
center requirements; meet the minimum performance standards for identifying and
assessing children with special health care needs and members needing case
management services; and/or provide complete and accurate appeal/grievance,
member's PCP and CAMS data files.
 
Noncompliance with Claims Adjudication Requirements:
 
If ODJFS finds that an MCP is unable to (1) electronically accept and adjudicate
claims to final status and/or (2) notify providers of the status of their
submitted claims, as stipulated in
 
Appendix N
Page 6
 


Appendix C of the Agreement, ODJFS will assess the MCP with a 10-point penalty
and a monetary sanction of $20,000 per day for the period of noncompliance.
ODJFS may assess additional penalty points based on the length of noncompliance,
as it may determine in its sole discretion.
 
If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims. the MCP will
be assessed 5 points per incident of noncompliance.
 
Noncompliance with Prompt Payment:
 
Noncompliance with the prompt pay requirements as specified in Appendix J of the
Agreement will result in progressive penalties. The first violation during the
contract term will result in the assessment of 5 points, quarterly prompt pay
reporting, and submission of monthly status reports to ODJFS until the next
quarterly report is due. The second and any subsequent violation during the
contract term will result in the submission of monthly status reports,
assessment of 10 points and a refundable fine equal to 5% of the MCP's monthly
premium payment or $300.000. whichever is less. The refundable fine will be
applied in lieu of a nonrefundable fine and the money will be refunded by ODJFS
only after the MCP complies with the required standards for two (2) consecutive
quarters.
 
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to a selection freeze of not less than three (3) months duration.
 
Noncompliance with Franchise Fee Assessment Requirements
 
In accordance with ORC Section 5111.176. and in addition to the imposition of
any other penalty, occurrence or points under this Appendix, an MCP that does
not pay the franchise permit fee in full by the due date is subject to any or
all of the following. :
 
• A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;
• Withholdings from future ODJFS capitation payments. If an MCP fails to pay the
full amount of its franchise fee when due, or the full amount of the imposed
penalty. ODJFS may withhold an amount equal to the remaining amount due from any
future ODJFS capitation payments. ODJFS will return all withheld capitation
payments when the franchise fee amount has been paid in full.
 
• A 10 point penalty assessment for the period of noncompliance.
 



Appendix N
Page 7


• Proposed termination or non-renewal of the MCP's Medicaid provider agreement
ma^ occur if the MCP:
a. Fails to pay its franchise permit fee or fails to pay the fee promptly;
b. Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;
c. Fails to cooperate with an audit conducted in accordance with ORC Section
5111.176.
 
Noncompliance with Clinical Laboratory Improvement Amendments:
 
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $ 1.000 fine for each violation.
 
Noncompliance with Encounter Data Submissions:
 
Submission of unpaid encounters (except for immunization services as specified
in Appendix L) will result in the assessment of a nonrefundable $1.000 fine for
each violation.
 
Noncompliance with Abortion and Sterilization Payment
 
Noncompliance with abortion and sterilization requirements as specified by ODJFS
will result in the assessment of a nonrefundable $1-000 fine for each documented
violation. Additionally, MCPs must take all appropriate action to correct each
such ODJFS-documented violation.
 
Negligent Breach of Protected Health Information (PHI) Standards
 
Non-compliance with the HIPAA Privacy Regulations and negligent breach of
protected health information (PHI) standards will be assessed in accordance with
Appendix C.27. Therefore, the progressive remedies specified under Appendix N,
Compliance Assessment System will not be utilized for assessing non-compliance
with the HIPAA Privacy Regulations and negligent breach of PHI.
 
Refusal to Comply with Program Requirements
 
If ODJFS has instructed an MCP that they must comply with a specific program
requirement and the MCP refuses, such refusal constitutes documentation that the
MCP is no longer operating in the best interests of the MCP's members or the
state of Ohio and ODJFS will move to terminate or nonrenew the MCP's provider
agreement.
 
General Provisions:
 
All notifications of the imposition by ODJFS of a fine or freeze will be made
via certified or overnight mail to the identified MCP Medicaid Coordinator.
 

Appendix N
Page 8


Pursuant to procedures as established by ODJFS, refundable and nonrefundable
monetary sanctions/assurances must be remitted to ODJFS within thirty (30) days
of receipt of the invoice by the MCP. In addition, per Ohio Revised Code Section
131.02. payments not received within forty-five (45) days w7!!! be certified to
the Attorney General's (AG's) office. MCP payments certified to the AG's office
will be assessed the appropriate collection fee by the AG's office.
 
Refundable monetary sanctions/assurances applied by ODJFS will be based on the
premium payment for the month in which the MCP was cited for the deficiency. Any
monies collected through the imposition of such a fine will be returned to the
MCP (minus any applicable collection fees owed to the Attorney General's Office
if the MCP has been delinquent in submitting payment) after they have
demonstrated full compliance, as determined by ODJFS. with the particular
program requirement.
 
If an MCP does not comply within one (1) year of the date of notification of
noncompliance involving issues of case management and two (2) years of the date
of notification of noncompliance in issues involving encounter data. then the
monies will not be refunded. MCPs are required to submit a written request for
refund to ODJFS at the time they believe is appropriate before a refund of
monies will be considered.
 
Notwithstanding any other action ODJFS may take under this Appendix. ODJFS may
impose a combined remedy which will address all areas of noncompliance if ODJFS
determines, in its sole discretion, that (1) one systemic problem is responsible
for multiple areas of noncompliance and/or (2) that there are a number of
repeated instances of noncompliance with the same program requirement.
 
In addition, ODJFS can at any time move to terminate, amend or deny renewal of a
provider agreement.
 
Upon such termination, nonrenewal or denial of an MCP provider agreement, all
previously collected monetary sanctions will be retained by ODJFS.
 
In addition to the remedies imposed under the CAS, remedies related to areas of
data quality and financial performance may also be imposed pursuant to
Appendices J, L, and M respectively, of the Agreement.
 
If ODJFS determines that an MCP has violated any of the requirements of sections
1903(m) or 1932 of the Social Security Act which are not specifically identified
within the CAS, the ODilFS may. pursuant to the provisions of OAC rule
5101:3-26-10(A): (1) notify the MCP's members that they may terminate from the
MCP without cause; and/or (2) suspend any further new member selections.
 



Appendix N
Page 9
 
REQUESTS FOR RECONSIDERATIONS
 
Requests for reconsiderations of remedial action taken under the CAS shall be
submitted to ODJFS as follows:
 
•
MCPs notified of ODJFS' imposition of remedial action taken under the CAS (i.e..
occurrences, points, fines, assignment reductions and selection freezes), will
have five (5) working days from the date of receipt to request reconsideration,
although ODJFS will impose selection freezes based on an access to care concern
concurrent with initiating notification to the MCP. (All notifications of the
imposition of a fine or a freeze will be made via certified or overnight mail to
the identified MCP Contact.) Any information that the MCP would like reviewed as
part of the reconsideration request must be submitted at the time of submission
of the reconsideration request, unless ODJFS extends the time frame in writing.

 
• All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief. Bureau of Managed Health Care, and
received by ODJFS by the fifth business day after receipt of notification of the
imposition of the remedial action by ODJFS.
 

 
The MCP will be responsible for verifying timely receipt of all reconsideration
requests. All requests for reconsideration must explain in detail why the
specified remedial action should not be imposed. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP. The Bureau Chief will review all correspondence and materials related
to the violation in question in making the final reconsideration decision.

 
• Final decisions or requests for additional information will be made by ODJFS
within five (5) business days of receipt of the request for reconsideration.
 
If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission. Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such
in writing.
 
•  If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS. The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.
 



Appendix N Page 10
 
POINT COMPLIANCE SYSTEM - POINT VALUES
 
OCCURRENCES: Failures to meet program requirements, including but not limited
to. noncompliance with administrative requirements, as determined by ODJFS.
Examples include. but are not limited to, the following:
 
• Unapproved use of marketing/member materials.
• Failure to attend ODJFS-required meetings or training sessions.
• Failure to maintain ODJFS-required documentation.
• Use of unapproved subcontracting providers where prior approval is required by
ODJFS.
• Use of unapprovable subcontractors (e.g.. not in good standing with Medicaid
and/or Medicare programs, provider listed in directory but no current contract,
etc.) where prior-approval is not required by ODJFS.
•
Failure to provide timely notification to members, as required by ODJFS (e.g.,
notice of PCP or hospital termination from provider panel).

• Participation in a prohibited or unapproved marketing activity.
• Second failure to meet the monthly call-center requirements for either the
member services or 24-hour call-in system lines.
• Failure to submit and/or comply with a Corrective Action Plan (CAP) requested
by ODJFS as the result of an occurrence, or when no occurrence was designated
for the precipitating violation of OAC rules or provider agreement
• Failure to comply with the physician incentive plan requirements, except for
noncompliance where member rights are violated (i.e. failure to complete
required patient satisfaction surveys or to provide members with requested
physician incentive information) or where false, misleading or inaccurate
information is provided to ODJFS.



Appendix N
Page 11
 
5 POINTS: Failures to meet program requirements, including but not limited to,
actions which could impair the member's ability to access information regarding
services in a timely manner or which could impair a consumer's or member's
rights, as determined by ODJFS. Examples include, but are not limited to, the
following:
 
• Violations which result in selection or termination counter to the recipient's
preference (e.g., a recipient makes a selection decision based on inaccurate
provider panel information from the MCP).
• Any violation of a member's rights. |
• Failure to provide member materials to new members in a timely manner.
• Failure to comply with appeal, grievance, or state hearing requirements,
including timely submission to ODJFS. Failure to staff 24-hour call-in system
with appropriate trained medical personnel.
• Third failure to meet the monthly call-center requirements for either the
member services or the 24-hour call-in system lines.
• Failure to submit and/or comply with a CAP as a result of a 5-point violation.
Failure to meet the prompt payment requirements (first violation). Provision of
false, inaccurate or materially misleading information to health care providers,
the MCP's members, or any eligible individuals.
• Failure to submit a required monthly CAMS file (as specified in Appendix L of
the Agreement) by the end of the month the submission was required.
• Failure to submit a required monthly Members' Designated PCP file (as
specified in Appendix L of the Agreement) by the end of the month the submission
was required.



Appendix N Page 12
 
10 POINTS: Failures to meet program requirements, including but not limited to,
actions which could affect the ability of the MCP to deliver or the consumer to
access covered services. as determined by ODJFS. Examples include, but are not
limited to, the following:
 
• Failure to meet any of the provider panel requirements as specified in
Appendix H of the Agreement.
• Discrimination among members on the basis of their health status or need for
health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).
• Failure to assist a member in accessing needed services in a timely manner
after request from the member.
• Failure to process prior authorization requests within prescribed time frame.
• Failure to remit any ODJFS-required payments within the specified time frame.
• Failure to meet the electronic claims adjudication requirements.
• Failure to submit and/or comply with a CAP as a result of a 10-point
violation.
• Failure to meet the prompt payment requirements (second and subsequent
violations).
• Fourth and any subsequent failure to meet the monthly call-center requirements
for either the member services or the 24-hour call-in system lines.
• Failure to provide OD.IFS with a required submission after ODJFS has notified
the MCP that the prescribed deadline for that submission has passed.
• Failure to submit a required monthly appeal or grievance file (as specified in
Appendix L of the Agreement) by the end of the month the submission was
required.
• Misrepresentation or falsification of information that the MCP furnishes to
the ODJFS or to the Centers for Medicare and Medicaid Services.



APPENDIX 0


PAY-FOR PERFORMANCE (P4P)
CFC ELIGIBLE POPULATION
 
This Appendix establishes P4P for managed care plans (MCPs) to improve
performance in specific areas important to the Medicaid MCP members. P4P include
the at-risk amount included with the monthly premium payments (see Appendix F,
Rate Chart), and possible additional monetary rewards up to $250.000.
 
To qualify for consideration of any P4P. MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for the Emergency Department
Diversion and selected Clinical Performance Measures. For qualifying MCPs.
higher performance standards for three measures must be readied to be awarded a
portion of the at-risk amount and any additional P4P (see Sections 1 and 2). An
excellent and superior standard is set in this Appendix for each of the three
measures. Qualifying MCPs will be awarded a portion of the at-risk amount for
each excellent standard met. If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 3).
 
Prior to the transition to a regional-based P4P system (SPY 2006 through SFY
2009). the cou ity-based P4P system (sections 1 and 2 of this Appendix) will
apply to MCPs with membership as of February 1, 2006. Only counties with
membership as of February ]. 2006 w'ill be used to calculate performance levels
for the county-based P4P system.
1. SFY 2006 P4P l.a. Qualifying Performance Levels
 
To qualify for consideration of the SFY 2006 P4P, an MCP's performance level
must:
 
1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and 
 
2) Meet the P4P standards established for the Emergency Department Diversion and
Clinical Performance Measures below.
 
A detailed description of the methodologies for each measure can be found on the
BMHC page oftheODJFS website.
 
Measures for which the minimum performance standard for SFY 2006 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
P4P are as follows:
 
1. Independent External Quality Review (Appendix M, Section l.a.i. - Minimum
Performance Standard 2)
 



Appendix O
Page 2
 


Report Period: The most recent Independent External Quality Review completed
prior to the end of the SPY 2006 contract period.


2. PCP Turnover (Appendix M, Section 2.a.)
Report Period: CY 2005


3. Children's Access to Primary Care (Appendix M, Section 2.b.)
Report Period: CY 2005


4. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)
Report Period: CY 2005


5. Overall Satisfaction with MCP (Appendix M. Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2006 contract period.
 
For the EDD performance measure, the MCP must meet the P4P standard for the
report period of July - December. 2005 to be considered for SFY 2006 P4P. The
MCP meets the P4P standard if one of two criteria are met. The P4P standard is a
performance level of either:
 
1) The minimum performance standard established in Appendix M. Section 4.b.: or
 
2) The Medicaid benchmark of a performance level at or below 1.1%.
 
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2006 P4P. The MCP meets the P4P standard if
one of two criteria are met. The P4P standard is a performance level of either:
 
1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or
2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below.


Clinical Performance Measure
Medicaid Benchmark
1. Perinatal Care - Frequency of Ongoing Prenatal Care
42%
2. Perinatal Care - Initiation of Prenatal Care
71%
3. Perinatal Care - Postpartum Care
48%
4. Well-Child Visits - Children who turn 15 months old
34%
5. Well-Child Visits - 3, 4, 5. or 6, years old
50%
6. Well-Child Visits - 12 through 21 years old
30%
7. Use of Appropriate Medications for People with Asthma
59%
8. Annual Dental Visits
40%
9. Blood Lead - 1 year olds
45%

 
Appendix O
Page 3
 
 
l.b. Excellent and Superior Performance Levels
 
For qualifying MCPs as determined by Section 2.a.. performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional P4P that may be awarded. Excellent and Superior standards are set for
the three measures described below.
A brief description of these measures is provided in Appendix M. Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section l.b.i.)


Report Period: July - December 2005
Excellent Standard: 2.5%
Superior Standard: 3.8%


2. Use of Appropriate Medications for People with Asthma (Appendix M. Section 1
.c.vi.)


Report Period: CY 2005
Excellent. Standard: 59%
Superior Standard: 68%


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2005
Excellent Standard: 76%
Superior Standard: 83%




I.e. Determining SFY 2006 P4P
 
MCP's reaching the minimum performance standards described in Section 2.a. will
be considered for P4P including retention of the at-risk amount and any
additional P4P. For each Excellent standard established in Section 2.b. that an
MCP meets, one-third of the at-risk amount may be retained. For MCPs meeting all
of the Excellent and Superior standards established in Section 2.b., additional
P4P may be awarded. For MCPs receiving additional P4P, the amount in the P4P
fund (see section 3.) will be divided equally, up to the maximum amount, among
all MCPs' Aged. Blind or Disabled (ABD) and/or Covered Families and Children
(CFC) receiving additional P4P. The maximum amount to be awarded to a single
plan P4P additional to the at-
 



Appendix O
Page 4
 
risk amount is $250,000 per contract year. An MCP may receive up to $500,000
should both of the MCP's ABD and CFC programs achieve the Superior Performance
levels.


2. SFY 2007 P4P
2.a. Qualifying Performance Levels
 
To qualify for consideration of the SFY 2007 P4P, an MCP's performance level
must:
 
1) Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and
 
2) Meet the P4P standards established for the Emergency Department Diversion and
 
Clinical Performance Measures below.


A detailed description of the methodologies for each measure can be found on the
BMHC page of the OD.IFS website.
 
Measures for which the minimum performance standard for SFY 2007 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
P4P are as follows:


1. PCP Turnover (Appendix M, Section 2.a.)
Report Period: CY 2006


2. Children's Access to Primary Care (Appendix M. Section 2.b.)
Report Period: CY 2006


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2,c.)
Report Period: CY 2006


4. Overall Satisfaction with MCP (Appendix M, Section 3.)
Report Period: The most recent consumer satisfaction survey completed prior to
the end of the SFY 2007 contract period.
 
For the EDD performance measure, the MCP must meet the P4P standard for the
report period of July - December. 2006 to be considered for SFY 2007 P4P. The
MCP meets the P4P standard if one of two criteria are met. The P4P standard is a
performance level of either:
 
1) The minimum performance standard established in Appendix M, Section 4.b.; or
 
2) The Medicaid benchmark of a performance level at or below 1.1%.
 



Appendix 0
Page 5
 
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2007 P4P. The MCP meets the P4P standard if
one of two criteria are met. The P4P standard is a performance level of either:
 
1) The minimum performance standard established in Appendix M, Performance
Evaluation, for seven of the nine clinical performance measures listed below; or
 
2) The Medicaid benchmarks for seven of the nine clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.
 
Clinical Performance Measure
Medicaid Benchmark
 
1. Perinatal Care - Frequency of Ongoing Prenatal Care
 
42%
 
2. Perinatal Care - Initiation of Prenatal Care
 
71%
 
3. Perinatal Care - Postpartum Care
 
48%
 
4. Well-Child Visits - Children who turn 15 months old
 
34%
 
5. Well-Child Visits - 3, 4, 5. or 6. years old
 
50%
 
6. Well-Child Visits - 12 through 21 years old
 
30%
 
7. Use of Appropriate Medications for People with Asthma
 
83%
 
8. Annual Dental Visits
 
40%
 
9. Blood Lead - 1 year olds
 
45%

 
 
 
2.b. Excellent and Superior Performance Levels
 
For qualifying MCPs as determined by Section 2.a., performance will be evaluated
on the measures below to determine the status of the at-risk amount or any
additional P4P that may be awarded. Excellent and Superior standards are set for
the three measures described below. The standards are subject to change based on
the revision or update of applicable national standards, methods or benchmarks.
 
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.


1. Case Management of Children (Appendix M, Section l.b.ii.)


Report Period: April - June 2007


Excellent Standard: 5.5%
Superior Standard: 6.5%


2. Use of Appropriate Medications for People with Asthma (Appendix M, Section 1
.c.vi.)


Report Period: CY 2006



Appendix O
Page 6


Excellent Standard: 86%
Superior Standard: 88%


3. Adults' Access to Preventive/Ambulatory Health Services (Appendix M, Section
2.c.)


Report Period: CY 2006


Excellent Standard: 76%
Superior Standard: 83%


2.c. Determining SFY 2007 P4P
 
MCP's reaching the minimum performance standards described in Section 2.a. will
be considered for P4P including retention of the at-risk amount and any
additional P4P. For each Excellent standard established in Section 2.b. that an
MCP meets, one-third of the at-risk amount may be retained. For MCPs meeting all
of the Excellent and Superior standards established in Section 2.b., additional
P4P may be awarded. For MCPs receiving additional P4P, the amount in the P4P
fund (see section 3.) will be divided equally, up to the maximum amount, among:
all MCPs' Aged, Blind or Disabled (ABD) and/or Covered Families and Children
(CFC) receiving additional P4P. The maximum amount to be awarded to a single
plan P4P additional to the at-risk amount is $250,000 per contract year. An MCP
may receive up to $500,000 should both of the MCP's ABD and CFC programs achieve
the Superior Performance levels.
 
3. NOTES
 
3.a. Initiation of the P4P System
 
For MCPs in their first twenty-four months of Ohio Medicaid Managed Care Program
participation, the status of the at-risk amount will not be determined because
compliance with many of the standards cannot be determined in an MCP's first two
contract years (see Appendix F.. Rate Chart). In addition. MCPs in their first
two contract years are not eligible for the additional P4P amount aw'arded for
superior performance.
 
Starting with the tw'enty-fifth month of participation in the program, a new
MCP's at-risk amount will be included in the P4P system. The determination of
the status of this at-risk amount will be after at least three full calendar
years of membership as many of the performance standards require three full
calendar years to determine an MCP's performance level. Because of this
requirement, more than 12 months of at-risk dollars may be included in an MCP's
first at-risk status determination depending on when an MCP starts with the
program relative to the calendar year.
 
Appendix O
Page 7
 
3.b. Determination ofat-risk amounts and additional P4P payments
 
For MCPs that have participated in the Ohio Medicaid Managed Care Program long
enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP's at-risk
amount will occur within six months of the end of the contract period.
Determination of additional P4P payments will be made at the same time the
status of an MCP's at-risk amount is determined.
 
3.c. Transition from a county-based to a regional-based P4P system.
 
The current county-based P4P system will transition to a regional-based system
as managed care expands statewide. The regional-approach will be fully phased in
no later than SPY 2010. The regional-based P4P system will be modeled after the
county-based system with adjustments to performance standards where appropriate
to account for regional differences.
 
3.C.L County-based P4P system
 
During the transition to a regional-based system (SFY 2006 through SFY 2009),
MCPs with membership as of February 1. 2006 will continue in the county-based
P4P system until the transition is complete. These MCPs will be put at-risk for
a portion of the premiums received for members in counties they are serving as
of February 1. 2006.
 
3.c.ii. Regional-based P4P system
 
All MCPs will be included in the regional-based P4P system. The at-risk amount
will be determined separately for each region an MCP serves.
 
The status of the at-risk amount for counties not included in the county-based
P4P system will not be determined for the first twenty-four months of regional
membership. Starting with the twenty-fifth month of regional membership, the
MCP's at-risk amount will be included in the P4P system. The determination of
the status of this at-risk amount will be after at least three full calendar
years of regional membership as many of the performance standards require three
fu|ll calendar years to determine an MCP's performance level. If statewide
expansion is not complete by December 3 I, 2006. ODJFS may adjust performance
measure reporting periods based on the number of months an MCP has had regional
membership. Because of this requirement, more than 12 months ofat-risk dollars
may be included in an MCP's first regional at-risk status | determination
depending on w'hen regional membership starts relative to the calendar year.
Regional premium payments for months prior to July 2009 for members in counties
included in the county-based P4P system for the SFY 2009 P4P determination, will
be excluded from the at-risk dollars included in the first regional P4P
determination.
 
3.d. Contract Termination, Nonrenewals, or Denials
 
Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement w ill be returned to ODJFS
in accordance with Appendix P., Terminalioris/Nonrenewals/Amendments, of the
provider agreement.
 

Appendix O
Page 8
 
Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS' approval of a provider
agreement assignment.
 
3.e. Report Periods
 
The report period used in determining the MCP's performance levels varies for
each measure depending on the frequency of the report and the data source.
Unless otherwise noted, the most recent report or study finalized prior to the
end of the contract period will be used in determining the MCP's overall
performance level for that contract period.
 



APPENDIX P
 
MCPTERMINATIONS/NONRENEWALS/AMENDMENTS
 
CFC EEIGIBLE POPULATION
 
Upon termination either by the MCP or ODJFS. nonrenewal or denial of an MCP's
provider agreement, all previously collected refundable monetary sanctions w ill
be retained by ODJFS.
 
MCP-1N1T1ATEDTERMINAT10NS/NONRENEWALS
 
If an MCP provides notice of the termination/nonrenewal of their provider
agreement to ODJFS. pursuant to Article VIII of the agreement, the MCP will be
required to submit a refundable monetary assurance. This monetary assurance will
be held by ODJFS until such time that the MCP has submitted all outstanding
monies owed and reports, including, but not limited to. grievance, appeal.
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement. The monetary assurance must be in an
amount of either $50,000 or 5 % of the capitation amount paid by ODJFS in the
month the termination/nonrenewal notice is iss-ied, whichever is greater.
 
The MCP must also return to ODJFS the at-risk amount paid to the MCP under the
current provider agreement. The amount to be returned will be based on actual
MCP membership for preceding months and estimated MCP membership through the end
date of the contract. MCP membership for each month between the month the
termination/nonrenewal is issued and the end date of the provider agreement will
be estimated as the MCP membership for the month the termination/nonrenewal is
issued. Any over payment will be determined by comparing actual to estimated MCP
membership and will be returned to the MCP following the end date of the
provider agreement.
 
The MCP must remit the monetary assurance and the at-risk amount in the
specified amounts via separate electronic fund transfers (EFT) payable to
Treasurer of State, State of Ohio (ODJFS). The MCP should contact their Contract
Administrator to verify the correct amounts required for the monetary assurance
and the at-risk amount and obtain an invoice number prior to submitting the
monetary assurance and the at-risk amount. Information from the invoices must be
included with each EFT to ensure monies are deposited in the appropriate ODJFS
Fund account. In addition, the MCP must send copies of the EFT bank
confirmations and copies of the invoices to their Contract Administrator.
 
If the monetary assurance and the at-risk amount are not received as specified
above, ODJFS wi withhold the MCP's next month's capitation payment until such
time that ODJFS receives documentation that the monetary assurance and the
at-risk amount are received by the Treasurer of State. If within one year of the
date of issuance of the invoice, an MCP does not submit all outstanding monies
owed and required submissions, including, but not limited to, grievance, appeal.
encounter and cost report data related to time periods through the final date of
service under the MCP's provider agreement, the monetary assurance will not be
refunded to the MCP.
 



Appendix P
Page 2
 
ODJFS-INIT1ATED TERMINATIONS
 
If ODJFS initiates the proposed termination, nonrenewal or amendment of an MCP's
provider agreement pursuant to OAC rule 5101:3-26-10 and the MCP appeals that
proposed action, the MCP's provider agreement will be extended through the
duration of the appeals process,
 
During this time, the MCP will continue to accrue points and be assessed
penalties for each subsequent compliance assessment occurrence/violation under
Appendix N of the provider agreement. If the MCP exceeds 69 points, each
subsequent point accrual will result in a $15,300 nonrefundable fine.
 
Pursuant to OAC rule 5101:3-26-10(H). if ODJFS has proposed the termination,
nonrenewal. denial or amendment of a provider agreement. ODJFS may notify the
MCP's members of this proposed action and inform the members of their right to
immediately terminate their membership with that MCP without cause. IfODJFS has
proposed the termination, nonrenewal, denial or amendment of a provider
agreement and access to medically-necessary covered services is jeopardized.
ODJFS may propose to terminate the membership of all of the MCP's members. The
appeal process for reconsideration of either of these proposed actions is as
follows:
 
• All notifications of such a proposed MCP membership termination will be made
by ODJFS via certified or overnight mail to the identified MCP Contact.
 
• MCPs notified by ODJFS of such a proposed MCP membership termination will have
three working days from the date of receipt to request reconsideration.
 
• All reconsideration requests must be submitted by either facsimile
transmission or overnight mail to the Deputy Director. Office of Ohio Health
Plans, and received by 3P1V1 on the third working day following receipt of the
ODJFS notification of termination. The address and fax number to be used in
making these requests will be specified in the ODJFS notification of termination
document.
 
• The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests must explain in detail why the proposed
MCP membership termination is not justified. The MCP's justification for
reconsideration will be limited to a review of the written material submitted by
the MCP.
 
•  A final decision or request for additional information will be made by the
Deputy Director within three working days of receipt of the request for
reconsideration. Should the Deputy Director require additional time in rendering
the final reconsideration decision, the MCP will be notified of such in writing.
 
•  The proposed MCP membership termination will not occur while an appeal is
under review and pending the Deputy Director’s decision. If the Deputy denies
the appeal, the MCP membership termination will proceed at the first possible
effective date. The date may be retroactive if the ODJFS determines that it
would be in the best interest of the members.



